    Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 1 of 100 PageID# 298



                            i©wak ^smasSjtSe                    Conjgular


       obtained from the originator who                to intervene in this matter despite its other
       conducted business with an indigenous           international worldly present issues.
       national, were not authorized by the Trustee.
       Tribal Juris Consultant, Rhashea Lynn           Wee,the Tribal Council have resolved that:
       Harmon-El, who is also the Trustee to
       mortgage collateral held in Trust and               1) Tribal Juris Consultant Rhashea
       therefore owned by the Trust. These BAR                Lynn Harmon-El must not be
       member agents, flirther have completely                impeded from           performing her
       refused and with the approval of their                 duties on behalf of the Guale
       Court's jurisdiction to Notice and                     Yamassee Nation,
       Communicate with the Trustee, as a power            2) A United States Administrative
       ofattorney representative ofthe Nationals,             permanent Cease and Desist,
       and as an interested party respondent.                 Restraining Order, shall be
       Allative members of the Tribe fall under               executed and sealed by the Key
       Tribal Trusts and are beneficiaries for their          Holder or Supreme Consular Bench
       protection and the protection of the                   ofthe Guale Yamassee Courts;
       Tribe/Clan's assets.                               3) An investigation into the Terrorist
                                                             Acts Committed against our
       tD^ronsb) this Official International Letter           Nationals, mentioned herein, and
       Rogatory and International Amicus CuriOy               others who have been injured under
       Wee annul all nexus contracts stemmed                  similar or same circumstances shall
       from the 1933 bankruptcy and Wars Powers               ensue;
       Act 50 U.S.C. 1541-1548            that were       4) Anti-Fraud and Anti-Human Rights
       established from the Vatican Papal Bulls at            and Anti-Terrorism Courses shall
       the beginning as well as the Dum Diversas,             be required for allative Judicial
       consigning Indigenous Peoples to                       Officers and Officials within the
       ^perpetual servitude' and slavery of the               Philadelphia Judicial Community,
       colonial occupiers and ensue an Intense                since this is the jurisdiction
       Investigation of all documents, data, and              presently at issue before us, to
       parties who create and are involved,                   eliminate      intentional    and
       establish and assert unlawful contractual              unintentional international human
       nexuses with our Nationals through Actio               rights       and         Indigenous
       De DoLo MaLo and Unconscionableness.                   discriminatory rights violations.

                            come in peace and as              shall    remain   in   communication
       411^44international fiiends without             without arms.
                    arms, and we come for your
                    assistance, first, although this         shall remain vigilant in asserting our
S      matter is of imminent **National Security".     rights and our national's rights as
                                                       indigenous.
                     .ee,   therefore   leaving   us
                     I without any other choice, do    Wee, thank you in advance for your
                     inform you that the State         attention and notice ofthis Letter Rogatory
                     Department shall be contacted     Transmittal Commercial Communication.


       101 P a g c
    Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 2 of 100 PageID# 299

                                                  AAAAAAAAAAAAAA
                                                   CoMssalar Cowrt




       ?IHnanimoujE(lp H^ecfolbeb anb l^greeb
       on W^e iBtetn Jf(eur JBe ILii Cres^cent
       :0Hoon on tiie Has^t Bap of 3^maaban»
       HTune 3,2019 ISf.B. in      §ear of tlie
       €Wm H39 jffllCg

       Broit. Broit.

s      ^nantmoutf tS^ribal Council @enc(ion

       S>uprenie ^ranb Council
       ^arie-lSfntoinette     jfealljer C1
       Co-S>upreme ranb Council
       Charlie ^o Curste C1
       ^ranb Council
       Uamp Be l^ipor C1
       ^ranb Council
       ^nail Biter Bep
       C^ranb Council
       iSlicIiael Be iSlngeli C1



       €nb of Communication.
Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 3 of 100 PageID# 300
Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 4 of 100 PageID# 301



                                                         nil
             AU Commercial 'ihrnsaedoihs and Trade and Nouts are BuiM by hidiyetimts Specie
  Rhashea Lynn Haimon El
                                                                                 Marie Poppi Whho Feather El
 ChiefJuris Consul
                                                                                First Assistant Juris Consul

                            GUALE YAMASSEE MBC/INAAN
                                    JURIS CONSUL OFFICE
                                  JurisConsulOflice@GualeYamasseeCoui1.ois
                                           Phone/Fax: 1.833.482.5333

                                                  July 26,2019
                                         Fixed Leo,Era ofAquarius
                                   Satum and Pluto Capricorn (Retrograde)

Worcester County Superior Court
Attention: Dennis McManus,Esq.
d/b/a Worcester County Clerk Magistrate
225 Main Street, Room 1008
Worcester, Massachusetts Territoiy[01608]
Uniform Postal Umon Treaty Effective
                                                                         />i\
                               RE; Wva(iveA«^^.178^001270
Greetings:
                                         \\„.i W-Jj
                                            '■ -.1            .J-'-'
                                                     !   \

Enclosed please find an Order dated 07.09J2p]^(-fron/\the Guale Yamassee Sui Juris Consular Court
regarding the above matter docketed as suc^ in your Coiih.
Wee, appreciate your attention to this miatten
                                                                        Engaged,




                                                                    By:.
                                                                       Rhashea Lynn Harmon-El
                                                                        Chief Juirs Consul
                                                                        All Rights Reserved
cc:

United States Department of the Treasury
United States Internal Revenue Service
Guale Yamassee Compliance and Auditing



                                                  lionil itH'thif - Vifhf.
                                                 Coii>Tig^il©20l9
Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 5 of 100 PageID# 302




                           tPje ®uale^ainai*«c ^wi 3furi0 Consfular Coart


     Rhashea Lynn Harmon El,Trustee of
     Harris Private Foreign- International Charitable
     Sanctuary Trust,and                                                               EMERGENCY MOTION
     Harold Harris IV, Indigenous Sul Juris                                            FOR REVIEW AND REUEF ORDER
                                             Petitioners,
                                                                                      Summer Term
     Vs.                                                                               Plied:01072019F
     The commonwealth of Massachusetts Court,
     Worchester County,Superior Court,
     And
                                                                                      Docket:01072019F
     ANTHONY N.RENZI
     And


     Agents d/b/a
     Attorneys for allatlve Corporations known
     and Unknown




                                            Foreign Respondents.
                                                 SPEOALORDER St/ASPOAffg




    AND NOW, upon REVIEW of the file presented by Plaintiffs occurring before the Commonwealth of
    Massachusetts, County of Worcester, Superior Court Civil Action Number: 1785CV00127D operating
    within the Jurisdiction of the United States of America,en North America,    •
    AND

    UPON,PETITIGN and FIUN6 OF EMERGENCY MOTION,submitted on July 01,2019; AND
    UPON, FINDING that the Guale Yamassee Sul Juris Consular Court possesses ORIGINAL JURISDICTION
    over the disputed foreclosure matter;

    WEE,THEREFORE,GRANTthrough SUASPONTE ORDER Plaintiffs'EMERGENCY MOTION forthe following:
        1)             REMOVAL OF Civil Action Number:1785CVG0127D to Guale Yamassee Jurisdiction;
        il)            INJUNCTION AGAINST FORECLOSURE;
        III)           Permanent Restraining Order(PRO)against all parties and agents representing or appointed
                       to represent allatlve parties listed and/or to be designated and/or appointed from further
                       engaging in Injurious acts towards Petitioners;

                                                         CopyfightO2019
                                                       All Rights Reserved
                                     /''IHI- f     ".-/i't fht't't 'f! '«)/.•/■ ),■»»»!.?•
               •/ /.'I '
Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 6 of 100 PageID# 303



                                                         i^S—
                   Wtft(Suale ^amasr£fe &ni STun'st Coniafular Court


     AND

     FURTHER, through 5UA 5P0NTE ORDER under Guate Yamassee Nation's ConstHutional Right
     Incorporating The Rights of Indigenous Peoples and International Human Rights laws to protect Its
     Nationals and this Court's Constitutional Authority to uphold the Guate Yamassee Nation's Constitution
     and uphold Justice through enforcement ofThe Rights ofIndigenous Peoples Individually and Collectively,
     WEE,the Guale Yamassee SulJuris Consular Court, AUTHORIZE Petitioners through this ORDER,to:
            I)       File Liens In the amounts of costs presented to the Court Including Interests;and
            II)     Attachments of derivative accounts against allative foreign agents, which Includes
                    attomey BAR membership numbers.
    NOTICE of this 5UA SPONTE ORDER along with the liens filed against allative parties, entities and
    Individuals, shall be forwarded to allative Foreign Respondents and the United States Department of
    Justice and the Internal Revenue Service as per International comity by United States PostalService asthis
    Is an international commerce Issue and falls within the Jurisdiction of the UPU and therefore Its legal
    protections.

    THEREAFTER, within ten (10)days, an ORDER to enforce the judgments including a summary of all liens
    may be filed with this COURT along with proof of USPS mailings.
    THERE SHALL BE NO FURTHER ACTIONTO ENFORCE THE JUDGMENT UNLESS AND UNTIL THE ORDER
    AUTHORIZING IS ISSUED.                                                              /
                                                                                      f >^^4
                                                                    GRANTED AND SE/jlEO W„ .




                                                                    Supreme Ju



    END OF ORDER




                                              Copyright&)2019
                                             All Rights Reserved
Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 7 of 100 PageID# 304
                             Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 8 of 100 PageID# 305




•; ' -v   •'   - .^u:   ■-   '   .




                                           ■■ ■ ■ ;




                                                      ;v-;.




                                                              .vi'S/';-




                                                                               ■
Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 9 of 100 PageID# 306




                                 o{ Sntent to           tie Sertbattbe Sfctton
           fBaoeb on BTntftfical anb Commercial Panb Jfraob
         Committeb bp tbe $bfl(ibebpbia ^obemment Sctinu ao
                 jOarltet $atticipant0 in CoHnbion biiib
           iiatribter "^aron" Sirentb anb Corporate Panto
        Cra o( 9qnarittb, &atnm in Capricorn anb $lnto,iOoon in
      4Semini, of tbe 2020 Hear of fD^e 0osA Pi0b> 07 be ^anbier
                                     SUconnt: 170503410
           ^Slegarbins ISboriginal Htle to 1361 46« Street,
         [Hbilobebpb^a,$ennbplbania iHniteb ^tateo Cerritorp,
                             $!a[t0t43-0t0l]


  <$re^ngo fi^om tbe C^nale              Cbief S^nrio Conscnl Office
  of tbe ((Mficial <@uale Hotnatoee C^obemment.
  As per the attached Errata which remains unrebutted by All who possess knowledge of the following facts
  and Conclusions of Law:

  Wee are the true and original Divine Living Beings who charted the Oceans and Sea prior to and
  subsequent to safely arriving in what Is now known as America.

  Our ancestors shared our knowledge and information with you as you began to learn and understand the
  sciences that governed our existence.

  You took that information and used It to divide the knowledge and information, splicing and issuing
  degrees in incomplete forms through Universities throughout the planet.
  Through the Principles established by our ancestors, governing and navigating commercial trade
  according to those Principles, Banking was established and provided for the unfettered engagement in
  trade and commerce regardless of religious beliefs. The wise King Solomon followed these very Principles.

  During the Revolutions (British and American) the Divine Living Beings were scribed and labeled as
  "Assets".
Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 10 of 100 PageID# 307




   These Divine Living Beings who possessed bestowed upon them of Genesis i Nobility were then stripped
   through perversion, of Principles their ancestors created and shared with the "strange people from afar"
   and therefore fraudulently and deceptively denied of their rightful titles as the true Hebrews of Nobility
   and Autochthonous of the Land. Being Genesis I and the chosen people of The Most High prior
   relationships with kingdoms and empires recognized this Truth and established Treaties and Agreements
   with family recognized of the 12 Tribes upon arrival.
   The Church through its Priest, Bishops et cetera are responsible for maintaining the organizational
   structure and control ofthe affairs that occur administratively for commercial trade and therefore banking
   (internationally) to continue. Further, the Church knows as mentioned in the attached document from
   the Seat of Saint Peter that, the Divine Living Being is not the alter ego created as a legal fiction with the
   same Appellation in all caps upon Pauper Certificates known as "Birth Certificates".

   From sea to shining sea subsequent 1787 and with the assistance and permission of those Hebrews who
   were already here upon the lands known as and called the Americas prior to even 1213 to ail intelligent
   Divine Living Beings,the Laws ofthe Sea were brought upon land and Banking was Incorporated into every
   facet of the dally regime, including the operations of the courts.
   The Conclusions of Law remaining unrebutted and placing ail persons and agents of persons involved in
   the matter(s) herein addressed are in violation of;

   Under United States Code Title 25 §177 Purchases or grants of lands from Indians "Indian" matters not
   exclusively within the jurisdiction of the Indian Courts, fall under the exclusive Jurisdiction of the United
   States Federal Government and its territories. Aiiative Barrister "Land Barons" Agents and judge
   Barristers were unequivocally aware of these facts and laws and willingly and deliberately Ignored them
   to the detriment of the indigenous Nationals identified under the Account 170503419 as "Defendants".

   Wee, are a Foreign International Nation of Divine Living Beneficiaries, enjoying the same status,
   immunities and privileges as set^fort at the international Organizations Immunities Act (lOIA-Publlc Law
   79-291 Title 1 §2,59 United States Statutes at Large 669, House Resolution 4489, enacted December 29,
   1945) possessing the capacity to contract, to acquire and dispose of real and personal property and to
   institute legal proceedings.

   Aiiative Persons, Barristers "Land Barons" attached, identified and named in the herein matter, primary
   PHELAN HALLiNAN, LLP. are private foreign agents. Guale Yamassee Nation and its Nationals are a
   separate Nation and comprises of indigenous(Indians)going back more than 10,000 years.
   Ail persons and agents of persons,therefore,are In direct violation of United States Code §288a Privileges,
   Exemptions, Immunities of International Organizations and numerous Jus Cogens violations.
  When dealing with Indigenous Nationals, all state and civilian laws are inapplicable because the states as
  united in 1787 became subject to the newly created and incorporated United States of America, as £
  Plurlbus Unum.in this Account 170503419 all participants intentionally chose to ignore the facts and Jus
Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 11 of 100 PageID# 308




   cogens and Treaty laws which remain in effect and therefore any State Court decisions or State Court
   interference is a violation as a matter of law.

   The continued denial of rights to Indigenous Nations and its Nationals of any rights, including to
   representation of its own authority, regarding accusations of international breach of banking laws to
   control and monopolize the Land and Assets through legal Clvillter Mortuus scriptions is a direct violation
   of Guale Yamassee Constitution, 15 United States Code,and Jus Cogens.

   An unrebutted affidavit according to the Principles governing Banking Laws and ali other Jus Cogens Laws
   governing Trade and Commerce stands as Truth.

   Remove 1361S. 46"* Street,(PA19143-0101] as per United States Territory from the pending Sheriff Sale
   listed to occur January 07,2020. Done.




   33£bfebi of iScarant (&bsierbeb tlTaben at:

                      (6nale ^amaslsfee ^obernment)
          Cottndl of 12


   tE^ J&t ^nbmitteb anb dertaeb bp:
   Sfttentfon: C[)tef Jarul Coit^nlt onb Cferb of Court
   C/®           illa'at Hato & tE^e £.fQ^tK of Snbfgenotur ^eopletf
   1315 IS^alnnt i^treet, i&titte 320
   $l)ilabelpl|fa, $ennirplbatita [$1319143-0101]
   America tEnrtle Sulonb


   Faxed:

   PHELAN HALLINAN, LLP ((215) 505-55:14, 215-574-0699)
   Department of Justice Hcusiiu)( 202 514 1116)

   Cc'd
   International Financial Ttmes (HongKong)et allative International and National News Media
   Papal Legate Charles J. Chaput
           Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 12 of 100 PageID# 309


                                                                                                                                  Ill
                     All Commercial Transactions and Trade and Notes are Backed hy !ndif»enons Specie

                             FROM THE DESK OFTHE GUALE YAMASSEE TRIBUNAL
                              **Nollce to PrincipalIs Notice to Agent,* Notice to Agentis Notice to Principal**
                                                                August 21,2019 GC
                     Fixed Leo 2028'Moon Taurus,Era ofAquarius,SaCum and Pluto Rz Capricorn Rx
           To Whom It May Concern'

           This Sui Juris Judicum E/rata Corrige is presented and NOTICED to clarify the misunderstanding that has
           taken place for several centuries regarding us,the Indigenous People.
          The enactment of Colonial Laws and Acts misiabeled Indigenous People as the following; Black, Slave,
          Negro,Coloured,Afncan-American and a list ofother denationalizing categories. This has caused to present
          day,substantial injuries,commercially creating an insurmountable amount ofdebt owed the Indigenous.
          The Papal Bulls,Noir Codes,and Non-Intercourse Act led to a myriad ofothercodes,including Penal Codes.
          Resultingly, centuries of pain and suffering was inflicted upon the Indigenous who were promised and
          assured the protection of the united states.

          The Autochthonous connection to our Indigenous Land,speaks life into the truth ofour reality, reflective in
          our rich and diverse culture across the planet. Through our planetaiy imprint and historical records, it is
          further reflected in your Coat of An&Jeals, Code^^hics.                              Codes. Corporate Seals. Coiporate
          Symbols,and other Fellowships.incluBio^l^e Sui^:B^^p|^owya6lhe Bible.
          The  display and use  of our  Indigenous sytnbQ^hn4%<^^i^^          of  their continued
          the survival ofall; this is a Commonality; air7\Sconient;,d Cohiract; a Covenant.
                                                                                                  use, is imperative for
                                                            ! •«
                                                            I    \
          This Errata Corrige is presented to comipt |he mislnbl^nng categories. Denationalizing documcnt.<> and
          actions resulting therefrom, have proximnlctytMusedllTcPh{^j^ and continued human rights violations and
          material Agreement breaches committed ngainst-lndigenous People: thus far having a negative impact in the
          fomi of Commercial Civil Liter Mortus for Indigenous Peoples.

          1 he Papal Bulls have expired that sparked the mislabeling lasting several centuries. Wee are not assets and
          the agreements remain. In aggregation with all formentioned commercial oKstnictions. there is a debt that
          has been created that is substantially increasing with each day of non-compensation that is owed and over
          due to Indigenous People.

          In honour of our ancestors, the opportunity for dialogue to work towards remedy has presented itself. On
          behall of Indigenous People, this Tribunal serx'es as Creditor and Representative to receive all remedies
          entitled for distribution and required for the necessaiy healing process never received, as a result of the
          manifest violation oftreaty,due to continuous ignored demands ofjustice,and refusal to cure and compensate
          through continuous displays ofhostilities upon the Indigenous. Wee remain in honour. DONE
        liud ofBonded Note hoeked by Indigenous Specie.

'Alt.9 For the benefit and oomfoit ofthe[Indigenous]and for the prevention oflitjuries or oppressions on the part ofthe citizens or [indigenous
 the United States in Congress assembled shall have the sole and exclusive right ofregulating the trade with the[Indigenous]and managing all
their ajto in such manners as they think proper. Art.9Hopewell On the KeoWee D^nMve Hvaty.

                                           Non-yhtn.slcmthlc llontlofCnolv Yimutssvr Notum.
                                                            Copyriglit®2019
                                             An Iiucniatioiial and National Riglits Rc.scrvcd
Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 13 of 100 PageID# 310


                                                _     AiiinHiHnnfrBtfan fiwa
                                             Hie Chair ofSaint Peter
                                           Kseptrofifid EKtTMidlnsiySealofStintPotar


                                         Letters Patent ex cathedra
                                                       *BMBRCBNGB*


              Qplfta Gnee eftlte One DMm Slpfrb,10til to whom timo Ptttem shallcame,Creetiaf;


              IhsnBaiinytqr.titeDMao^Attberate tetomad tolotvBScyl
              QiA4y>»20l3,ttftol)MBo8ipWlbtv8kesIiigft8ateiniateQof«imtadbdttoicaIlx»«««iUefitaatfKce
              iBdpn9afQfftr(to«o«eat{niontawncactithtoiUlM8gbeIa|iiIs8Mal8totBiIniBtfnmisrioaefiIni
              mo rfse to JteM 4iAt fiBB^woen^ tritfwrteni oftO cWnw end tocouitti ibr theemogcwo ftoa tadstipt^
              RBndnsibo DMm Etttftto vabn tad cflfattBoe.

            :^toroidaltad mcftfflotieatto •pbdsed'papov ofitoO{vteo6«8teb9rtelem<M«eRatIo»ortto
              wnMofeenteeotewbceatttliMtndntandto ftoflitda dte ceaan oftto DMnt eitfio o eifillitl
             iuMieitea ftrtttbettttdhUMoftfn AIL
             Now b dto dmo to ftiSP ftiwnd wtib d» bUStBtloa ofdM poopte o IkefihBto tte fottladoa ofdteir divbeaett
             nd (In Rtum oftho          ftr tteb dMito     efnto 01 we atsbt then b Bo-ootslas Bood ftswBrdi wlilte
             uoillu^t wBitdftooftwn ^*wfT"*fWfy|
             dntfltwBfttntBnodttiiBub ntdoflMcnnitniMfliL
             All Doodib tttbi Bodbr Ondfictin tend ogolBit the pnpedy ofdn divhto onto tad hdd by tho bm Itetfon
             oodlbitotmn dteb Un rim(>*0                  >Bd ihiO ho teaodtedy tonsdood Bpea
             It htt beea dMBnobcd(tat onoa omiaildp tod coBttol ofdn ptopefQf b odvaiobfiSbc^dn dMno esttto i»d
             tta UvbstaneSetetodtonoL

             CUm en dto pnmtr Adl ho tend nd noonled hgr te Ctalr ofSifat Peterita"ilotfoe ofBKfanr dniBlos
             dn lebne ODd ittom ofdn pcopei^(0 d» Cbdr ofSilni Peter br fanedlBto pomxln ftr too^ Qviag
             tassSetay by iperiil mta.(im>"Kodeo ofBsctatf tad le&m ofthe *OaidReitolbeedfndo dn diBrdi.onder
             • pttai ofOMoaandesdn^ itall taondte^ ssnnder d» pepaof,oad tay/Ul eoB&ol em nU prm>(y«
             i^ttalriQeoiditotefbcittaeebBntadfettinofdtopiopaOrtottepene^cBdoenbetofdttGtalrefStlRt
             Fetoft

             Ite OfSeo of(to Ctab ofSBlBt Peter dan prnMitm^riato deeomaatotfoa tad otoiily ank propeny at oader

             The ehind*,eaderpabi ofesteetommtfeodeMtoli ttta isplitoed ion to d» edtienko ofdn peepto «d the legtl
             fietleo **iWm of dn wetM of Tumnwr**- The cfemcfa dall woA to came the fteodsm fte» the otdtwdtl
              tetded and ftclltatothe coathnnd taUltadOQ ofthe peopletoo rateofgite^ mBidancoond pmperiv*
              Bibs dto peiftedp bveKbet Bebie dot wo BO a^tai cacmd on dettedea tad BOW ottte be lei tbta
                      pi(tf<wttttettBwalfliiftfPaagB?*ihBaidietd..«.Newtedgebiiif*^dttnheoiadftfttoUOwitiU[i!ofd»whote
              SBditanNOTboeaipbyedftrnltlteiypoipesei.'*

              fiiewot Wolavo awed Oor OreitSeal ofPeter to to edibtod to dieie pieteot^ wMJWo haw tte»d wM» Oar
                                                                    Ptn Hi iitww inwHHtob

              RoyilKtad.
              Olveatho IS^dayoflolylnthoYe




                           Ran'
                               Ota SttoofStotttotervtitoiOdkeeftftoHnperoftto
Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 14 of 100 PageID# 311
                                                                                                         ^ ^      ;       . -

                                                                                                        \             -




                                                                                                                                        ••   ■ •           • .          ^        -.   .■   ; -'v'         :
                                                                                                                                                                                                                  :r5v-:4,v; \.
                                                                                                                           .   .                   •   •    ■       .       ..                            ,,,




  : -\
'vW:
                 ■ ■. ■ ./s~^.~{•■■«/---.. .;' :'j''-;.- .'v       ■ ■ .■ ;•■'■«,'i   - .   ,
                                                                                                                      0

             •     ■ " ■; ,                                                  -^•-
                                                                                                                                   WXXX3Xm:mm^ ::\-:^
                    ' :■;              ; v"'                   .     , - ' " ■-■■ • ■^'■"
                                                                                  ■   * ' •-*, ■                                                                                  '                 ■ ■       -   - ,       -




                                                           P'x v rxixxjx,                                                                                                                                                         WXPi :g
                                                           fyi''-:>','-XX'X^-. j.,


                                                       ¥xx"rXX.yC^::--

                                                                                                                                   ?l
■ ; >1   ^




                                                                   ' "                          ,/'■


                  "■^ ■;:X                      - 'v*- i.^'':"--^
                                                                                                                                                                                                                                   Sil




                                                                                                 ililiiiili
                                                                                                         I     -/'-


                                                                                                       ■ ■, n.             .
                                                                                                   ■■■-i;:7--s'V>. ,.                                           :
                                                                                                                                                                                                                                            Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 15 of 100 PageID# 312




                                                                                                                                                                                                          000.
                 Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 16 of 100 PageID# 313
(Page 23    of    320)




                                                                                                                OrC^'CrNajf

                                                                                                           CerdfiEtrmie-Od^
                                                                                                     Mm 9: 100159969203365484
                                                                        NOTE
                                                                                                               ^f'luuty Publle
                         ^-36-02.                                 Vienna                                               Virginia
                          (Datel                                          ICttyJ                                          (Sate)



           5981 Callie Furnace Court, Hanaosaa, VA 20112
                                                 (Ptepcfty Addna]


           1. BORROWER'S PROMISE TO FAY
                 Inreiurororaloaalhatlhavececetved,IprosiIietop^U^.$ 371,400.00                              (Otbanumnl bcalled'PrindpaJ').
           plus Interest, to tbectder of lira Leader.Tfte Lender b Branch Banking cuxd Trust Con9>any


           I will make all paymenb under(hb Note In the fonn of cash,check or nraiuy order.
                 1 tmdeistand that(he Lender may traosfer Ihb Note. T1» Leader or anyono who lakes Ihb Note tiy transfer and who b eoUlled
           to receive piymenb uoder thb Note b called (he'Note Holder.*

           2. INTEREST
                 Interest will be charged on unpaid ptlncipal until Ihd foil amount ofPrindpal has been pahL I will pay Interest at a yearly rale
           of                6.250%.
                 The Inleresl rate required by Ihb Section 2 b the rate I wlU pay both before and after ai^ default described In Section 6(B) of
           Ihb Note.

           3. PAYMENTS
               (A)Time and Place ofPayments                      '
               1 will pay principal and interest by making a prymenl every mooih.
               1 will make my monthly payment on the Isc             dayofeacbmonlbbe^hmlngon HavenbcT l, 2002                 .IwllI
           make these paymenb every month until Ibave paid all of the ptiodpal and Interest and say other draiges described bdow that I
           may owe under ihb Note. Each monthly payment will beappll^ as ^Ib scheduled due date and will be applied to tnlcrest before
           PiindpoL If,on October 1, 2032                              .1 Still owe amccnb under Ihb Note.IwlUp^those amounb In foO on
           llul dale, which b called Ike'Malurlly Date.*
                 I wQI make my ffloiuMy paymenb at 223 Weot Noah Street, Hileon, NO 27893
                                                                                           or si n dlircreoi{date Ifrequired   the Note Holder.
                 (B) Antount of Monthly Paymenb
                 My monthly paymeol wUl be In(he amount of U.S. S 2,286.77

           4. BORROWER'S RICIIT TO PREPAY
                 Have (he right to rodre paymenb ofPrtodpal at aigr time before (hty are do& A payment of Prindpal onfy b hrtown as a
           'PrepaymenL* Whbi I make a Prepayment. 1 wilt tell the Note Holder In writing that I am doing sal m^ not designate a payment
           as a Piepaymoii If1 have not made all the monthly paymenb due under the Note.
               I may make a full Prepayment or partial Pr^ymcnb without p^lng a Prepayment charge. The Note Holder will use my
           Prepymenb (o reduce the amount ofPrt^pal that I owe under fhb Note. However,(he Note Holder m^apply my Prepaymeni to
           (he accrued and unpaid Interest on (be Prep^rmtnl amount, before ^lytng my Prepayment (o reduce (he Prindpal omnunt of(he
           Note. If I make a partial Prepayment, there    be no changes In the due date or In the amount of my menlhly payment unless the
           Note Holder agrees In writing to tliose changes.               •



           000    Si51C7Sl                                    APPb 117000131)91                             LOAH fifi9aO))<S48
           VIRQiNIA FIXED RATE NOTE>Slnsto Famlly-Fannlo Meo/FroddlaMoc UNIFORM INSTRUMENT
                           (MM »«St

                 •BN(VA)(0003)           Form 3247 IMS
                  VMP WORTOAOe rOAMS.(600)SI|.mi
           P*go 1 of 3                               cj252><


                                                                                                                    lliB ftescjEBaEi!"AceejNfir
                                                                                                                    Aol8RetailedfirSe^ecMQosiie
                                                                                                                        Ilb W«aseBM9fl^xit»&«qof>w
                                                                                                                                                    ^(KX:3^(bXJ)
(Page 24    of   Case
                  320) 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 17 of 100 PageID# 314




           5. LOAN CHARGES
                 If a law, which applies lo (Ids loan and which scts'niaxlntain loan diaiges, b hna]^ blopreted so that the Interest or oihtf
           loan diargcs coBccled or to be collected In oonnedios irilh thb loan exceed (he permitted flmlls, then:(q) any such loan charge
           shall be reduced by the amount necessary to reduce the charge to the permitted Unili: and (b)ar^ sums abeady colleded from me
           which exceeded permitted limits wHI be refunded to me. The Note Holder may choose to                iMs tefond hy reducing the
           Plrtndpal I owe under this Note or by naklng a direct paymol to m& Ifa leTund reduces PHndpal the redoctloa will be treated as
           a partial PtepaymenL

           6. BORROWER'S FAILURE TO FAY AS REQUIRED
               (A)Late Charge for Overdue Payments
                 If the Note Holder has not received the luD amount of si^ monthly payment the end of Fifteen calendar days
           after tlie date lib due,I will pay a late charge to the Note Holder.The amount orihacha^wm be     S.OOO %or
           my overdue payment of prindpd and Inluest.1 wULpay thb bte charge promptly but only once on each bte payment
                 (0)Default
                 Ifl do not pay the full amount of each monthly payment on the date It b due,1 wUJ be lo defaolt.

                 (C)Notice ofDefault
                 If 1 am In default the Note Holder may send me a wiitteo notice (elliog methatlfldonatpayibe overdue amnuni by a
           certain dale, the Nme Holder may regulre me to pay hnmedhtdy the loll antoonl ofMndpal which bu not been paid and all ibe
           Interest that I owe cn that amount That date must be at feast 30 days after the date on widcb the notice b to ne or delivered
           byothermeans.

                 (D)No Waiver By Note Holder
                 Even if, at a lime when I am In (tefaull, the Note Holder does not require me to pay Immedbtely In fUU as described above,
           ihe Note Holder will stIH have tha right to do so If1 am In defaull at a later tbne.
                                                                                                                          I

                 (E)Pi^ent of Note Holder's Costs and Bxpcnt^                                                             I
                If the Note Holder has required me to p^ Immediately to hill as described above, Ibe Note Holder wU hne tbo ifghl to be
           paid bach by me for all of lb cosb and expenses to enfordsg thb Note lo (he extent imt prddblted 1^ applicable taw. Those
           expenses Include,for example,reasonable attorneys'fees.,

           7. GIVING OF NOTICES
                Unless applicable law requires a dlffeteoi mcthod,-hi9 cotke that must be given to me under (hb Note will be given by
           delivering (I or ty nailing It first class mall lo me at (he Property Address above or at a dtfTercnt address If I give the Note
           Holder a notice ofoty different address.
                Any notice(bat must be given to(he Note HoUer under thb Note wOl be giveo by ddtverlng It or by mailing It Ity first dass
           mall to(he Note Holder at(he address staled In Section 3(A) above or at a dlffetenl address IfI am given inotlce ofthat different
           address.

           8. OBLIGATIONS OFFELONS UNDER THIS NOTE
                If more than one person sign thb Note,each ptnon b fully end personally obligated to keep all of the promises made in thb
           Note, Including the promise to pay the full amnunt owed. Any person who b a guarantor, surety or endorser of(hb Note b also
           obligated to do these things, kny person svbo takes over these oblfgaticns, Indudlng the obBgallons of a guarantor, surety or
           endorser of Uib Note, b abo obligated to keep all of the promises made In thb Note.The Note Hdder may enforce lb rights under
           thb Note egalnsi each person indlvlduany or ogalnsl all of us together. Thb means Ihat aity one of us may be required to pay all of
           the amounb owed under thb Note.

           9. WAIVERS
                 1 and any ether penon who has obligations under thb Note waive (be rtghb of Presentment and Notice of DtshaoGr and
           waive the benefit of the homestead exemption as to the Pnqtetty described in (he Security InstromcfU (as defined below).
           'PtesenUntnl' means (he right (o require tl« Note Holder to dcowid payment of amounts due: 'NoUoe of Dlshcnor' means Ibe
           right to require(he Note Holder to give notice to other persons that amounb due have not been paid.


           tmc    0tsi<7S3                                       MPL ai^ocoissssi                         LOAH aicssossssse
                                                                                                                        .I       Form13247
                                                                                                                                      3147 lAI
                                                                                                                                           imi
           <^>-SNtVA)(cao»i                                                 Pftcii



                                                                                                                               Hiis Piescotaent is"Acttpfed for Value"fiont and back.
                                                                                                                              ■ADd is Returned fcrStftoeat^
                                                                                                                                                           agent UCC 3403 (bXl)
                                                                                                                                  Dated:
(Page 25   of
                Case
                 320)
                      3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 18 of 100 PageID# 315




                                                                     I

           10. UNIFORM SECURED NOTE                                '
                This Note is a unironn Instrament with limited vsHatlons In some JiirisdldloasL In addldca to the proledtons glvai to (be
           Note Holder under this Note, a Mortgage. Deed orTnist. or Security Deed (the *Seciir|^ Instrament'). dated the samo date as this
           Note, protects the Note Holder Iroin possible losses whlcb might result If Ido not keep the promises which Imake In this Note.
           That Security Instrument describes hw and under what condUlons I may be reriulied (o m^ Immediate payment In fuQ of all
           antounis I owe under ihts Not& Some of those coodltloQS ore doKifbcd as follows:
                        IfalloraiQrpattofthePrepefty or aiy Interest In the Frepertybscld or transfencd (ortfBonower Iscola
                   natural person      a benefldal Interest In Borrower b sold or tranrfhrred) wfihont Leciter's prior wiitcen cQOsent.
                   Lender may reqidn Immediate payment In full of all sums secured by thb Security InstnimccL However. Ihb
                   option shall not be exercbed by Lender Ifsuch exerdse b prohibited by Ai^dhable Law.
                        If Lends* exerdses Ihb option, Lends shall give Borrows notice of accderatloa The notice shall provide
                   a period of not less than 30 days Kntm the date the notice b given In accordance with Section 15 within which
                   Dcrrows must pay all sums secured by ihb Security Instrument. IfDotniws Ms to p^ these sums prim to the
                   expiration ofthb period, Lends may Invoke any remedlu permlltcd by Ihb Security Instrument without fbrtbs
                   notice or demand on Borrows.



           WITNESS THE HAND(S)AND SEALfS) OF THE UNDERSIGNED.



                                                                                                                                          .(5eal)
           Akuo Oylmah CI    Sdn              —                 .Boirowcr           edlc B. Chin                                      •Benowtr




                                                                   .CSeaO                                                                 .(&al)
                                                                'BoRQWcr                                                              •BojiDwcr




                                                                _(SmO                                                                 —(Seal)
                                                                •Sonmnr                                                               •Bernrarcr




                                                                -(Seal)                                                               -(Seal)
                                                                 •tleiTOMrer                                                          •Botrowtt




                                                                                                                          tS^(MgiBaJ Oafyi

                 TlibblocertUy(liattbbbtheNoledesalbtd In and secured by a Deed ofTn
           on tlie Property located In Prince William

           My Comiutalon Enplres;

                                                                               NoUiyFcbUe
           OCC 11316793                                      APPl. livoooisisn           ^                  LOMI •■6930336510


           fl^P^-SNtVAt(0001)                                            PtsaSoil                                               Fom 3247 1/01


                                              Of                                           I WAS
                                         ^ vaustc^jcs
                                                                                           AS AMY B HUSE                        n^isRftlBIlcdfilfj^^tlteDwPtedCIOSQRQfi &cESCfOW.
                                                                                                                                                                  c[yoacsaiisiiL
                                                                                                                                                         3g^(XX:^4Q3(bXi)
                                                                                                                                    finite fJl -3
(Page 4       of   Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 19 of 100 PageID# 316
                   320>




          ^■ ■
                                                             liiiiiiiiiiiii
                                                            lMtri9e93teaiel35S44 Pai t v ts
                                                           ■Prltte* UllllM Courity. VA
                                                            IQ/OI/MM 2t»>e61)f1
                                                           .Asvld e. lUbU. CI«rK




                             RcltnnTo:
                                                                                                               Mip Refereoce 9:

                                                                                                        RPC/PunxIlO#:
                            Pupated^



                                                              > |Sp«ce Abcrt Ibta Uoo Pftr Rccot4lag Osta] •
                                                                 DEED OF TRUST
                                                                                                  NQN 1003S99692033S5484




                           Th8foHowJn8MonB8UoD.asftrthefdeilfltdteIow.bpoWdedia8^
                           ThtsDecdcfXhmisglwnby Wcua Oyiaah <aiin, Benedic B. Chlix




                                                'S'," '                                         »•««*              «■»" 200.-
                           Rlcteona? VA 23m"                     """V'                               »»«»«>od PATkvay,
                           Ttailw. for (to tosat ot Mditjig. Btelnailc Reglilnllon SyaoM. fee. M hmaday.
          o
                   k»
     3Sa

     Pijf                 oEnNrnoNS
     ^53 c!t?4
         Httx




                          DOC   •1534071
                                                                 APn. 117000153)91
                          ^tNlA.SlngtaF»n,iIy4:om,.oMoo«r„^droi;»;OWro^^                                                "VSS? ifln
                          <afc-6A(VA){oioa>            .                                                                    onn.1047 wn
                          P.9.1ar„                              ^d.
                            v*B» »«0RT0A« rwao. {eo9jMi.»»i




                                                                                                                                          IhB PtescBteeDt is "Acc^teiMbr Value" ftonl and bak,
                                                                                                                                          Aid is Retuioed             an

                                                                                                                                                                     ^ UCC 3-403 (bXl)
(Page 5   ot   320}
               Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 20 of 100 PageID# 317




                                                                                                         Hi
                                                                                                       tnitnaosaiooioiaeete
                                                                                                       Pts«s 2 OP (9




                      (A)"Security ImtnimetU" meais thb document, which b dated
                      together with all RIdets to this documenl.

                      (B)"Borrower" b Akua Gyioah Chin, Banedic B. Chin




                      Bonuwer b the inislor under Ihb Security losmiisenL

                      (C)"lender" b Branch Banlelng and Trust Company

                      Lender b a Coxporatlcn
                      oiganized and existing under the bum of     North Carolina
                      Leader's address b 233 Nest Hash Street, Nllson, HC 27693


                      (D)"Trustee" b David F. SkaCf

                      Trustee (whether one or more persons) b a Vbglob resident amVor a United Stales* or Vlrglnb-duitirad
                      corporation    vdiose prtod^ ofllce - b located                  b Vliglnla.       Trustee's addrin b
                      130B Devil's Reach Rd., Suite 200. Noodbridge, VA 22192
                      "Trustee" b       Carol p. ordess

                      Trustee (whether one or more persons) b a Vbi^hda tesbteot andfor a United Slates- ot Vliglaik-cbaiteted
                      corpoiailon    whose     ptbclpa)     olOoe. b         located   b    Vbglnla.     Thistee'a     address    b
                      2609 Bmerywood Parkway, Richamnd, VA 2328S

                  (B)"MERS" bMortgage Qectronlc RegistratloaSystems, lot. MERS bai^aialecorporalloa that bfing
                  solely as a nominee for Lender end Lcmbr's utrccssora and Bssigns. MERS b the btnefldary mder thb
                      Security Instrmuent. MERS b organbed and ^'htlng tmdtr be laws of Bebwere, and baa an address
                      telephone number of P.O.Box me.Flbt, MI 48501-20Z6.teL(688)679-MERS.

                  (F)"Note" means the piombsoiy note signed by Borrowir and dated as of the date hereof
                  The Note states tint Bonower owes Lender Three Hundred Seventy One Thousand Pour
                      Hundred and Ho/lOO                                                                                    Doltan
                  (U.S.S 371,400.00                       )pita btereiLBonawer has premised to pay thb debt b regular Periodic
                      Paymenb and to p^the debt b full not hter than         October 1, 2032                    .The Interest rate
                      staled b the Note b Six and One Quarter
                                                                                           percent(                    6.2S0 %).
                      if thb Security lastnunent b an adjustable rate mntgige loan, thb Intllal rate b subject b rfnngi' in
                      accordance with the allacfaed AdjuslaUe Rate Rider.•
                  (G) "Propcrljr" means (he property tial b desolbed below under the beading Ttansfer of Righb b the
                      Property."
                      I>0C   a(534073                        APPL •(700015)391                                       «930S3«S4e

                         }-OA(VA)(oioz)                                P«g«SeltS                                 Pom 3047 1/01




                                                                                                                                      IhisFtesaitmeatis          Value* &Dd aid bal,
                                                                                                                                      AsdisRedBQed               (Cosine of(he Esoow.
                                                                                                                                                                itotuoryoarcoQliad
                                                                                                                                                              ageol OCX:3-403(bXI)
                                                                                                                                        rfafpfi-          5
(Page 6   of
               Case
               320)
                    3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 21 of 100 PageID# 318




                                                                                              ifltirtscdaiootdn
                                                                                              P«B«i S OP 10




                 (H)"Loan" means Ute debt evidenced          the Note, p!as Intetesl, any mepaynteni cbaiges and isle charges
                 due under the Note,and as susu duo under(Ms Security losuumeni,plus interest

                 (I) °RIdcn" means sli Riders (o this Seatiily loslnnnesl thai are executed by Borrower. The following
                 RHm are to be executed by Borrower Idiecfc bm as applicable]:
                  Hi]AiQustable Rate Rider         Condomlnlom Rider                       Second Home Rider
                       BaDoan RUer                 Planned Unit Oevetopmeu Rider           MFamllyRMer
                       IVA Rider                   Biweeldy Payment Rider                  Other($)[specify)



                 U) "AppUcnbte Law" means oO conlrolllog applicable fcderd, stale and local statutes, legnlatlooi.
                 ordinances and administrative rules and orders (tb^ bave the effect of law) as well as all applied final,
                 nonoppealablejudldal opinions.

                 (IQ "Communlfy Assodallea Docs, Fees, and Assessments" means aD dues, fees, assessments and other
                 charges that are Imposed on Borrower or the Property by a condonttidtim assodatfam. homeovmets
                 association or similar oiginfaallorL

                 CL) "Elcctioidc Funds Transfer" means ar^ transfer of(hnds, other than a transaction originated by dteck,
                 drail or similar paper Instrumsil. vddch b bdtlated ihtougb an electronic (ermfnal, telephonic Instntmenl,
                 oofflpaler. or magnetic tape so as to order, fautiuct, or autbortaa a fbsndal Institution to debit or credit on
                 accoiuL Sudi term indudts. but b not Halted to. pohd-of'sala (laasflas, astonuted (cOer machine
                 transactions, transfers tttlilated fay telephone, wte transfers, and aulonuted deailngjbotise transfers.

                 (hQ "Escrow Items" means those Items that ate described In SedloD 3.

                 (N)"MboeQaneoos ftocccds" means atiy compensation, settlement, swaid ofdamages, or proceeds paid by
                 at^ third patty (other than Insurance proceeds paid umtcr the coverages descrlbtd In Sedloo'5) fon (O
                 danage to.or destructloa of,the Ropcify;(IQ condwimatlcn or other tafdng of all or ay part of the Pw^ay,
                 010 oonveyance In Ueu of condemnation; or Ov) mbiepreicnlxilom of. or ombsloos as to, the vahte amVbr
                 condldon ofthe Property.

                 (0)"Mortgage Insuranoe" means btttnante pntiectlog Lender against(he nnnpayment of,or default on,the
                 Lo^

                 (P)"Periodic Faymcat" means (be regulatly sdtedoled amount due for (Q principal and InletesI under the
                 Note, plus(U)airy amounts under Section 3oftUs Security InstiumesL

                 «2)"RESPA" means the Real Estate Settlement Procedures Act (12 U5.C Section 2601 rt seq.) and lb
                 Implemestli^ regulation. Regulation X (24 CFJL Fart 3500), as thiy might be Bmeitdtd from time to time,
                 or ai^ additional or successor Icgblallon or r^olatlon that govens the same subject matter. As used In lUs
                 Security Instrumenl. 'RESPA* refers to aU lequbemenis            lestilciiars that are Imposed In regard to a
                 'federally related mortgage loan* even If the Loan does ml qualify as a "federally rdated mortgage loan"
                 under RESPA.

                 (R)"Successor la Interest of Borrower" means aiqr party that has tahen title to the Propafy. whether or not
                 that party has assumed Borrower's obUgalloas under the Note aniFor lids Securtfy InstrumenL

                 DOC    iisateva                         APPL iiioooisisai                                     0i<9}0)3«9«8

                 (^P>8A(tfA)(oioi)                                 Page Sorts                                  Form 3047 1101




                                                                                                                                   this PiesaiWioa is"Atceplalfor Vabe"fom skII®!!
                                                                                                                                   AadisR«uniedfeSell!»Bi|«lClo!i«ofll«E^
                                                                                                                                     i(bi»tcaosiira»m><9>wtoosofyoo''o<i^
                                                                                                                                     ^j^^^;|^agailU0C3-«B(bXI)
{Page 7   of   Case
               320) 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 22 of 100 PageID# 319




                                                                                                 ln«tri200ai09l0IZ8S48
                                                                                                 PcBat A Of 18




                 TRANSFER OF lUGIITS IN THE PROPERTY

                 Tbo becefldaiy of this Securtiy Insintmeal Is MER5 (solely bs oomlnee for Lender and Lender's successors
                 and assigns) and the suooessocs sod assigns of MERS. This Security lasttumcat secures to Larfen Q
                 (he r^ymwl of the Loaa» aod all renewals, cxtendons and inodmcatlons of the Note; and ^ tha
                 performsnoe of Borrower's covenants and aaecnients onda this Seemly Intniment and the Noiie. For this
                 porpose, Bonower bnvctably giatUs airo conveys to 1)03188. in bust, wUb power of sde. the
                 foDovdng described property located In the County                        riyi^ofitcocrnliRsJailsdtctlos]
                 of Prince Hilliast                                       (NannofReconHfigJuHsdlctlsB]!



                    S&L.                                       "A"/kkcJ(£cf



                 which currenlly has the address of            '■                                                        |
                 5901 Callle Furnace Court'                     ,                                                            ismetl
                 Manassas                                                       ICttyA^aimt^.Virginia 301X2              CBpCodcl
                 (Tropaty Address)*:
                       TOGETHER WITH all the improvemenls now or hereallef erected on (he property, and all easematts,
                 appurtenances, and fixtures now or ttereaRer a part of the proneity. All lephoemrols and additions shall also
                 be covered by this Security Insbumeot. AO of the fotegolag Is referred to In this Security Instnuneot as the
                 'Property.* Borrower unueisiands and agrees (hot MERS nolds only legal llde to the Imetesls granted by
                 Borrower In this Security Inrtrumenl. buulf necessary to comply with law or custom, MERS (as nominee for
                 Lender and Leader's successors and assigns) has the rl^t: to exerdse arty or all of those Interests, tndudl^
                 but not limited to, the right to foreclose and sell (be noperty; and to tahe any action requhed of Lender
                 InduiBng, but cot Bmlted to, releasing and canceling (bis Security lostrumenL




                 suttject to any encumbrances of record.
                       THIS SECURITY INSTRUMENT combines uniform covenants for naUonal use and nonrunlfoim
                 covenants wllh limited varbtlons by Jurisdiction to constltule aunlform security instiumenl covering r^
                 popcrty.
                       UNIFORM COVENANTS. Bonower and Lender covenant and agree as follows:
                     1. Payment of Principal, Interest, Escrow Items, Preprtyment Charges, and Late Charges.
                 Bonower shall p^ when due (he princ^al of. and interest on, the debt evidenced by the Note and any
                 ptqi^eal dei^ and late charges due under (he Note. Bonower shall also pay fimds for Escrow Items
                 pursuant to Section 3. Payments due under the Note and (his Security Instrument shall be made In UJS.
                 DOC   OisasesA                          appl sizoooissasi                                       tisnoiassAe

                 (2&>6A(VA)(gini                                    PasaAcfis                                    Form 3047 1/01




                                                                                                                                      AidBRelo*dfi»&iftiB^CkBTO
                                                                                                                                       ir              iigSitUCCIAIBPiXI)
                                                                                                                                       [jiO. !£:3::2^—
(Page 8 of 320)
                                                                                           tnttri2e02IOOIOl:
                                                                                           Pt8»i fl OP IS
              currency. However, ir any check or citnr lastnimest received by Lender as pqnnenl under (be Note or this
              Secmtiy Imtramcnt is returned to Lender unpaid. Lender may rcquiro thai aiy or OH aubsequenl paymenls
              due under the Note ond this SecuiUv Instrumenl be roide to one or mom ofthe following forms, as selected
              by Lends: (a) c»b;(b) monev order (<) oertliled check, bank check, treasurer'e check or cashier's cbech,
                  provided aiw such ch^ is orann upim an Institution whose deposits sre Inured by a fcdenl agen^,
              fostnimenialliy,or entity, or(d)Electtonle FundsTtansftf.
                       Payments are dtmed received by Lender wb» tecdved at the locadon designated in the Note or al
              such other lootion as may Be designated by Lender in occotdanoe wllb Che notice provisions In Section IS.
                  Lender may return aiqr payment or partial payment Iftbepqnnent or paidalnymcots are losuindcnl to bring
              the Loan cnncm. Lcmler mw accept aiy paymeol or partial paymcnl faisulBdeet to bring the Loan cnntoi,
              without waiver of(u^ rights nereuads or prqndlODCo Us rt^ to lefitsesucbptymenl or partial payments in
              the future, but Lender b not ohUgsted tosppty such paymsds at the time such paymeott are acceded. Ifeach
              Periodic Pimnent b applied as of Its sdMuIed due data, then Lender need noi pm Interest on unapi^ed
              funds. Leotte may hold such unajqilled funds until Bonowcr nukes mQiment Co tnuig the Loan cuncnt. If
              Beirowef does noi do so wUhin a reasonabtajMiied of time, Lender smU cUhcr app^ sudi funds or return
              (hem to Bonower. If not ai^Qed earlier,such nicds will be applied to the oubtandlng nilndpal balance under
              the Note immedliiiely prior to foreclosure. No oifsct or claim wUch Bonowcr im^l taw now or In the
              future against Lender shall relieve Borrower from making pwmenb due under         Note and ihb Security
              Instrument or perfntmlng the covenants and sgreemenb seemed oy thb Security InstramenL
                   Z. Application ofPaymenb or Proceeds. Except as otherwise described in thb Section 2; all piymenls
              accepted and applied by Lmer shall be applied In tm foUowioa order of pbnlly;(g) Interest due under the
              Note; (b) prinapal due under (be Note;(c) amounts due under Section 3. Such payswnb sbaO be appUed to
              each Periodic Payment In the order in wfalicb U became due; Any icmnlnlng amnmru shall be applied (Iisi to
              tale charges,sec^ to any oiher amounb due under Ihb Security bistioffient, and ibtn (o ledua the prtndpil
              balance ofthe Note;
                      If Lender receives a pqnnenl ftom Borrower for a dcOnguent Periodic Pivment which Includes a
              sudldenl amount to pay ai^ late chaine due; the payment may be applied to the deUu]ueat paymenl and (be
              late dttige. If mote tnan one Periodic Pmsoil b ontstandbu Lender may ajqdy a:^ piynunt receded from
              Bonower to the fcpqrment of the Pcriouc Paymenb If, andto the extent that, eadi payment can be paid In
              fulL To the extent (I^ vg excess exbb after the p^ment b applied to the Ibll piymcnt of one'or more
              Periodic Paymenb, such excess may be appUed to aiw late chtn^ due. VolimlBiy prqiayinenb.shall be
              appQed lltsi to aiqr prepayment charm and Cnen as desolbcd b the Note.
                      Aiw appllcwon ofpaymenb, usurutce proceeds, or Mbcdlasooos Proceeds to principal due under(he
              Note sba)]not extend or postpone to due date,or change the amotmi,ofthe Periodic Payment
                   3. Funds for Escrow Items. Borrower shall pay to Lender on lha t^y Periodic P^enb are due under
              to Note, until the Note b ^d In fUlI, a sum (to "runds') to provide for pament of amounb due fon (a)
              taxes and assessmenb and other Itenu whldi can atiiln pnoriiy over tnb Seotriiy Instrument as a
              lien or encumbrance on the Fropctte (b) leasehold paytonb or ground renb on the Property,
              If 31^ (c) premluros for ai^ and oil msuimice lequlrcd          Lenda untur Section 5; and (d) Mortgage
              Insmance uemloms. If aiw, or any sums p^Ie by Bomwer to Lender In Ileo of to pymest of
              Moits^ muance ptentons In accordance wUh iha provlrions of Section 10. These items are
              caBed Escrow Items.* At origination or al oi^ lime doting the term of the Loaa Lender may reonlie that
              Community Assodailon Dues, Foes, and Assessmenb,If wg, be escrowed ly Bonower, and such oacs, fees
              and assessmenb shall be an Escrow Item. Bonower shall pronroily limtlsh to Lender all notices of amounb to
              be paid under Ihb Section Bonower shaQ pay Lender the rnnds for Escrow Items unless Lender waives
              Bonower's obligation to pay the Funds for any or all ^crow Items. Lender may waive Bonower's obligation
              to py to Lender Funds lor any or all Escrow Items at any Ume. Any such waiver may oti|y bo In writing. In
              (he event of such waiver, Borrower shall pay directly, when and whcro payable, to amounb due for any
              Escrow Items for which pymeni of Funds has been wilved by Lender and. If Lender requires, shall (farnbn
              to Lender recelpb evldcadng sudi payment within such time period as Lender may i^utre. Botrower's
              obligation to nuke sucb pymenb ain to provide rece^b shell lor alljnirposes be deemed to be a covenant
              and agreement oontalnea in thb Security Instnim^ as to phrase covenant and agreement* b used In
              Section 9. If Borrower b obligated to pqy Escrow Items dtreclly, pursuant to a vwver. and Bonower
              faUs to        the amount due for an &ctow Item, Lender may exerdse lb righb under Sedlon S.and pay
              sudi amount and Borrower shall then be obOgated under Section 9 to repay to Lender any suco
              DOC      St 524075                       Apn. 017000X5)391                                     e920)3S540
                      •6A(VA)(PIOl)                             cagvgolll                                   Form 3047 1/01
                                                                                                                             Tbsheseotmatfis       fitgn sodbsjt,
                                                                                                                                               )OSQ80f&9ESCRIW.
                                                                                                                                                orytxircoBlzact
                                                                                                                                               UCC34D(bXI)
           Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 23 of 100 PageID# 320
(Page 9 of   Case
             320) 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 24 of 100 PageID# 321




                                                                                                 iniIri2e03iogti>ta68«s
                                                                                                 P>9«i e OF IB




                 afflotmL Lender tnsjr revoke the waiver os to any or all Escrow Kenu at oiw lime by a notice given in
                 accordance with Section IS and, upon such revcc^n. Borrower staO pty(o fender olTFunds, onala such
                 amounts,that ate(beo required csder this SKtlon 3.
                      Lender nay. at ai^r lime, collect and bdd Funds in an amount (o) suindent to permit Lender to sppW
                 the Funds at the time spedfled under RESPA, and (b) not to exceed (he maxlnnRD              a lender can
                 reqidre under RESPA. Letuler sbaO wtinnte the aniount of Funds due on the (nds of current data and
                 reasondtle estimates ofexpenditiines offiitune Ekiow Items or otherwise in ooooidance wllb Applicable L»v.
                      The Funds shall be bdd toaatnstitutioa whroe deposhs ate Instil by a fedeid sgsay,^TOmneoiallty,
                 or entiN (icchtding Lender, ifLender Is an insttluilflii whose deposits are so bntired) or lo ai^ Federal Home
                 Loan Bank. Lender shall apply the Funds to oay (he Escrow items no later than the time qrediled under
                 RESPA. Leiufer shall cot ch^ Borrower ror holdhtg and applytng the Funds, annua^ a/udnhtg the
                 escrow account, or veri^ing the Escrow Items, unless Leader p^ Borrower Interest on the Funds and
                 AppEcable Law permiis Lender to roake such a char^ Unless an a^eemeol Is nude in writing or Appilcabte
                 tiw requires Interest to be paid en the Funds, Lender shall not be required to pay Bonower ony tntertsi or
                 earnings on the Ftinds. Borrower and Lender can agree in wrMfl^bowsver.dutlaletest sMI be paid co the
                 Funds. Lender shall give to Bonower, without chain, an amtml awMtrtitfff of the Funds as required by
                 RESPA.
                       If these b a surplus of Funds held in escrow, as deRned under RESPA. Lender shaD account to
                 Bonower for tbe excess limds tn accordance widi RESPA.Ifthere b a shortage ^Fusib heid In esatnv. as
                d^ned
                .-' under RESPA.      Latdwtosfaali
                                - necessary   makenotlQr
                                                    up dteBorrower
                                                           sbortam as leqaiied 1^with
                                                                   ta acoodsoce   RE^A.   andbut
                                                                                      RESPA,  Bonower   shtUtw
                                                                                                 In no moie pay 12
                                                                                                                to
                Lotder the amount
                 numihly paymenb. If there b a deOden^ of'Funds odd lo escrow, as deOned under RESPA. Lender shall
                 uuttfy Brntmer
                        Boitower as required by RESPA,and Borrower shall pw(0 Lrodcr
                                                                              Lender(he
                                                                                     the amouiit
                                                                                         atnoi necessary to make up
                 tbedwidemy In accordance witb RESPA,but In no more than 12 modhly    payments.
                      poQ payment In ftill of lU sum secured by thb Security Instnnneni, Leodre shaD prompily refimd to
                 Bcnowv apy'Fumb held ty Lender.
                    4. Chaigcs; Liens. Bonower shall pqr all taxes, asscstmtiib. charges. Ones, and Impositions
                attributable to the Property wdtlcfa can 8Uato,{martty over thb Secuiire lottiumail. leas^Id payumnb or
                ground lenb on(be Pnqierty. Ifaiw,and {^ontfflttnl^ Assodidcn Dues.Tecs,and Assessments,irm.To tbe
                eileiil(hat theseItemsam Escrow Items,Borrower soaD piy them in the maBttcr provided In Section 3/
                      Bonower shaQ ponmlly Asdaigs any lien widdi has ptoriiy over tus Security Instrumrot unlrn
                Borrower:(a) agrees m wntb^ to the payment of the cbllgaflon secured ly(be Ben In a                   to
                Leader, but only so ioqgu Borrower uperfopnlagsu^agtecmeiit;(b)oonlesUlbeUeobggodftllhby,or
                delends against cofoicemtQl ofthe Hen In.lega prorredlty whltfa to Lendg's oplclon operate to pmvect the
                enrarcemeni of tbe lien wbQe those pioceedlogf are pending, but only unUl such proaeolDgs are concluded:
                or (c) secures from the boldre of tlw lien on a^cemcnl salbfiictoiy lo Lender suoonBntlng the Uto to thb
                Security Instrument. If Lender dettsmlnes (hat any part of the fkcperty b subjed to a lien wl^ can
                prloriy over ibb Security bstiument. Leader may give Bonower s notice IdeallQdtig the Ilea Wliblo 10
                days of the dale on wldai that nodoe b given. Borrower shall satisfy tbe Ben or take one or more of the
                actions set forth above In Ihb Section 4.
                       Lender mm mqulie Bonower to pay a cne-tlme cbuge for a real estate lax veriilestiao and/or repotting
                service used ly Lendo to coDsedloo tHlb thb Loaa
                    S.Propcsfy Insurance. Bonower sbaO keep the Improvemab now cxbting or hcrealUr erected oo the
                   cry tostiea amdnst loss by Ore, faaaaids Inctuded mddn the term 'extendra coverage* and aiy other
                baords InduArtg. md not Umued ta earthquakes and docds. for widdi Lender reqata Insurance. Thb
                Insurance shall be malnlihied to the imounb Ondudtog dcdu^Ue tcvcb) and for (he periotb that I^der
                requites. Wbai Lender requires puisuanl lo Ihd preceding sentences can duuige during the terra of(he L^
                The Insurance carrier priding the Insurance shaQ be chosen ly Borrower subject to Lender's sight to
                disapprove Borrower's choica which right shaO not be exercised unroemnabfy. Lender may
                teqture Bonower to pay. to connedloo wito thb Loaa either: (a) a ooe>ilffie charge for IIo^ none
                determlnalloa certlRcatioo and traddi^ services; or (b)a cne-thne dwige for R^ wtni» determination aid
                certification services and stibsequenl charges eyfa lime rcmqipings or rimltir changes occur which
                reasonabfy might affect such detciminatloa or certlCcatlcn. Borrower shall abo be responrible for ihe


                ixx:   fts}4e7s                         APPL SiTOOOlSlSSl                                   •i69a033SS<e

                (^^■OAfVA) (omi                                   Ptgoaortl                                  Fcnn3047     ttOI




                                                                                                                                  'ntsFt8sentmeQtis''Ac      Vstdg* fioot fiid bsckt
                                                                                                                                  AcdisRetarMdfjs             ClosQRoftbeEscniv.
                                                                                                                                     Idol
                                                                                                                                                          agent UCC 3-403 (bXl)
                                                                                                                                     Dated:
(Page 10   of   320}
            Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 25 of 100 PageID# 322




                                                                                                     tnitriSOQlieSiOiaSMt
                                                                                                     P«eai 7 Cf «B




                   payment of any fees Imposed by (he Federal Emeraesn Manasefflefll Agency In connection with the review
                   ofany flood zone detenalnatlon FesuIUog from an objection by Sorrower.
                         If Borrower Eiils (o malnialn aiqr of the coverages desaibed above. Lender may obtain Insurance
                   covera^ at Lender's option end Borrower's erqiense. Lender b uiukr no obligation to purchase any
                   panlcalar type or emottnt of coverage. Therefore such coverage shall cover Lender, but ml^ or might not
                   protect Bonower, Borrower's equity b the Fnaeily, or the contents of the ProiHen^, a^dnst any tbh, nauard
                   or llabiliw and mlghl provide greater or terser covoeffi than was prevtoosfy b effect Borrower
                   adsnmrie^a Oat Ite cost of die bnoanoe ooven^ so obtained aOda sIgnlDcaolIy esioeed the cost of
                   Insurance thai Borrower could have obtained. Atw amounb dlibuised ^                mder thb Section S sfaaB
                   become addUbnal debt of Borrower seemed by Im Security losliuntenL These amounb shall bear Merest at
                   the Note rate from the dale ofdisbursement and shall be payable, wllh such Interest upon noSoe Cram Lender
                   to Borrower requesdngjpayment
                         AU bsutance pwcles required       Lender and tenewab of such policies shall be sul^ect to Lender's
                   right to dbapprove such poUdes, shall Include a standard moiteage daose, and shall naine Lender as
                   moitsegee a^or as an oddlUonal toss piyea. Lender shall h«ve ihe right to hold the mlldes and renewal
                   ceitltbales. If Lender icqultes. Borrower shaQ prompt^ give to Lender all iccelpb of paid premiums and
                   ttnewal notices, if Borrower obtains aay fonn ofInsur:^ coverage, not othowbe requbed by Ladtr,for

                                                               > nrampl notice to tlte insurance canter and Lender. Lender may
                   mah'e proof of loss if riot made prompl^ by Bonower. Unless Lender and Bonower otherwbe agree b
                   writing any bsuiance proceeds, wfaethtf or rot the underlying bniance was rc^iited ty Lender,s^ be
                   applira to testotallon or repair of the Pirtycriy, If ihe rcstoratloo or b econom&lly feasible and
                   Lender's security fo not lessened. Daring      repair and restoratloa period, f.end^'r shall have the right to
                   hold such bsunnoc proceeds unfil Leader has bad aa opportunity to bq^ such Frap^ to ensun(he work
                   has been completed to Lender's saiblisciloo, provided that sudt Inspktbn shall be undertaken Dtompt^.
                   Lmtder nay dobutse proceeds for the repaln and cestoiallofl b a sin^e pwment or b aserles or progress

                   p^d otd of(be bsunutce proceeds am shall M the sole cbllgalhin of Borrow.Ifthe restoration or tqalr b
                   not economically feasible or Lender's secoiUy wotdd be lessened, the Insurence picroeds shall be ap^ed to
                   the sums seooed by thb Seccriiy lasttumeat whether ornoi then due, with the excess. If any. paid to
                   Bonower.Such Insurance proceeds shall be appQed b the order provided for b Section 2.
                         If Bonower abandons the Properly, Lmer mw file, negotiate and settle any ava^te bsuiance
                   ond (dated malters. If Bonower does not respond wiihb 30 aiyi to a notice from Leader that the tasurance
                   canter has offered to settle a chlm, dies Lender tasy nrootbte and settle the claim. The SOnby period will
                   begin when the notice b gtvea In eUber event, or If Lender acquires dm Property under ^^n 22 or
                   othefwlse, Bonower herdy assigns to Lender (d Borrower's rigbs to ary Insurance proceeds to an amount
                   not to exceed the amounb unpaid under(be Note or ibb Security Instromeni. and flijaiy other ofBonower's
                   ti^b (other than Ibe il^ to aiy tefimd of aneamed premfuna paid ly Bonowj under an bsuiance
                   policies co^g (be Property, bsofar as sudi il^ are apdlcahle to the coverage of(he Property. Leodv
                   may nse the Insurance proceeds either to repair or restore the Property or to py amounts cnjidd under the
                   Note or thb Security Itstiument whether or rot duo due.
                         6. Occopanqr. Bonower shall occupy,establish, and use the Property as Bonowcr's principal residence
                   orilhb 60 d^ after the execution of thb Security lutrament and sIuO ooalbue to occupy the Praperty as
                   Borrower's principal residence for al feast one year after the dale of occtqnnty, unlm Lender otoerwlse
                   agrees In willbg. which consetd shall not be uoieasonably vrithhdd, or unless             circumstances
                         which ore bqyond Borrower's oontroL
                        7. Preservation, Mabtcnance and Protection of the Property; Itispcctloiu. Bonower shall not
                   destroy, damage or Impair the Property, allow the Property to deteriorate or commit waste on Propoty.
                   VVfaet&r or not Borrower b residing b the Property. Borrow shall        tla Property b oida'to prevenl
                   the Prapetto from iMciionttng or dMseaslng b vd^ due to lb condltloa Uiticss It b determined juiniant to
                   SecUon 5 mat rqialr orrestoiiilon b not economically feasflrie. Borrow shaft pnmytly repair the
                   if damaged to rcvntd ftuther delerioratlon or damage:. If Insmanoe or co^enma^ proceeds are paid b
                   DOC   e1534677                        APVb 117000153391                                       6930J36S4S

                   t^^-OAfVA)(0101)                                P*oa7of IS                                  Form 3047 IfOI




                                                                                                                                    IliB Prescntmeift is"Accqited^ Vahie'fon!aiKl ba^
                                                                                                                                    Asd is Rettmid for

                                                                                                                                                            .agent UCC 3-403(bXD
                                                                                                                                       Dated:            —
<Pago 11   of   320)
            Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 26 of 100 PageID# 323




                                                                                                       lliili
                                                                                              ln«tr 13atntCS10*a«MA
                                                                                              P«g«i 6 Of' 16




                  consecUon wltb dannge (o, or tho laldng of, chs Piopcity, Borrower shall be respoosible Tor re|nlrlng or
                  restoitng the Prapetty cidy If Under has released prooMds for such ptopoies. Lrader may dlsbtt^ proceeds
                  for the repairs and restonitton In a slqgle paym^ or to a series of process payments as the work Is
                  completed. If the Instoance or condennalloo proceeds aie not sufildenl to totslr or restore the Property,
                 'Borrower Is not rdleved ofBorrower's obllgiitlffn for the oompleilQa sath repm or restoration.
                       Under or its agent may make reasoaahle entries upon and Inspections of the Property^ If it has
                  reasonable cause. Under mw Inspect the Interior of the Improvements on the Property. Lender sbaO give
                  Borrower notice at the time ofor prior to such an Interlof InmecSton spedQrh^g jmrh rmotHble criire.
                       8. Borrower's Loan Application. Borrower shall be udeBoiIt if. during ilm Loan oppllCBthm piocess.
                  Borrower or ai^ penons or ^Ues acting at the dhectloa of Borrower or with Borrower's knowledge or
                  consent gave material^ ^c. mlslcadl^ or tnaccniate Information or statements to Lender (or felled to
                  provide Lender with material InfonnaUi^ In connection with the Loaa Material representations Include, but
                  sxe not limited to, tepitsenlalloos conoenihtg Borrower's occupajtcy of the Property as Bonower's prtndpa]
                  residence.
                        9. Protection of Lender's inlcrett In the Property and Rights Under this Security InstrantenL If
                  (a) Borrower lalls to perform the covenants and sgreonenb contained In t^Security Instromeot,(b)thm b
                  a legal proceeding tra might rignlRcant^ affect Undtf's Interest In the PSqictiy and/or righb     this
                  Secv^ Instrument (sudi as a procecdlag In baakrapt^, proteie, for condemnation or foifeltuie, for
                  enforcement of a tlea which may attain priority ever tlA Security Instrument or to enforce laws or
                  ic^ilailans). or (c) Bonower has abandon^ the Prqxsty, then Under may do and pay for whatever b
                  reasonable or appropriate to protect Under's Interest In the Property and righb under Ihb Security
                  Instrument. Indudtng protecting and/or assessing the value of the Property, and securing ondfor repairing
                  (he Property. Lender s actions can Include, but are not limited to:(a)Pwtg any sums secured by a Uen whta
                  has prMy over tUs Security Instiumeal; appearing In couri; and                  reasonable attoroeys' feesto
                  protect lb Interest to the PKperty andfor ilj^ under Inb Security bstnnneet. Ir'ffgd'pfl lb secured itfwmnn
                  b a bankiuptiy protcedlng. Seostng (hel^ietty lochtdes. but b not limited to, entering the Property to
                  make lepalis, donge lods, tefdace or boanf up doms aid windows, dmb water frora pipes,
                  building or other ode violations ox dangodus amdlilons, and have tuffltTiw torned on or oft Although
                  Under may take acdon under tUs Section 9, Under does not have to do so and b not            any. duty «
                  olillgadon to do sa It h agreed that lendff bents no DabUlty for not taking soy ot aD actions authorized
                  undatfab Section 9.
                      Any amounb dlsbmsed fay Lender under thb Sccdon 9 shaQ become addlttonal ddri of Bonower
                  seemed fay Ihb Security lostnunenL These amounb shall bear Interest at the Note rate Ihnn (he date of
                  disbursema)! and shall be payable, with sudi tnterest, upon noUca Bom Lender to Borrower rcguestlng
                  payment
                       If thb Security Instnnnent b on a leasdiold. Borrower shall com^ with all(he provisions of the lease.
                  If Boirowcr acqulra fee title to the Property,(he (easeindd and them title shall not mefge unless Under
                  agrees to(he merger In writing.
                       1(L Mortgage Imurante. If Lender required Moxtoage             as a condition of nwVtng the Loan,
                  Borrower shall pay (he premiums required to maXnt^^n tbeMorigage TnBifimr In effect if, for soy reason,
                  the Mortage Insurance covm^ required fay Leoder           to beavtilabk Bom the nantga® tosurer that
                  previous^ provided such Instnaooe and Bonower was reci^ to make s^arately designated ptymenb
                  toward the premiums for Mortgage Insurance, Bonower shall pay the pxemlunn required to              coverage
                  substantially equivalent to the Mortgage Insinenco previously la effect at a cost substantially equivalent to
                  (he cost to Borrower of the Mortgage Insurance previously In effect from an alteintte mnrtgage Insurer
                  sdected ly Lenda. If substantially e^valeol-Mortgage losurance covetnge b not avallabte, Bonower shall
                  continue to pay to Leoder the amount of(he separaidy designated paymenb (btl were due when dm Insuianoe
                  covtrnge cos^ to be in effect Lender wfll accept ose and reteb these (Hmnaib as a non-refundable loss
                  reserve In lien of Mortgage Insurance. Such toss reserve sban be oaa-reBmdaue. notwlthstandlog the Bet that
                  the Loan b uUlicaidy paid b fuU,and Under shall not be required to pay Borrower siiy Interest or eoinlngi
                  on sudi toss reserve: Under can no longer require toss reserve psymtiib If Mciitge« Insurance coverage^
                  the amount and for the period that Under requlies) provided by an tosurer seleded^                  faecmses
                  svaibUe, bobtained,and Lender reqidressqaialdy derignaltd paymenb toward thepremhimsfo 1
                  Insurance. If Under required Mortgage Insurance as acondltioa of making the              tmd Dcirower was
                  DOC   StsaaaTe                         M>n> 11700015)191                                     6920))6S«S

                  <^^<^(VA)<oioa}                                  PagaOaf It                                 FCfm3047 Itot




                                                                                                                                  ThisFieseatmatis      Vahie'fioBlaodback,
                                                                                                                                  AodisR^BQGd&r         ClostBe oftbe Escrow,
                                                                                                                                    Ido                   ofyoorcodzail
                                                                                                                                    BXiJ             ggeolUCC 3-403(bXl)
                                                                                                                                    Dated:
(Page 12   of
                Case
                 320)
                      3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 27 of 100 PageID# 324




                                                                                                  pw. n? w




                   fcgulied to make scpaniely designated pqfmenls lowtid (ha pmnlums for Moitgam Insmanoe, Bomnver
                   sh^ pay(he prcmlUBS te<^red to malnlaJa Mottgaga lasurance la effect a to provlm a Roa-reTuodable loss
                   reseive. tmlll Leader's requlranent for Molgago Insuraoce ends in sccordacoe with zty wittten apeemeflt
                   between Borrower and Lender provldisg for       (emlnatlon or ontl](efnlnatloa Is lerpdred by Applicable
                   Law.Nothing In(his Section 10 affects Bonowtr's obligation lo pay Interest at(be tale novlded In(be Note.
                         Mortgage Insurance relmbtmes Lender (or any wty(bat psxtbases the Note) for certain losses It may
                   Inair IfBorrower does not repay tbe Loan as agreed. Botiow b rot a pat^ to(1« Mntgage Insurance:
                         Mortgage Insurers evaluate tbeir total r& on all sudi losuiance In force fiom time to time; and ttay
                   ester into agreentenb with other parties that share or modify Ihtir risk,or reduce losses. These agreemeob ate
                   on (enns aid conditions (hat are satisfactory lo Iho mortgage losoicr and the other party (or pvUcs) lo these
                   agreements. These agreements may teqaire the morigigB bvurer to make peynteitb using atiy source of Binds
                   (bal the mortgage Insurer may tu^ available (which miy Include (kinds cbialotd from Mortgage Itmuance
                   premium^.
                          As 0 result of(bese agreements, Lender, oay purcbaser of the Note, another Insurer, ai^y retosurer, ai^
                   other entity, or any ainilate of oiy of the foregoing may receive (directly or Indirectly amounb (hat derive
                   (ram (or might be cbaiacteitred as) a portion of Borrower's pqnoenb for Miongage lasurance. In exdiange
                   for sharing or modifying tha moitga^ Insurer's tbk. or redtmlsg losses. Ifsuch agreement provtdn that en
                   affiliate en Lender Idtes a share of ibe Insurer's risk la exchange (or a share of the premiums paid to the
                   Insurer, theairangemenl b oiten termed "captive iGlosurartte." Fkutbei:
                         (a) Arty such agrecmeab wIQ not a(lkct lha amounb (hat Bomnver has agreed to pay for
                   Mortgage Insurance, or any other (ertns of the Loan. Such agreentenb wIQ not inmase the omount
                   Borrower will owefor Mcrtgoge Insurance;and th^ wHI not entitle Borrower to nny icfmuL
                         (b) Any suds agtccmenb vdO not affect the r^hb Borrower has•If any • vrilh respect to the
                   Mot^ge Insurance under the Homeowners Protection Act of19S8 or any other law.These rights may
                   Indttde the right to receive certain dbdotuies, to request and obtain cancellation of the Mortgage
                   Insarance; to have the Mortgage Insuxanoe termlaated automatfcalfy, andAir(o receive a rtfttad ofany
                   Mortgage Iruiiranoe prtmlums that were unkataed at the time ofsucn canceQation or tcrmlnatbp.
                         11. Asslgnxncnt of MbocQantcos Proceeds; Forfeiture. All Mlscdhneoas Proceeds are hereby
                   assigned to and shall he paid to Loider.
                         If(be Property is damag^ su^ Mbcrilaneous Proceeds shall be applied to restoration or repair ofthe
                   Pioperty, If the restoration or repair b eooiumtlcally feasible and Lendw's securly b mn (»«*>«>«( During
                   such re^and restorallon pttm Lender sliiiB have the right (o hold such Mbcelhiteous Proceeds mail
                   Lender ha had an opportunity to Inspect such Property to ensure (be wi^ bu been completed (o Lender's
                   satisfaction, proWded that sudi Inspection ahaH be umlcrtaken promptly. Leader may p^ for ihs repairs and
                   restoration lo a single disbaisement or in a scries of progress paymeob as the work b completed. Unless an
                   agreement b made In wrillng or AppUcabla Law requites loteresi lo he paid on sudi Mbcelbneous Proceeds.
                   Lender shall not be required to fay Bcirower any Interest or earnings on sudi Mbcelbneous Proceeds. If tin
                   restoration or repair b not econo^caDy fcasIUe or Lender's security would he lenesed, the Mlscdlaneous
                   Proceeds shall be applied to(he sums secwed by ihb Security Instmniait. wbe^ or not then due. wtih (he
                   excess. If any, paid to Borroww. Sudi MbccHancons Procttds shall be applied b the order provided for b
                   SecttonZ.
                         In the event of a total taking, daltuction, or loss b value of the Pioperty. the Mlscdlaneous Proceeds
                   shall be applied (o(ha sums secured by ihb Security Instrument, whether or not then due, with (he         If
                   any.paid b Bonower.
                         b the event of a partial taking, destruction, or loss b value of(be Property b which the fair market
                   value of the Properfy Immedlaidy before the partial taking, destruction, or loss b value b equal to or greater
                   (ban the amount of the sums secured by tw Seoirily Instrument Immediately before il» partial '"Wng.
                   desiittdloD, or loss b value, unless Borrower and Lender otbcrwlia ^rte b writing,the sums secured by thb
                   Security Insirumeot shall be reduced by the amount of (he Mlscdlaneous Proceeds multiplied                 the
                   following rraction:(a) the total amount ofthe sumssecured Immedlalefy before the partial takbg,destruction,
                   or loss b value divided by (b) the fair nurhet value of the Property Immediately before the partial taklog.
                   destruction, or loss b value. Aify balance shall be paid to Bcfnwer.
                   DOC    etsaieis                         M>PL liroooisssss                             liQAN iissaossesfe

                         •flA(VA)(Oioii                              P«g*Oe*lS                                  Form 3047 1/01




                                                                                                                                    Ibis Fkeseotmentis"Aco^fxVabib* fiod aodbadi,
                                                                                                                                    And is RetiHoetlfor

                                                                                                                                                           %eiUUCX:3^(bXl)
(Page 13   of   320)
                                                                                               InslfilSOSISatOISSaAS
                                                                                               p<e*i to c t9
                        In Iho event of a partial taldng, destruction, or loss In value of the huperty In which the fair market
                   value of the Proper^ immedlatefy before the partial taUng, destrudlon, or loss In value b less           (be
                   omount of (he sums secured inunedlstely before the partial taking, destruction, cr loss b) valuer
                   Borrower and Lender otherwise agree In wiUlng, the Miscellaneous Iboceeds shall be applied to the «"««
                   secured    (hb Sccurt^ Instrument whether or not the sums are then due.
                        IfIM Proper^ b abandoned by Borrower, or If, after notice by Lender to Borrower (hat tho Opposing
                   Fatly (as deftned In(be next sentence) oners to make an award to settle a dalm for            Borrower falb
                   to rapond to Lender within 30 d^ after (he date the notice b ^ven. Lender b aotilmted to collect and
                   apply lite Mbcdlaneous Proceeds either to restoration or rinalr ofthe Property or to(he sums secured by(hb
                   SMutfty Instrument, whether or not therr due.'Opposing Party' means the third par^ (bat owes Boirowct
                   wusceltoeous Proceeds or the party against whom Borrower has a right of acdon in regard to Mbcelloneous
                   Proceeds*
                         Borrower shall be in default If aiiy action or proceeding, wbether dvil or criminal, b twym (bat in
                   Lenito's Judgment, could result In forfeiture ofthe Property or other material impairment ofLender's Interest
                   In the Proper^ or ilghb undtf tfab Security Instrument Bonower can cure surA a default and,If acceterailon
                   has occurred, reinstate as provided In Section 19. by causing the action or pnceedlog to be           wUh a
                   ru^g Ibat In Lender's Judgment precludes forfeiture of the Property or other material inpainneitl of
                   Under's tntcrest In the Property cr r^hb under ihb Security lostramenL The proceeds ofany award or rf'im
                   for damages that are atlribulable to the Impairment of Lena's Interest In the Property are hereby
                   and shalllb paid to Lender.
                        All Mbcellaneeus Proceeds that are not applied to tesiotatloo or repair of the ftaperty shall besnnUed
                   in the order provided for In Scdlon 2.
                       12. BoiTDWcr Not Released; Forbearance By Lender Not aWalver. Extensloa of(be time for
                   pqrment or modlOallon of amortbatloo of the stuns secured by(hb Secntliy inttmmpnt granted by
                   to Borrower or or^ Successor In Merest of Borrower shall oot openle toieleaso the UabUJty of Borrower or
                   any Soocesscrs In Interest of Borrower. Lender sbaD not be required to comntenoe proceedings agtilnst oiiy
                  Successor to Interest of Bonower or to refuse to extend time for payment cr otherwise modify
                  of the sums secured by thb Securtfy Instrument by teasoo ofany             tmit# by(M orlglaal Borrower or
                  any SUooesson in Interest of Bonower. Any ftnbeaiacos by Lender In orntrififig gay itgbi or Veoreify
                  Indudlng, wtdioul limitation, Leodre's aoceplattoe of piymenb from Ihltd persons. esUties or Successors In
                  Interest of Bonower or In amounts less thu (he amount then dne, shall not Ire a waiver of or preclude the
                  exerebe ofai^ right or remedy.
                        13.Joint sod Several I^blQty: Co*slgnm; Suctcsren and Aislgna Bound. Bonower coveoanb and
                  agrees (hat Bonower't obligations and Uablllty shall be Joint and severeL However, ai^ Bonower who
                  eo-slgos(bb Security InsirumesI bul does not execute the Note (a 'co<algoer'0:(a) b co-slgi^g 1^Security
                  Instrument only to mortgage, grant and coov^ the co-signer's interest In the Prqretty under Ite terms of(hb
                  Security Instrument;(b) b cot personally obligated to pay the sums secured by thb Security Instrument; and
                  (c) agrees that Lmides and my other Borrower can agree to extend, modify, forbm or make any
                  accommodations with regard to (he terms of thb Security Instnunent or the Note ^thoui the co-signer's
                  consent.
                       Sub)ecl to the provisions ofSection 18^ any Successor In Interest of Borrower who assumes Borrower's
                  obligations under thb Security Instrument In writing,' and b approved by Lender, sltall obtain all of
                  Dotrowcr's tidus and beneftb under thb SecutUy Instrument. Borrower sh^ nm be released from
                  Borrower's obligations and liability under thb Security Inslniment unless Lender agrees (o sudi release In
                  wtillng. The covenanU and agreemenb of thb'Security Instrument shall bind (except as provided.In Secdon
                  20)and beneflt the successon and assigns of Lender.
                       14. Loon Charges, lender may charge Bonower fees for services performed In connection with
                  Borrower's default, for (he purpose of protecting Lender's Interest In the Property and tighb under thb
                  SecutUy Instrumeni, including Ml not litnlled to, attoriKys' fees, property Inspe^n aitd val^oa fees. In
                  re^id to any other fees, the absence of express audioiUy in lids Security Instrument to charge a spe^c fee
                  to Borrower shall not be construed as a prohlbUIon on die dtaigiog ofsuch fee. Lender may not charge fees
                  thai are expressly prohibited by thb Security Instrument or by Applicable Law.
                  DOC   Oi5340SO                            kPPL SiTOOOlSSaSl                                a!«930336S4e
                  (^&-eA(VA)(oiou                                   P*g*taotll                                Form 3047 1/01
                                                                                                                                   ItiB Presentment is
                                                                                                                                                            OoaHeofteEseaw.
                                                                                                                                                             ofyoaroosdisct
                                                                                                                                                         ijenlUCC34(>3(bXl)
                Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 28 of 100 PageID# 325
(Page 14   of   320>
                                                                                                ln«tr!2C02ie0t013aM0
                                                                                               Pts«: tt or 19
                        If(be Loan Is subject to a law which sets nuudmum loan chaiges, aiul (hat law b floally Intopreted so
                  that the tmerest or ciha loan charm coQeded or to be cdlected In cooncctton with the Inan emed the
                  permitted UffllJs. then: CO aity such loan charge Shan be reduced by the amount necessary to reduce(he charge
                  to the permitted limit; and Cb) any sums alrkdy oollecled from Borrower which exceeded permitted limlb
                  win be refunded to Bocrewo'. Leraer imy cbotM(o mike Ibb rehmd by leduriQg the prtni^ owed unto
                  the Note or by making a direct payment to Borrower. If a leiued reduces ptIndpaL (he r^tolro will be
                  treated as a partial preprymenl wUhout any prepayment charge (whether or net a prepryment charge b
                  provided for unto the N(^.Borrower's acce^ance ofany such tefimd matte l^dbed payment to Borrower
                  wQi constitute a waiver ofatgr dgbt ofaction Bonrwer ml^ have orbing out ofsuch ovetdiatge.
                       15. Notices. AO notices ^ven Borrower or Lento in connedloo with thb Seoirfty Instrument must
                  be In wihlsg. Any notice to Btarowcr In conncdlon with thb Security Instiumeat shall te deemed to have
                  been given to Borrower wdien mailed by first dass mall or when aduilly dellveted to Borrower's notice
                  address If sent by other mcsns. Notice to aty one Borrower shaD coastltule notice to all Boirowen unless
                  Applicable Law expressly teguhes otbm^ The notice address shall be the Proper^ Address unless
                  Borrower has designated asubstltute notice address by notice to Lender. Borrower shaD pirm^tly notify
                  Lento of Borrower's change of address. IfLender qiedifles a procedure for repotting Bonowd's ^ge of
                  oddren. then Borrmver shall onfy report a change of address through that specUIed procedure. Ihere may be
                  only one designated notice address t^er(Us SeotrUy Instrument al any one time. Aiy notice to Lento shall
                  be given by delivering It or by mailing II by first class mail to Lender's address slatra hoein unless Lento
                  has designated another address by notice to Btvtowef. Any notice In connccUcn tWtb ihb Security Instrument
                  shall not ba deemed to have been given to Leader until edually received by Lento. Ifaqy notice required by
                  thb Security Instrument b also r^ulicd unto Appltcable Law.(be Appl^Ie Law requirement wtil satisfy
                  the coneqwndlng requirement unto ihb Securlfy lostrttmcnL
                       16. Govemlng Law; SeverabOlfy; Rules of Coastructloa. Thb Stcuri|y testiumeot shall be governed
                  by federal law and the law of the jurisdiction In wlilcb the Pbvetfy b located. All ifghb and obllgaUons
                  contained In thb Security Instrument are subject to any icqulrantnb and Untitalloas of AppIhaUe Law.
                  Applicable Law migbl cxpUdtly or Implldlly bllow the patties(o a^ by contract or U be rijeol. but
                  sudi silence sbaO not be cooMiued as qndb^oa ^rimt agreemcot by conttacL In the evail tiat any
                  provision cr dausa ofthb Security Instremest or tie Note coofilds wUb Actable Law.sodi cosffid sbaO
                  not olTect other provisions of thb Security Instrument or the Note which can be givea effi^ withoal the
                  conlDctlog provision.
                        As u^ In thb Security Instrument:            words of (he masculine gender shaD mean and Indude
                  corresponding neuter words or words of the feminine gendo; (b) words In the singular ihaU mean and
                  include (he plural and vice versa; and(d the word 'may* gives st^ dbcreUon wKfaout ai^ obligation to take
                  any action.
                        17. Borrower's Copy. Bonower shall be ^veo one copy ofthe Note and of thb Secuiify InstrumcnL
                        16. Transfer of (he Properfy or a Beneficial Intimt in Borrower. As used in Ihb Sedbn 18.
                  'Interest In the Properfy" means aify legal or btneBdal tnlerest to iha Propcriy. Indntog, but not limiled ta
                  those benefidal Inlensb traosfetted to a bond for tod.cono&ct for deed.Ins^menl sales(xmii^ orescrow
                  agreement,the intent ofwhich b(be transfer oftlfle by Borrower at a fiiture date to a purdiasei.
                       If all or aify part of the Praperfy or any Interest in the Ptoperfy b sold or transferred (or If Borrower b
                  net a lulora] person and a beneficial Interest In Bonower b sold or transferred) wUhout Lento's prior written
                  consent. Lender may reoulre Immediate payment In full of all sums secured Ify Ibb Security InstntmcoL
                  However.Ihb option shall not be exetcbed by Lender Ifsuch cxcrdse b prohibited by Applicable Law.
                        If Lender exercbes (1^ option. Lender 'sbaQ gtvo Bonower nctloe of accdttatton. The notice shall
                  provide a period of not less than 30 days from the dale the notice b given In accordance with Section IS
                  within which Borrower must pay all sums secured by thb Secmify Instrument If Borrower faib to pay these
                  sums prior to the expiration of thb period. Lender miy Invoke any remedies permitted by tbb Seoirify
                  imtrumenl without further notice or demand on Bonower.
                       19. Borrower's Right to Reinstate After AccdenitloiL If Bonower meeb certain coodltions.
                  Borrower shall have the right to have enfcrcemcnl of Ihb Security Instrument dbcontinued at any time prior
                  to the eaiiiesi of: (a) five digs before sale of tin Ptoperfy pursuant to any power of sale contained in tltis
                  poc   itsaeasi                          APPL itveooissssi                                       693eS)SS48
                        •6A(VA)(0101}                               P«g»tlari3                                   FormSIMT 1/01
                                                                                                                                     TUsPieseotmentis        fioidaiKlback,
                                                                                                                                                        OosnRoftiieEsaov.
                                                                                                                                     AodisRetunKdffiS   lofyoorooB&aGt
                                                                                                                                        life
                                                                                                                                                        UCC 3-403(bXl)
                Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 29 of 100 PageID# 326
(Page 15   of   Case
                320) 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 30 of 100 PageID# 327




                                                                                                   ln>lri2eO>tOOIO
                                                                                                   pu«) ta OF to




                   Secutlly liutnuneot;(b)such oilier period as Applicable Law tnlghl specify for(he lenolnatloa of Donower's
                   right to rdnsisle; or (c) entiv of a Judgmeot euordaa (Iris Scourity Instiuffleiil. nmse coodlllons ore (hat
                   Bomwen (a) pays L^er oil sums udilch then would ra due under (his Security bBtrunteot and (he Note as
                   If BO acceleration bad occurred; (b) cures am (Mbult of 319 otter covenants or agreements; <c) pays ail
                   expenses tncuned in eBforditg this Securify uatrumenl, Including, but not limited to. reasonable aUomm'
                   fees, property tospectlon aim valuation fees, and other fees Incurred for tte purpose of nrotecUng
                   Leader's Interest (n Ite Broperty and rights under this Security Instrument; and (d) tarn sura
                   action as Lender       reasonably require to assure that Lender's Interest In Ite Ptope^ and rights undo- this
                   Security Instrusienl. and Borrower's obligation to p^ tte sums secured by this Se^fy Instrumenl. shall
                   comlnue undianged. Lender may rcoulre &t Borrower pay sudi reinstatement sums and ermenses In one or
                   more of tte following fcnns, as sefected by LendBi          cash; (b) money order; (<) oerti^ check, bank
                   chedt. treasurer's check or cashier's ^edi. provided a^ such ^eck b drawn u^ an Institutibn whose
                   dibits are Insured by a federal agency, instromentally or entity; or (d) Elecirenic Foods Transfer. Upon
                   remstatement by Bortowo. ihb souilty Jastrument and cbilgallons secured hereby shall teoalii luUy
                   efiective as If no accdemttoo had occurred. However, lUs tfgb to reinstate shaU not a^ify in tte case of
                   accdetallon under Section 18.
                        20. Sale of Note; Chanm of Loon Servlcer; Notice of Grievance. Tte Note or a partial Interest In tte
                   Note (togetherwiihlhisSecuniylastrumenO can be sold ffite or more limes without prior notice to Borrower.
                   A sale mighl result In a diaitge'In Ite entity Qmown as tte'Loon Servlcei*) that oouecis Periodic Payments
                   due under the Note and this Secuii^ Instrument and performs other mortgage loan servicing obligations
                   under Ite Note, this Security Instrumenl. and'Aiqillcable Law. There also might be one or more changes of
                   the Loan Servkerunrdxled to a sale of the Note. If there b a darme of(he Loan Servlcer. Borowcr will be
                   given written notice of tte change which will slate the name and address of the new Loan Servlcer. the
                   address to widcb payments ihoula be made end ai^ other Inforaatlon RESPA requires In comcctlon vrilh a
                   notice oftnnsfer of sctvidog. If tte Note b sold am ihoeaRcr Ite Lon is serviced by a Loan Sovtcer otter
                   than (he purchaser of the Note; tte mortgage loan scrvirieg diU^oas to Borrower will remain wUb ite
                   Loan Sei^cer or be transferred to a sirccessor Loan Servlcer and are not assumed by tte Note purdiaser
                   unless otherwise provided by the Note purchaser.                                             I
                        Neither Bomnver i»r Lender roay conmiecc^ j<rin. or be Joined to eny Jndidsl action (as cither an
                   indivfdnal Bt^ganl or(he member ofa c&s)that arises Bum the o&r party's actlcos pursuanl to(hb Serarify
                   Instrument or(hat alleges thai the olber party has breadad aiiy proton of. or any duly owed 1^ reason of.
                   (hb Security Instrument, until such Borrower or Lender las noli^(he otho- raity(with sudi notice given In
                   cofflpllance with the lequlxemenb of Section llQ ofsuch alleged hieadi and airotm tte other party tereto a
                   reasonable period aller the giving ofsuch notice to take corrective action. If Appltcahle Law ptovfdes a time
                   ^od widra must elapse before certain action can be takea that lime period will be deemed to be reasonable
                   lorpuxposcs ofthb pangmph. Tte notice of accderatlon end opportunity to cure Given to Borrower pursuant
                   to Section 22 and ine notice of aoceleratlon given to Borrower pursuant (0 Section 18 shall be deemed to
                   saUsfy(he notice and opportunity(0 late corrective action provblons ofIhb Section 20.
                         21. Huardous Subsloncca. As used In thb Section 21: (a) 'Hazardous Substances" are those
                   substances defined as toxic or hazardous substances, poOuianb. or wastes by Envtronmental Law and (be
                   foUowIrtg substances: oasollse. kerosene, other Oam^Ie or(oidc petroleum products, toxic pesticides
                   herblddes, volatlla sorvenb, nntalab contahiheg asbestos or formalddiyde. and radioactive                  (b)
                   "Emdronmental Law" means federal laws and lam of^jurisdiction wbm the Propetfy b located (hat relate
                   to health, safety or envboiunenlal protection; (<0 'Environmental Cleanup" Indudes ai^ response action,
                   remedial adion, or removal acdoo. as defined In EnvtoniMnlal Law and w an 'Environmental Condition"
                   means a condition that con muse,contribute(0.or otherwbe trigger an Kwlronmental Cleanup.
                         Borrower shall not cause or petntU (he presence, use. dl^osal storago. or release of any Hazardous
                   Sobstonces, or (hieatea to release any Hazardous Substances, on or In tte Properfy. Borrower shall not do,
                   Ror allow anyone dsa to do; anything aJTectlng the fyoperty (a) thai b In vldatton of any Environmental
                   Law. (b) which creates on Eovlronmental Condition, or (c) whh^ due to tte presence, use. or rdease of a
                   Hazardous Substance, aeates a condition that adve^y aflecb the value of the Property. The piecc^g two
                   sentences shall not spply to the presence, use. or storage on the Property of smdl quantities of Hazardous
                   Substances (hat ore geoaralfy recognized to be apjiroi^te (0 normal residential uses and to iT^ttu^»iianfft» of
                   the Property(bidudl^ but not limited to, basstxdotis substances In consumer producb).
                   DOC   0l924a03                         jwpL ot-rooosssssi                                     ■ssaossssra

                   (ffit-eA(VA)totoii
                                                                                               ..j56£ajS"
                                                                     p*9*ucns                                   Fonn3047 1/01




                                                                                                                                     TtusPBstatawiiis     Yah#*      sidbski
                                                                                                                                                           CtefflgofflieEsaow.
                                                                                                                                        ldOJ8t
                                                                                                                                                        agent UCC 3-403 (bXD
                                                                                                                                        Dated: i-'
(Page 16   of   Case
                320} 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 31 of 100 PageID# 328




                                                                                                    In«triaeo3i69toi3eo4a
                                                                                                   PtB«: la OP 10




                       Botrowet aliall promptly give Lender written notice of(a) any laveatlgiilon. claim, denand, lavodt or
                  other ectlcn by any govemnuntal or legulatoiy agency or private patty Involving (he Profieity and aigr
                  Hazardous Sidntance or Envbonmcntal taw              vritlcb Bonowcr has sctoal knowledge; (b) aigr
                  Envtroomental OmMioa, Indudlr^ but not limited to, any spSIIitg, leaking, dtscbaxgOi release or ihiest of
                  release of any Hazardous Substance, and (c) any csndltloa caused ly (he presence, use or rdease of a
                  Hazardous Substance wblcb adversely afleds the value of the Proper^. If Booower bams,orb notUIed ly
                  any govcnunoiial or regulator authorl^. or any pilvale party,(hat aiiy removal or other lemedlalton ofany
                  Hazardous Substance affedlng the Ftopeity b necessary. Borrower sbaB promptly take aD necessary remedial
                  actions in accordance wlifa Envbonmenti] Law. Nothing bereia dull create any obUgatloQ on Le^ for an
                  Envtroomental Cleanup.

                       NON-UNIFORM COVENANTS, Borrower and Lender firrther covenant and agree as follows:
                       22. Accdcfutlon; Remedies. Lender ihaQ give nellee to Borrower prior to accrferotton foUowing
                  Borrower's breach of any covenant or agreement In thb Security Instnment Qrut not prior to
                  accdcrotlon under Section 18 unless AppBcable Law provides otbenvbe). The rrotice zhaO specify; (a)'
                  the default; (b) the action tvquiicd to one the defotdt;(c)a date^ rwt tm than 30 ditys fyom the date
                  the notice b ^vest to Borrower, by wfaldi the default n^ be aired; and (d) that fallim to cure the
                  defoult ojt or before the dale spedSed In the notice mc(y result to occdcratloa of the sums secured by
                  (hb Security Instrument and sale of the Property. The notice shall further Inform Borrower of the
                  right to reinstate after acceleration and the   to btlitg a couil action to assert the non-cxbteace ofa
                  default or oity other defense of Borrower to acceleration and sole. If the defoult b not cured on or
                  before the date spedfltd In the notice; Lender at lb option may require Immediate payment la full of
                  all sums secured by thb Security lostroment wUhout further dcm^ and may invoke the power of
                  sole and any other remedies permitted bv A|qillcahle Low. Lender shaO be entitled to coBcct aQ
                           Incurred In puisuli^ the remedies provided In tlds Section 22,Indudlng, hot not Dmlted to,
                  reasoaahle attorn^'fees and Gostt oftitle cvldcate.
                       If Lender Invokes the power of sale, Lender or Tnistce shall give to Borrower, the owner of the
                  Property, and all other pcnons. notice ofsale as required by AppU^le Law.Trustee sfaoQ give pabBc
                  notice ofsole by advertising. In accordance With AppIIcaUe Low,once a week for two ntcoesslye weeks
                  In a nevnpaptr having general drcubUon In the county or dty In widdi any part of the Property b
                  located, and by such addUlonal or any dlffckeiU form of advcrtbemenl the Tnotco deems advisable.
                  T^tee mays^ the Prepcrfy on(he cl^tb day after tbe Bret advertbemeot or any day thereafter, but
                  not btcr than 30 days fcUov^(he lost advertbcmmt Thtstce, withotit demand on Borrower, shall
                  sell the Property at public auction to the hlghttt Udder at the tfane and place and under the terms
                  designated In the Rodoe of tale in one or more parcds and in aqy order Trustee drtrrmlnts. Thistee
                  may postpone tale of aQ or any pared of the Proptrfy by advcrlblng In accordance with Applicable
                  Law.Lento or lb deslgnee may purcbase the ^perfy at aqy sale;
                        Trustee slinll dcBvcr to the purcbaser T^tee's deed convcylflg the Property with special
                  warranty of title. The redtab to (he Trustee's deed ihaQ be prima fode cvldeace of the truth of the
                  statemenb made thcrdn. Trustee sbaQ apply the proceeds of the sale in the following order: (n) to
                  dbcharge the expenses of execotlng the trait. Including a reasonable commbslon to Trustee; (b) to
                  dbduuge all tax^ levies, and assessment, with cosb and Interest If these cosb have priority over the
                  lien of thb Security Instrument, Including the due pro rata thereof for the current year; (c) to
                  dbcharge In the order of theb priority. If any, the renatnlng debb und obligations secured by thb
                  Security Instrument, and aity Qens of record tnTctlor to thb Security Instrument under wbkh sale b
                  made, with lavritd Interest; and, (d) the residue of the proceeds shaQ be paid to Borrower or
                  Borrower's asrigns. Trustee shaQ sot he lequbcd to take possession of the Property prior to the sale
                  tkcrcofor to ddlver possesrion ofthe Property to the purchaser at the sale.

                  COC   0153480)                         APFL •>10e01S))91                   ^. LOAM •iS930))<S4e

                        .UAtyA)(OtOO                              l>«o»11of II                              Fonn3047 1/01




                                                                                                                               IbisFiesGatnKBtis      'ahig'fioQlaQdbakt
                                                                                                                                                      CtesmeofdieEsaow.
                                                                                                                                                   ItioQSofyoarcos&SEt
                                                                                                                                                   ag^UCC 3-403(bXJ)
Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 32 of 100 PageID# 329




             CERTIFICATION REGARDING CORRESPONDENT ACCOUNTS
                                          FOR FOREIGN BANKS

  The information contained in this Certification is given pursuant to Sections 3318(j)ond 5318(k)ofTitle 31 ofthe
  United Stales Code, as added by sections 313 and 319(b) of the USA PATRIOT Act of 2001 (Public Law 107-
  56).

      The undersigned financial institution. Branch Banking and Trust Company on
  behalfofitsforeign branchy(the "Foreign Bank")hereby certifies as follows:
  A.Correspondent Accounts Covered by this Certification
         This Certification applies to all correspondent accounts established for the Foreign
         Bank by Covered Financial Institutions.
  B.Physical Presence/Regulated Affiliate Status

  The Foreign Bank maintains a physical presence in the Cayman Islands. This means that
  the Foreign Bank:

            • Has a business address of, Branch Banking and Trust Company, c/o Intertrust
               Bank, 190 Elgin Avenue, Grand Cayman KYI-9005, Cayman Isl^ds where it
               employs one or more individuals on a full-time basis and maintains operating
               records related to its banking activities.
            • Is authorized to conduct banking activities in the country where its place of
               business is located.
            •Is subject to inspection by the Cayman Islands Monetary Authority,the FDIC
               and the NC Commissioner ofBanks that licensed the particular Foreign Bank to
               conduct banking activities.


  C.Indirect Use of Correspondent Accounts
         No Correspondent Account maintained by a Covered Financial Institution may be
         used to indirectly provide banking services to certain foreign banks. Foreign Bank
         hereby certifies that it does not use any Correspondent Account with a Covered
         Financial Institution to indirectly provide banking services to any foreign bank that
         does not maintain a physical presence in any country and that is not a regulated
         affiliate.

  D.Ownership Information
         The Foreign Bank is wholly owned by BB&T Corporation whose shares are publicly
         traded. Publicly traded means that the shares are traded on an exchange or an
         organized over-the-counter market that is regulated by a foreign securities authority as
         defined in section 3(a)(50) of the Securities Exchange Act of 1934 (15 U.S.C.
         78c(a)(50)).
Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 33 of 100 PageID# 330




  E.Process Agent
     CT Corporation is a resident of the United States at the following street address: 225
     Hilisborough Street, Raleigh, NO 27603, and is authorized to accept service of legal
     process on behalf of the Foreign Bank from the Secretary of the Treasury or the
     Attorney General of the United States pursuant to Section 5318(k) of title 31, United
     States Code.


  F. General

     The Foreign Bank hereby agrees to notify in writing each Covered Financial
     Institution at which it maintains any Correspondent Account of any change in facts or
     circumstances reported in this Certification, Notification shall be given within 30
     calendar days of such change. The Foreign Bank will make such notification by
     publication on the BBandT.com website. Any Covered Financial Institution using this
     certification should check the BBT.com web site periodically to obtain updated
     certified information. Foreign Bank does not undertake to otherwise give notice to
     any Covered Financial Institution ofany change in the Foreign Bank's certification.
     The Foreign Bank understands that each Covered Financial Institution at which it
     maintains a Correspondent Account may provide a copy of this Certification to the
     Secretary ofthe Treasury and the Attorney General ofthe United States. The Foreign
     Bank further understands that the statements contained in this Certification may be
     transmitted to one or more departments or agencies of the United States of America
     for the purpose offulfilling such departments' and agencies* governmental functions.

     I, Ranea P. Sanders, certify that I have read and understand this Certification, that the
  statements made in this Certification are complete and correct, and that I am authorized
  to execute this Certification on behalfofthe Foreign Bank.

     Executed on this               day of        0          iT            2013.


          lea P. Sanders, Senior Vice President
     BSA/AML Group Operations Manager
     Branch Banking and Trust Company



  Received and reviewed by:
  Name:
  Title;
  For:
      [Name ofCovered Financial Institution]
  Date:
    Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 34 of 100 PageID# 331



MIN: 1002711-0000014787-4                                                                Loan Number: W265949MA
                               InterestOiJly ADJUSTABLE RATE NOTE
                             (Six-Month LIBOR Index (As Published in The Wall Street Journal)- Rate Caps)




         THIS NOTE CONTAINS PROVISIONS ALLOWING FOR CHANGES IN WIY INTEREST RATE AND
         MY MONTHLY PAYMENT. THIS NOTE LIMITS THE AMOUNT MY ADJUSTABLE INTEREST RATE
         CAN CHANGE AT ANY ONE TIME AND THE MAXIMUM RATE I MUST PAY.


JXJLY 15, 2005                                                                              Massachusetts
               ID.VC]                                             lC«ty]                                         isuwi
                              50 LOVELL ROAD, HOLDEN , MASSACHUSETTS 01520
                                                           [Piroper^ A4dms|


1.    BORROWER'S PROMISE TO PAY                                                             ^
      In return fox a loan that I have received. T promise to pay U.S. $ 248,000.00                      (this amo^t Is
"Principal"), plnsintcrest. to the order of Lender. Lender is HOMBBRIDGE MORTGAGE CORP, A NEW YORK
CORPORATION
1 will make all payments under this Note in the form of cash, check or money order.                          ^                   ^.
      I uttdetstand that I-ender may transfer this Note. Lender or anyone who takes this Note by transfer and who is enhded to
receive payments under this Note is called the "Note Holder."
2     INTT.REST
      Interest will be charged on unpaid principal until the ftdl amount of Principal         been       ^               interest at a
yearly rate of          6.200 %. The inlexest rate 1 will pay naay change in accordance with Section 4 of mis Note.
      The interest rate required by this Section 2 and Section 4 of this Note is the rate I will pay both before and after any
default described in Section 7(B) of this Note.

3.      PAYMENTS

                                    ^the            iBt         day Of every month, beginning on SEPTEMBER 1, 2005                  .
Before the First Principal and Interest Payment Due Date as described in Section 4 of this Note, my payr^t will consist only
^^foL^rduf^n"^^                          princi^alance of this Note. Thereafter. I will pay principal and inicmst by making a
    wm^ my                                              and interest beginning on the First Principal and Interest Paym^t Due
Dale as described in Section 4 of this Note. I will make these payments cveiy month until I have paid all of the p^clpal md
interest and any other charges described below that I may owe undex this Note. Bach monthly poy^nt will be ap^led"
scheduled due date, and if the payincni includes both principal and interest, it will ho applied
on AUGUST 1, 2035                       .1 still owe amounts under this Note, I will pay those amounts m fiiU on that date, which
                                                     OAK DRXVE, SYOSSET, NEW YORK 11704
or at a different place if required by the Note Holder.
      (B) Amount of My Initial Monthly Payments                   oo-i i-r                          before the First Principal and
      My initial monihly payment will be in the amount of U.S. 3X,26X*33                          ^ ^         . . ,.
Tntere^t Pavmcni Due Date thereafter it will be in an amount sufficient to repay the piincip^ and in^st at t^ rate
deiennined as described in Section 4 of            Not© in substamially equal installments by the Maturity Date. The Note Holder
will notify me prior to the date of change in monthly payment.
     Smm to m^moSy^^t wUl reflect changes in the impdd principal of my toan ai^ in the              '
 must^The No» Holder will determine my new inrerest rate and the changed amount of my monthly payment in
accordance with Section 4 of this Note.

 4. ADJUSTABLE INTEREST RATE AND MONTHLY PAYMENT CHANGES
                        interest rate I will pay will change to an adjwtable                                             on which my
 2008 .and the adjustable interest rate I will pay may change on that day every sixth                                          could
 initial fixed interest rate changes to an adjustable interest rate, and each date on which my jus
 change, is called a "Change Date."
 CONV
 9 OC.ARM InrarsnOnly Notn                                       pngo 1 of 3
 PG-477e I0<»10>
      Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 35 of 100 PageID# 332



      (B)The Index                                                                                       .                                ,
      Begummg with the first Change DaCe» my interest rate will be based on an Index. The "Index" is the average of inierbank
offered rales for six month U.S. dollar-denominated deposits in the London market ("LIBOR"), as polished in The Wall
Street JoumaL The most recent Index figoxe available as of the date 45 days before the Change Date is called the "Current
Index."                                                                                    . ^                         .r          .
      If the Index is no longer available, the Note Holder will choose a new index that Is based upon comparable mfonuauon.
The Note Holder will give me notice of this choice.
     <C) Calculation of Changes
      Before each Change Date, the Note Holder will calculate my new interest rate by adding SIX AND 200/1000
                                      percentage points( 6.200 %)tothc Current Index. The Note Holder will thra
round the result of this addition to the nearest one^ighth of one percentage point (0.125%). Subject to the limits stated in
Section 4(D)below, this rounded           ■will be my new interest rate undl the next Change Date.
     The Note Holder will then determine the amount of the monthly paymeiU that would be sufficient to repay the unpaid
principal that I am expected to owe at the Change Date in fiill on the Maturity Date at my new interest rate in substantially
equal payments. The result of this calculation will be the new amount of my monthly payment.
       (D) Limits on Interest Rato (Hianges                                                                                  •      .i.
       Thc interest rato 1 am required to pay at the first Change Date will not he greater than 9 < 200 % or less tban
      6.200 %. Thereafter, my interest rate will never be increased or decreased on any single Change Date by mom th^
ONE AND 000/lOOO                     percentage point(s) ( 1.000 %) from the rate of interest 1 have bwn paying for the
preceding six months. My interest rate will never be greater than 12.200 %or less than      6.200 %.
       (E) Bffectiye Date of Changes                                             ,
       My new interest rate will become effective on each Change Date. I will pay the amount of my new iranthly pa^nt
beginni^ on the first monthly payment date after the Change Date until the amount of my monthly payment changes again.
                tite efltefiw^te of any change in my interest rate and/or monthly payment, the Note Holder wll
to me a notice of such change. The notice will include information required by law to ^ given to mc and also the ncle and
telephone number of a person who will answer any question I may have regarding the notice.
                                                                      and            OB OUs Not. (Ux. "P^t Princip., and So««a.
Payment Due Date") shall be the first monthly payment date after AUGUST 1, 2008

       Th^toTright^to^I^^paym^o^                         at any time before they otti J*"®-^
is known as a "Full prepayment." A prepayment
                                           oneoforonly partofofmythemonthly
                                                    more             unpaid principal
                                                                            payments,is my
                                                                                        known
                                                                                           due ^date
                                                                                                  a wParti^be ^                  «« more
 than
 same os^                                    Prepayment.atI any
      amount. I may make a Pull or a Partial Px^ayment       musttto.
                                                                   sdU make each later
                                                                                  ^ payment as it becomes due and in the
                                                                                                     P«p.yn«n. P«>a..y Addondnn,


 penalty.




 will be treated as a partial Prepayment.

 7.        BORROWER'S FAILURE TO PAY AS REQUIRED
                                                                                                                       3 .ooHtf
                                                              w P'V—' in««, only.                 of principal and lni«ea.                    I
  will pay this late charge promptly but only once on each late payment.
           ®               Iho Ml amount of «dx monthly payment ott the date it is due. I wiU he in default.
               ^Ird^'ftSlt'Sfc Note Holder may send tne.a ^-n^^
  certain date, the Note Holder may                             at Ic^i 30 days after the date on which the notice is mailed to me or
  the interest that 1 owe on that amount. That date must be at leasi ju uays aiwi
  delivered by other means.
                                             deM.lt. the Note Holder does oot ne^m ^ to pay immediatriy in Ml as described
  above, the Note Holder will still have the right to do so If I am in default at a later time.


       V
       'VWM IntcmwiOnlY Not"                                      „   « .«
           >9^io>                                                 t»wa««3
       Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 36 of 100 PageID# 333



       (E) Payment of Note Holder's Costs and Expenses
     If the Note Holder has Tequired me to pay immediately in lull as descatbed above, the Note Holder will have the light to
be paid back by me foi all of Its costs and expenses in enfoidng this Note to the extent not prohibited by applicable law.
Those expenses include, for example, reasonable attoxneys* fees.

8.      GIVING OF NOTICES
     Unless applicable law requires a different method, any notice that must be given to me under this Note will be given by
delivering it or by mniimj h by first class mail to me at the Property Address above or at a different address if 1 give the Note
Holder a notice of my different address.
        Unless the Note Holder requires a differeni method, any notice that mnst be given to the Note Holder under this Note
will be given by mailing it by first class tnaii to the Note Holder at the address stated in Section 3(A) above or at a diffbtent
address if I am given a notice of that different address.

9.      OBLIGATIONS OFPERSONS UNDER THIS NOTE
      If more       one person signs this Note, each person is fully and personally obligated to keep all of the promises made in
this Note, fTMrhtrting the promise to pay the full amount owed. Any person who is a guarantor, surety or e^orsei of this Note
is also obligated to do these things. Any person who takes over these obligadons, including the obligations of a guarantor,
surety ox endorser of this Note, is also obligated to keep ah of the promises made in this Note. The Note Holder may enforce
its rights under this Note against each person individually or against all of us together. This means that any one of us may be
required to pay all of the amotmts owed under this Note.
10. WAIVERS                                                                                      ^             ^ V, .   ^    u
     I and any other peison who has obligations under this Note waive the lights of Presentment and Notice of Dishonor.
-Presentment"           the right to require the Note Holder to demand payment of amounts due. "Notice of Dishonor" means
the right to require the Note Holder to give notice to other persons that amounts due have not been paid.
11      SECURED NOTE
      In addition to the protecdons given to the Note Holder under this Note, a Mortgage, Drod of Trust, or S^rity D^d
(the "Security Insbtument"), dated the same date as this Note, protects the Note Holder from posrible losses tbaiim^t result if
I do not keep the promises that I make in this Note. That Security Instrument describes how and und« what conthdons 1 n»y
be required to make immediate payment in full of all amounts I owe under this Note. Some of those conditions read as
follows:

              If all or any part Of the Property or any Jnteresi in the Property is sold or transferred (or if Borrower is not a
         natural person and a beneficial interest in Borrower is sold or transferred) mt^t lender s prior wntten consent,
                                  immediate payment in fiiU of aU sums secured by th^s bounty Instrument. However, this
         opdon           not be exercised by Lender if such exercise is prohibited by Applicable t^w.                         «
                If Lento exerciiBS <Us option. Lender shaU give Borrower nonro of
         neriod of not less than 30 days from the date the notice is given m accorda^e with Secuon 15 wid^ whi^
         slower most oav all sums secured by this Security Instrument. If Borrower fails to pay these sums^or to the
                                                           any rLedics pemdttcd by this Security Instrument wrthout fimhcr
         nodce or demand on Borrower.




 WITNESS THE HAND(S)AND SBAL(S)OP THE IH^fDHRSIGNED.


                                                                                                                                 (Seal)
                                                                t                                                            -Borrower
                                                          HTVROIiD Xj - HARRIS IV

                                                                                                                                  (Seal)
^unu>wtdri^evttSiJo«Sy&^ee8,AtrivJiloiionYeasuiy                                                                             -Borrower

             WITHOUT RECOURSE
      HOMEBRIDOEtllORTOA^E COl
                                                                                                                                   (Seal)
                                                                                                                             -Bortowef

                          [EN. TREASURER

                                                                                                                                   (Seal)
                                                                                       pyny Tpyyig      OP
                                            PAYTOTHE ORIiERr^F                    ■"                                          -Borrower


                                      COUNmVWIDE HOME LOANS INC.
                                            WtTKOUT recourse                           COUNTwJwDB                       Orig/mif On/yJ
                                  COUNT^VjsionOFTTUEASURY BANK.NA
                                                                                               lavMASpocW
     CONV                             BY_
     9 BC.AAM intof«MOrtiY Not*                                                               Mana^ngDhectoe
                                                                    Onga 3 of 3
     Pe-a270 (04101                           VICE PRESIDENT
                                                               HOMEBRIOGE MORTGAGE BANKERS
                                          Uniform Residential Loan Application
         EJ tfie mma <a ntots ef Booowo'* spsuto wlU not b» oitd oi o boiis(or ton qiuSnestnn, but hit orhor nsUfintstnust bo coaiWorod
            MUio Uw^rrowtr ra^du n a ooimnunlly prepetty atals, iho eeeuitty(voperty b locoiod In a community propsrty auto, of the Borrower is
         roiyiBB on oaief pmpuly loeaiad bi a cotmminlty propony oiato as a bitts for ropaymont of tha ioaa
         ~                                           I. TYPE OF MOBTTSAGE AMD TERMS OF LOAN
         KOMtoo (_t|VA              ^nConvemional              1    tOlhait           Acooey Caso Mumber                      Umlsr Caso Numtier
         Appferfon Ql       FHA    '^USOAmutol
                                                                                                                                 waasftoMA
         Arasum                        imcpestRaie                       ^na^tenr IPhodlUto                     Otlur(axplalnl:
                                        6JU)0      %     380                           He
                                                                                                                                                                          1
         Sublactnopefty Address btf«et.city.natt&2IP|                                                              -             -                        Kd.of Units
          50 LOVEU RD.HOLOEN,WORCESTER MA 01520                                                                                                             1
         Lcesi Dasenpaen of sutatot Prapflity (eusch daaenpton If nateseMyl                                                                         Yesr Beat
          SECTiON-BLOCK-LOT:                                                                                                                              1948
         Furpbiq of wnil^^Parehaso 1"'loanstnietlcn l_|Diiior(oxptmn):                                            nopsny wlu bt;
                           IXltteflnanea 1 . iCanilruaiBn-Permannni
                                             tioa areettstnteaothpamaaentloan.
               ad
                                             Antoitnt&tabftsUeAS jiall'retentValaeeflnl I(b)Cost of Imprewamcnts iTotal (a + U
                                          J                              S                            Is                  _          Ls_
        Cion9>/ete tUs Una U thb Is a reRasace loan.
        Yosf         anginal Coat    I Amount Existing(Jans Ptapoio of Raflnaneo                           Oaiolbatmpmvomsnta
                                                                                                                          |   frmda
                                                                                                                                |   jtobaroaJo
         ApiyTVud
                                                                          11
         2004          S 271000.00          Is 2B9470.00                  Cash'Out/Dobt Conso              CatliS
                                                                                 ivtsniior m wtdcti Itlta vrto fia ItsM                       tetatowbibelnldtn:
         HAROLD HARRIS & SHAUNA HARRIS                           iJGINTLY                                                                     r |FeegmpIa
        Souco of Oewn Payment^etOamam Qiarsoo and/orSubonllnata ^inanang(axpiam)
                                                                                                                                              r~lIx9J8ho!d
                                                                                                                                                    'l>r*w npwefta dc«)
                                       Borcower            HI. BORROWER IWFORMATIOM                     Ca*Borrow&r
        Botrewsf's ttania(biehtds Jr.or Sr.U appBcsliIo}                     CO'Bcnawor'a Mama (tnetuda Jr. orSr.If eppileaiia)
         HAROLD                    HARRIS                                      SHAUNA                    HARRIS
                                                         1
        Seifel StstfOyCrMbv 1 Han*rMMfMl «i«a cMi) aseiHMissmnnr) Ttt.Sdi«ei tailiiSta>9(T<MrMtr hOM now(Ml.»«*M«0 Dai(MkV9orrrTT}                           VivSdioal
         010*68*8692 j 50B-829^499                     02/08/1985                       529.73*2670          S08'82d.a489
                                                                                                                       08/0S/1O7S
                                                      1
                                                Otpafcai(001tsMOf0»aanMB|                                                        0«K84«ttewllOtd by BaROwn)
                                                m. 0 |«0»                                   Ugenua                               •a Q ]«sc*
        Presont Address(tbcel. dty< ototo,2iP)
                                          |                 fj^Sex N».iat;
                                                                                      aftatentAddn8ss<stroot,dty,atalOiZIPl                    T !"***
                                                                                                                                               —          31
        50LOVQJ.ro                                                                      50LOVELLRD
         HOLOEN,MA 01520                                                                 HOLOEN,O/IA 01520
        MaiBng Addnsst,If ifiilotent from Prasant Addrcsa                              MaSIng Addtass.I)dilfsronl from Present Address
        60LOVELLRO                                                                      60LOVELLRD
        Hottton.MA 01520                                                                Holdan.MA 01520
       If nsiding atpnsant addressfwrless than two yoara, eompUtto tfte foBowut^
       PaflBerAddrossUtreat,ctly,state.2IP|                             HhVts         Fanner Addrasafstraat.cay.otata.ZP)                           Irnm «».««
       N&ma & Address of Empfeyar
                              |   |Self Emptayad               Vll.atfis|9b           Hama&AddwttolEmplaynrl jSotf Employed                     VM.nc!iilM>
                                                              0Y5M                                                                              2Y11M
        JOS A.BANKS                                           tta.mtrtrtS bilM»Om       BJ'S WHOLESALE                                          Ym tuoliytab <M Bi*
        500 HANOVER PIKE                                      etwrniybn'MiBa            2088 Bay St                                             elwnlwnraMii
        HOLOEN,MA 01S20                                       5                         TAUNTON,MA02780                                         5
       PesluaiVftUe/rvpe ofSusinsas                    aisneineMaxd.mcMdi)            PosliiaiVTliterrypa of Businass                      Btthw fNtti
        STORE MANAGER                                   508*051^702                     PAYROLLASSISTANT                                      S0a*551*6g05
       //aapbyadla current posUlM torless tften iwo years erffcuaentlf em/r/ayerfisinsre(fton aneposltleo,eoivplete the feUovnt^
       Wama& Address of Emptayarp"!Self EmpteYod fillet            fltmo & Address of Emplayor
                                                                                          |   |   Self Emplayod OtUStIm*B|
                                                                  03/02*10/04
        TARGET STORES                                         HcMMfbtcstre                                                                      MvMrtxare
        PAYROLL DEPT                                          S                                                                                 S
        330 TURNPIKE RD
        WESTBOPOUOH.MA 01B81
       Potitconnitfenvpe of Butmasa                    B*»«n RareiMlfu CMi)           PoiltianrnuD/fVpe a|Susmess                       Bonai anon* Snd.M«t mM
        MANAGER                                        508*366*1426
       Nama & Address of Employer p~]Self Emplsyed                                    Name & Address of Einpfayor p~|Self Employed              Odottbon.lt]
                                                              MmWybon,                                                                          MtaOlyliaaiB,
                                                              S                                                                                 t
       PostttGiyntian'ypo of Buitness                  BtfiMMA flfiAs tihdL a«8ccdd   Poaltba/ntfa/TVPa of ewnuns                               RantencS        uM
       ftMStttNibnaes am    1 1    J    ./                                      rre«ici4                                                    rtuMMMforDtan CIA4
       tsnboi mm       1    ^jjj 1                   r»iitoebyTbtta>«iu<naegwp»iri>.i«fc-»»»«»»<rtmi«.fi'wi
                       h
Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 37 of 100 PageID# 334
Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 38 of 100 PageID# 335


                                                           HOMEBRIOGE MORTGAGE BANKERS


                                                                                                                                        1       1     ,—
        Bmi Micilirir tneni             Beiiemr        Celewwd            ntd         etttbdMeiiaitr                  Pimai                     hipiNd
                                                                                      ((•diindth^ti
        On*tnifJ.tHsni*            »     3760.00 S        2739^)0 «        6469.00    (CiM                    »                                                1
        Qgtnwi                                                                                                           1BS3.19 *                   1281.33
        t>»iiii»                                                                      OdwrnuKaiig 9An                                                 623.17
        tewmaw*                                                                                                                 56.42                  EB>12
       BMUndOMtllU                                                                    anlXiui*Tim                          213.66                     9»fl2
        NnSiMillacatH                                                                 ktatsm bMom
       OtherIbdm tioctehtta*                                                          Mam-awAwn Bm

       e»oitcuM.*Mad                                                                  Oho:
        Tdd                       t      3750.00 9        2739.00 ■        8469.00 tfdd                      9           1823.29 9                   2183.74


          Die
                          SmrihiOlhtilamw Hw)wtAeiiMT<dd*«qB*«t.«tM»*iim!tB>1«ifti«teBfwtndtab»imdi<gtld
                                                   9Mtmdta)uC*l«ie*w(BfdiaMlihoml»h«»»BcaatWti«lfwm>ltittMt(iih                              MonMrAimnt

                                                                                                                                        t




       aaUeuxwgAOfUtfbMrpnMnudeaceatEteacdtmsettaMCMiM^UttilMiouMlSifctldititttavacd. K(Me»8«cia»tffit9nwi*ceatldi4itaBU9«n«e«»Smtisaa«sd
       «c$poiQhi     nail btcaaffaM ibout CwitpKM llna                                                CBo^M       I^JcMly QfMicslV
                                                                 UietSli*ndR*AidAti«tt. Ui|l&*cr«dlii1lfait«dttu>i(tf«<ta<al«M:d(/lQid«dltdAedita.ratMh3
                        ASSETS                                   Xtititai teas motma iteio maa/ui*. Nd nwi lem. i&im. ctAS Mfpeil. ttodi cMto. tte> ttei
                                                                  eencBBtmiMeiLUocctnaKk hdb>t«Wnt>»t«MiHlu*iUdi«ll6*idWMcoadKt»d»i)(Mrtie«Mdo
       C*ik<iyii*tewed pmhnehrtlttx;                              dMtdhewpadOodShiiiioiHy.
                                                                                 UAmifllES                   Ssgfamei owiaei....
                                                                  tKM ad•Mm«ICit«air                         IPifoiitlMeasCtt
       Urtchaektao «nd «>vt»>qt »ecacni» httcw
       N«m Md titteu or OMk.8U,w fteit Ueoe                       WEUSPAROO
                                                                                                                        70.00                       14941.00
                                                                                                                          213

                                                                 I*"-"*    asiiBfsa
                                                                 itnw*d odiim olCewptnr                      iPiyeidiMaiui
       AtaMk                                Tl
       Nnm lid idltee d OWb Ult» Oe^ than                         CHASE
                                                                                                                    •259.01)                        •6760.00
                                                                                                                         26

                                                                         10228017S91S09
                                                                 tiatftdoMtudCOBt^                           IfOIRtdAltKM

                                                                 SOVERBONBK
      Mbm irdiditt»e> BCA.OSL or OidtItMm                                                                            234.00                         5921.00
                                                                                                                         25

                                                                 teVB*.     aiT4DB7657Sa0271
                                                                 tenKdi^midCBinpuT'                         f PtlRidfMMM

                                                                 DMCOB
                                                                                                                     •73.00                         *2897.00
      Km*ad eMose «l           «tt.«tedl UeoA
                                                                                                                           40

                                                                 Woo.      fl45800087aC9
                                                                 xim wd Mam d COKfaer                       tfttnooHMinci*

                                                                 SALUEMAESROPTYLSC
                                                                                                                       25.00                        2625J)0
      Sml*58c(diiCoovmr oiatJtKtfiOa                                                                                     105
      hdewipaid
                                                                            mSBBBBMBiP
                                                                 ttnowdMaiuotcaniyiey                       tdkinKdMenM

                                                                 aAUIBMAE3R0PTYLSC
                                                                                                                       24.00                        2620.00
      UUtisiavuoit oiAMbi                                                                                                10S
      fiooMcaie 1
                                                                           10Se8S92t02F
      Stdststal U^tdi Ais«U                                      aueeadMOmdCeayier                          I FOieoiWeeo

     (kd tttd*end hour eteUlnkw                                  Sm Sch Of UofcUiUas
      fiea ntMMoflid tilaaonedl
                                                   311100.00
                                                                                                                   2613.10                     294076.76
      VimdhMieieMtwwt hrd

      IM modid bwtttiullt)ewwid
            UmmM ifueMnV
                                                                 tttninlOOiii^intpmtoMtlatauM*
                                                                 rMAtAtiOiMdiu
      rttiM«$ftea«<H4(etti Mlttie)




                                                                 leMUitdC«pctiM((Md«in,ooua dm.iiel
      OAcrKiMMeuniti)




                                                                 Totd fldonthlv PAVmeta                               3230.19


                              TottiActoU*. S       311100.00                                  -16648.76       Totd tUbiOllBS b. 5              329748.76
     ffddiKMdS «1/o«                                                       rit«aoi4                                                         iMMfdseiMSou*
      tosam oun                                       Milid Br^loM HKda(bnta*MiI.Ue.- WNWd'iiiMeian)
     HAROLD


                         ''                     CNw/wct
Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 39 of 100 PageID# 336




                                                                                                   □□□□iraD □□ooan s s                                      ?i|il
                                                                                                                ®|i|0 aggang □ gy gj
                                                                                             t;    □□□orijiD □□□000 0 011
                                                                                                                III! P
                                                                                                                iiii p
                                                                                        II                                                                          B
                                                                                                                ^Isll ?S
                                                                                                                                    e«f                      iMi
                                                                                         m
                                                                                                                                                 siisaH
                                                                                (D
                                                                                                                                \Ui
                                                                                UJ
                                                                                S       If         " ' llfl tii»                    |3|
                                                                                                   c I
                                                                                                   ? I3|l4
                                                                                              II
                                                                                                   llillllllillit
                                                                                o
                                                                                s
                                                                                lU
                                                                                (9
                                                                                      !,i                                      He
                                                                                o                  * A i   ii   d
                                                                                3
                                                                                ta
                                                                                ui
                                                                                s
                                                                                a
                                                                                             if
                                                                                      I il
                                                                                      id
                                                                                      III
                                                                                      iD
                                                                                     'I*
                                                                                     ^f
                                                                                                                      II
                                                                                                                                          jIxS iaflis HIj
                                                                                                                                                                        If Ml |ii-T-
                                                                                                                                                                        IIooan
Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 40 of 100 PageID# 337



                                                Continuation Sheet/Residential Loan Application
                                                »3WWIP                                                                        AtmyCtMKvoStn
      Vtt(kh ooeeeuewi Ckm D foa otal(Mc*
      ■MM to ttovicti ift* ItnUcaitil leM HAROLD BARRZ8
                   Hdk D tti BGasRtr «' O (ar   CMtinKnR                                                                      toMcrClMinnam
      c»Bs>r>Kx.
                                                SHADUA BARRXa                                                                       W265949UA

                                                            LZASZLZSZBS ADlffifiTCOM

       Creditor's ictanta                                     Account Htanber                     Payment Konths Le£t                         Balance
      Addreas/City/State/Zlpcode                                                                                     Xo Pay



      CARHCDT/GBHa                                            6019180337287078                      *61.00               33                 *2040.00




      SH SBRVZCXHa                                            52973a676101F                           SO.00              32                   1600.00




      DBLL PIHAHCZAL SVCS/CX                                  7945012902658699                     *34.00                32                 *1102.00




      H8BC m                                                  330008906356                            47.00             20                     942.00




      HSBC tlV                                                975001047342                            21.00             35                     730.00




      CBDBA8BARS                                              35940403                               33.00              20                     674.00




     B8BC trr                                                010018026449                            15.00              38                     563.00




     Xna-SARGBX                                              928730117690                           25.00               10                     246.00




     XAN8 SKimS                                              163268937360972                        10.00               17                     171.00




     BFC - USA.                                              4200103921                          *141.00                57                 *8066.00




     P8T PREMIER                                             4610078705979144                       24.00               32                     770.00



     *R.B. Leant
     ACCREDZXED HOME LB21DBR                                 406189437                        *1553.19                                 *220083.87



     *R.B. Leant
     MORTQAOS LEEIDERS HBXNORX, U 9000056457                                                    *599.00                                  *57088.89




                                 i«.rfg:i5!n...wa_
     QWabOrk *ntoto           mm csrwtel* tor ca. at I                  . at toSv to tonwwg^ inda Mr bcu Ittuotou oatciRoa icy al M ttoM BO. » totiButto mkt tto
          .« 1»*ia.Vas>iSwaCM^S              »■                              /     1 .   -       1^


                                                                                                                                                H ItdcK
                                                                                                                                             fewoMtoNiiifieO# biKI
                                                           nt>i>4liyTI*t*»KiaatokoalP.Mihto«.-«iOTit.i3«.M.><>*i
Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 41 of 100 PageID# 338



                                           Continuation Sheet/Residential Loan Application
                                           ftc^swca                                                             AgrsevCrnKjoOoi
       Um ifeli<iiQtak(auit>«aiayMii(tdin»t
       ««u U <ac^M          (tntecUU Uu BaROZiD HARBX6
       Afpfcuath MM ft la Bngnw or C far   coOmvoiti
      toCawwcr.
                                           SBAUNa BAimZS                                                             W265949ua.

                                                         tCCABZZiXSXBS JUDDEtlSUM

       Creditor's Uamo                                    Account Nuoiber               Faynont Uonths Le£t                   Balance
       Address/city/State/Zipeodo                                                                 To Pay




                                                                       TOTAL t          2S13.19                            29407ff.76




                        .n

     «««• Mir idiknu:        erMoUowpeliftiVifar Ow or »OF»«*Mnl,W WlNte la»in*re«l» «» MwUtirool* eooorwig err «#»•«*«»• tttiswcDlceir aiMtte
     rtoiwc»«nami fuwuA             iwaBa tapt.
     Otatai/l':                                                   o»fa I     » QaOtmaa^i^man              .f                      ""*   /        /
                                                                                                                                  I 1 l&h^
                                                                                                                             rawmUuraJi> to« Oift«
                                                       fahteibr   Um RnAf taiCSi Mm.)«.•WMwAlfantMMi
                 Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 42 of 100 PageID# 339


                          CONTINUATION SHEET/RESIDENTIAL LOAN APPLICATION
                  Use this continuatioa sheet if you              Borrower:                                                    Ageiu:y Case Number:
                  need more ^ace to con^lete the                  HAROIrD L. HARRIS IV
                  Residential Loan Application.
                  Mark B for Borrower or C for Co-                Co-Bonower:                                                  Leader Case Number:
                  Borrower.                                       SHAUNA HARRIS                                                W26S949MA




            Under Massachusetts statute, Mass GEN L C3i 184, Section 17B you, the Borrower, are entitled to know the following:
                          1. The responsabili^ of the attorney for the Lender is to protect the interest of the Lender.
                          2. Yon, the Borrower, may at your own expense, engage an attorney of your own selection to represent your
                               interests in this transaction.

            The approximate expiration date of the Note is AUGUST 3., 2035
            The rate ofinterest charged is                      6.200 %,

            Please be aware that as of the expiration date of the Note, we, the Lender, may demand payment ofsaid Note, may rewrite
            the Note by agreement at a greater or lesser rate of interest, or may, by agreement, allow payments to be made on said Note
            at the same, or a lesser or greater rate of interest.

                 l/We ftilly uoderstasil ttut H l» a Federal crime punbltoble by flne or IroprUonmeni. or boU), to knowingly moke any Iblse ■tatements concerning any
                 ofthe otiove facta a» applicable under the provbtona of Title 18. United States Code. Section 1001, et »eq.
                 Borrow* r*o Stgna                                  Data    .       »                     er's Signature

                                                                     n//w&Sr


            MASSACHUSeTTS CONTINUATION SHEET/RESIDENTIAL LOAN APPLICATION                                                          DocMogto&iaas^ aoo^aa-iaaa
            FANNIE MAE FORM lOOS/FREODIE MAC FORM 6S                                                                                      www, doomoglo. eom
            O1/O1/04




Macs.sBe.l.tan
Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 43 of 100 PageID# 340

                                                                       BK:40344 Pg:2S       - IC 3
                                                                                                 ^ 2^2.-277'^^
                                                                                                        ' i


                                                                               Doc ID# 000tO3222734MN3S
     Bk:40344 Rg:26 Doe: ASM
                         .«
     Psj^rfatt ii&i4/20M^iPM
               »2fi
                                        ASSIGNMENT OF MORTGAGE

         Mortgago Beclronic Regisiration Systems,Inc. acOng solely as nominee for Homettifdge Mortgage Corp
         holder ote real estate mortgage

         From: Harold L Harris IV and Shauna Hants

        Ta' Mortgage Electronic Registration Systems,Inc. acting solely as nomineefor Komebridge
         Mortgage Cdfp

         Dated: July 15.2005

         Recorded with the Worcester County CWcrcesler Disliicl) Regtslry of Deeds In Book 36B30Pago
        275                                                                                      •
         property at: 50 Loveil Street, Koldert, MA 01520
        for value receh/ed ertd other good and vatuattle consideration paid assigns said mortgage and
        the note and claim secured thereby to:

         Bank of NewYork'as Trustee forthe CertWcate.hoIders CWABSi Inc^Asset-Backed Certificates.
         Series 2005-AB4

         whose address Is 101 Barclay Street, New York, NY 10286

         In wftriesa whereof,the said Moitgege Electronic ReglslraUon'Syslems,Inc. acting solely as nominee for
         Homebridge Mortgage Corp, has caused Its seal to be hereto affixed end these presents to I)© stgned,
         acknowledged and delivered In Its name and'hahatf bv mguywcwe,iBTViC6P^^>ff,its
             isrvtccpREBwgwr .hereto duly authorized,effective the dav cf.^^5^j ,2006
                                                                 Mortgage Electronic Registration Systems,Ina acting
                                                                 soteV           for Homebtidgo Mortgage
                                                                  BleV as nomineefw             Mortgage Corp

                                                                 By:                     ■ ■.
                                                                               mmutmofSB,tsrvtCEFRESOENr
                                                      STATE OF                       \

         COUNTY
                              COLUN                                                             • .2008

         Then psisonatly appeared the above named         M.HEuywCrtE isryipgPHiJ^Pir ..r
        •Registration S^tems,Inc.acting solely as nominee for Homabndge Mortga^
         Instrument to tio his free acland deed In swch capacity and the free aet and deed of Mortgago Etsctmnle Registration
         Systems.Inc. actog solaly as nominee for Komobrldgo liitortgage Cot.hafore me




       «n£SI:WOIiC.Antony J.VigHoW. Hesbter                                                     ^ o'^"




                                                                                                                                mil
                                                                  610 103222734 D8 001 001
Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 44 of 100 PageID# 341




                   ri-vl



                                         t        ^        ^             »''"               )               I



                                       •-.          .             .   ''"s-
                                               ''','•
                                             If'" y I'
                                                               \'     ■ •■




                                        KilBiMj^illi
                                               Wi

                   i        r-, %' S-' ~i» '"'C^V'                                                      ^       '•Iv .V .
                  '. ■^f;:--'»"tf-g-'-i                                                  %«
 ;?S"Sv*                 • . .'■ '-' ' "' \- • . 'T-; = ■''
                   ,.;       - /.* '    ",■•'■■ .• •■ :                               .. -."s-iX' X .



                                                          ??Si?


                                                                              ,'5??
                  Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 45 of 100 PageID# 342



                                                                                                 WORCESTERDISTRICP
                  After Recording Return To:                                                     registry ofdeeds
                  HOMEBRIDGE MORTGAGE CORP
                                                                                                 RECEIVED&Rj^ORD:lED
                                                                                                 torth       n<^ I
                  60 OAK DRIVE
                                                                                                            iPiS
                  SYOSSBT, NEW YORK 11704
                  Loan Number: W265949MA
                                                                                                 DATB_     m?
                                                                                                 ANTHONY J>V1GLI6TTI» REGISTER

                                                                                                 IIME STAMP
                                                        ISpaoa Above This lino For Recording O


                                                                 MORTGAGE
                  MlNi1002711-0000014787-4                                                       610 1032^ 02 001 0™
                  DEFINITIONS

                  Words used in multiple sections of tbls document are defined below and otlier words are defined in Sections 3,11,
                  13,18,20and21. Certain rales regarding the usage ofwoidsused in this document are also provided in Section 16.

                  (A) "Security Instrument" means tliis document, which is dated JULY 15, 2005                          ,together
                  with all Rideis to this document.
                  <B) "Borrower"is HAROLD L. HARRIS IV AND SHAUNA HARRIS



                  Borrower is tlie mortgagor under tills Security Instrument.
                  (Q "MERS"is Mortgage Hectconic Registration Systems, Inc. MBRS is a separate coipoiatioa that is acting
                  solely as a nominee for Lender and Lender's successors and assigns. MERS is tlie mortgagee under this Security
                  Instrument. MERS is organized and existing under the laws ofDelaware, and has an address and telephone number
                  ofP.O.60X2026,Flint, MI 48S01-2026.(el.(888)679-MERS.
                  (D) "Lender" is HOMEBRIDGE MORTGAGE CORP


                  Lender is a                                                                                            organized
                  and existing under dte laws of NEW YORK
                  Under'saddress is 60 OAK DRIVE, SYOSSET,                       NEW YORK 11704



                  (E) "Note" means Uie promissory note signed by Borrower and dated JULY 15, 2005
                  The Note states dial Borrower owes Lender TWO HUNDRED FORTY-EIGHT THOUSAND AND
                  00/100                                                   Dollars(U.S.$ 2*48,000.00               )plus interest.
                  Borrower has promised to pay this debt in regular Periodic Payments and to pay the debt in full not later than
                  AUGUST 1, 2035
                  (F) "Property" means the property that is described below under the heading "Transfer ofRights in tlie Property."
                  (GO "Loan"meanstlie debtevidenced by the Note,plusinterest,any prepaymentcharges and late charges due under
                  (lie Note, and all sums due under tliis Securi^ Instrument, plus interest.



                  Borrower Initials:

                  MASSACHUSETTS-Singta Family-Pannlo Maa/Freddls Mac UMIFORM INSTRUMENT - MERS DocMaglc^SiBsaBSO eoo-e43'i382
                  Form 3022 01/01                                     Page 1 of 13                             www,doemagh.eom



Maioq mui l.utn
               Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 46 of 100 PageID# 343




                (B) "Riders" means all Riders to this Security Instrument(hat are executed by Borrower. The following Riders
                are to be executed by Borrower (check box as applicable]:

                        SI Adjustable Rate Rider                      Q Condominium Rider                       [H Second Home Rider
                        n Balloon Rider                               D Planned Unit Development Rider          S OUier(s)[specify]
                        n 1-4 Family Rider                            Q Biweekly Payment Rider                   Exhibit "A"
                    (I) "ApplicableLaw"means ail controlling applicable federal,state and local statutes,regulations,ordinancesand
                    administrative rules and orders(that have die effect of law) as well as all applicable final, non-appealable judicial
                    opinions.
                    <i) "Community Association Dues,Fees,and Assessments" means all dues,fees,assessments and other charges
                    tliat are imposed on Borrower or tlie Property by a condominium association, homeowners association or similar
                    organization.
                (K) ''Electronic Ftinds Transfer" meansany transfer offunds,other than a transaction originated by check,draft,
                or similar paper instrument, which is initiated (btough an electronic terminal, telephonic instrument, computer, or
                magnetic tape so as to order, instruct, or authorize a financial insdtulion to debit or credit an account. Such term
                includes, but is not limited to, polnt-of-sale transfers, automated teller machine transactions, transfers initiated by
                telephone, wire transfers, and automated clearinghouse transfers.
                (L) "Escrow Items" means(hose items tliat are described in Section 3.
                ^ "Miscellnncons Proceeds" means any compensation, settlement, award of damdges, or proceeds paid by any
                    tiiird party (otlier tlian insurance proceeds paid under the coverages described in Section 5)for: (i) damage to, or
                    destruction of, tlie Property; 00 condemnation or other taking of all or any part of the Property;(n\)conveyance in
                    lieu of condemnation; or(iv) misrepresentations of, or omissions as to, the value and/or condition of the Property.
                           "MortgageInsurance" meansinsurance protecting Lender against the nonpaymentof,or defaulton,die Loan.
                    (O) "Periodic Payment" means tlie regularly scheduled amount due for (i) principal and interest under (he Note,
                    plus (ii) auy amounts under Section 3 of this Secority Instrument.
                    (?) "RESPA" means die Real Estate Settlement Procedures Act(12 U.S.C. §2601 et seq.) and its implementing
                    leguladon,Reguladon X(24 C.F.R. Part 3500), as Ihey might be amended fix)m time to dme, or any additional or
                    successor legislation or reguladon diat governs the same subject matter. As used in this Security Instrument,
                    "RESPA"refers to all requirements and restricdons diat are imposed inregard to a "federally related mortgage loan"
                    even if die Loan does not qualify as a "federally related mortgage loan" under RESPA.
                    (Q) "Successor in Interest of Borrower" means any party that has taken title to(be Property, whether or not diat
                    party has assumed Borrower's obligadons under die Note and/or diis Security Instrument.

                    TRANSFER OF RIGHTS IN THE PROPERTY

                    This Security Instrument secures to Lender; (i) die repayment of the Loan, and ail renewals, extensions and
                    modifications of die Note; and 0i) die performance of Borrower's covenants and agreements under this Security
                    Instrument and die Note. For this purpose, Borrower does hereby mortgage, grant and convey to MERS(solely as
                    nominee for Lender and Lender's successors and assigns)and to the successors and assigns of MERS,with power of
                    sale, the following described property located in the
                                                                        COUNTY of WORCESTER
                                    (Type ofRecording Jurisdiclion]                             IName ofRecording lurisdicHonl




                     Boirower Initials

                     MASSACHUSETTS-SIngIa Famlly-Fannio Mae/Freddio Mac UNIFORM INSTRUMENT - MERS DocMaglceo^sasaao 800-649-1362
                     Form 302201/01                                  Pago 2 of 13                           wwvi/.doomagiG.com



Ma3032 BBiiia.ltm
                   Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 47 of 100 PageID# 344




                   SEE LEGAL DESCRIPTION ATTACHED HERETO AND MADE A PART HEREOF AS
                   EXHIBIT "A".




                   which currently has the addcess of 50 LOVELL ROAD
                                                                                               [StTMll


                                        HOLDEN                              .Massachusetts        01520            ("Property Address"):
                                            [(^ty)                                                 (Sp Code]

                         TOGETHER WITH all the improvements now or hereafter erected on the property, and all easements,
                   appurtenances, and fixtures now or hereafter a part of the property. All replacements pud additions shall also be
                   covered by this Security Instrument. All of the foregoing is referred to in tliis Security Instrument as the "Property."
                   Borrower understands and agrees that MERS holds only legal title to tlie interests granted by Borrower in this Security
                   Instrument, but, if necessary to comply witli law or custom, MERS(as nominee for Lender and Lender's successors
                   and assigns)has the right: to exercise any or all ofthose interests, including,but not limited to, the right to foreclose
                   and sell the Property; and to take'any action required ofLender including, but notlimited to, releasing and canceling
                   tins Security Instrument
                          BORROWER COVENANTS that Borrower is lawfully seised of tlie estate hereby conveyed and lias the right
                   to mortgage, grant and convey tlie Property and that the Property is unencumbered, except for encumbrances of
                   record. Borrower warrants and will defend generally the tide to tlie Property against all claims and demands,subject
                   to any encumbrances ofrecord.
                          THIS SECURITY INSTRUMENT combines uniform covenants for national use and non-uuifoxm covenants
                   wlUi limited variations by jurisdiction to constitute a uniform securi^ instrument covering real property.

                          UNIFORM COVENANTS. Bonower and Lender covenant and agree as follows:
                          I. Payment of PrlnclpaU Interest, Escrow Items, Prepayment Charges, and Late Charges. Borrower
                   shall pay wiien due the principal of, and interest on, die debt evidenced by(he Note and any prepayment ciiarges and
                   late ciiarges due under die Note. Borrower shall also pay funds for Escrow Items pursuant to Section 3. Payments
                   due under die Note and diis Security Instrument shall be made in U.S. currency. However, if any check or other
                   instrument received by Lender as payment under the Note or this Security Instrument is returned to Lender unpaid,
                   Xxnder may require tliat any or all subsequent payments due under the Note and this Security Instrument be made in
                   one or more ofthe following forms,as selected by Lender:(a)cash;(b) money order,(c)cerdfied clieck, bank check,
                   treasurer's check or cashier's check,provided anysuch check is drawn upon aninsdtution whose deposits are insured
                   by a federal agency, instrumentality, or endty; or(d)Electronic Funds Transfer.
                          Payments are deemed received by Lender when received at the location designated in the Note or at such other
                   locadon as may be designated by Lender in accordance with the nodce provisions in Secdon 15. Lender may return
                   any paymentor pardal xiayment ifthe payment or partial payments are insufficient to bring the Loan current. Lender
                   may accept any payment or pardal payment insufficient to bring the Loan current, without waiver of any rights
                   hereunder or prejudice to its rights to refuse such payment or partial payments in (be future, but Lender is not
                   obligated to apply such payments at tlie time such payments are accepted. If each Periodic Payment is applied as of
                   its scheduled due date, dien Lender need not pay interest on unapplied funds. Lender may hold such unapplied funds
                   undl Bonower makes payment to bring (he Loan current. If Borrower does not do so within a reasonable period of
                   dnie, Lender shall either apply such funds or return diem to Borrower. If not applied earlier, such funds will be
                   applied to the outstanding principal balance under the Note immediately prior to foreclosure. No offiseC or claim

                   Borrower loIUals

                   MASSACHUSETTS-Slngle Pamlly-Fannla Mae/Freddte t^ao UNIFORM INSTRUMENT • MERS DocMagks&rmsos 800-S49'i3B7
                   Form 3022 01/01                                 Page 3 of 13                          www.doemagh.eom



M«3022.man.3 tea
                     Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 48 of 100 PageID# 345




                    which Borrower might have now or in tlie future against Lender shall relieve Borrower from making payments due
                    under tlie Note and diis Security Instrument or performing (lie covenants and agreements secured by this Security
                    Instniment.
                          2. Application of Payments or Proceeds. Except as oUterwise described in tliis Section 2, all payments
                    accepted and applied by Lender shall be applied in tite following order of priority:(a) interest due under the Note;
                    (b)principal due under the Note;(c)amounts due under Sections. Such payments shall be applied to each Periodic
                    Payment in tlie order in which it became due. Any remainiug amounts shall be applied first to late charges, second
                    to any otlier amounts due under this Security Instrument, and tiien to reduce the principal balance of the Note.
                         If Lender receives a payment from Botiower for a delinquent Periodic Payment which includes a sufficient
                    amount to pay any late charge due, tlie payment may be applied to tlie delinquent payment and the late charge. If
                    more Uian one Periodic Payment is outstanding. Lender may apply any payment received from Borrower to (lie
                    repayment of tlie Periodic Payments if, and to tlie extent that, each payment can be paid in fiiil. To the extent tliat
                    any excessexists after the payment is applied to the full payment ofone or more Periodic Payments,such excess may
                    be applied to any late charges due. Voluntary prepayments shall be applied first to any prepaymentcharges and then
                    as described in the Note.
                           Any application ofpayments,insurance proceeds, or Miscellaneous Proceeds to principal due under the Note
                    shall not extend or postpone tlie due date, or cliange tlie amount, of(he Periodic Payments.
                           3. Funds for Escrow Items. Borrower shall pay to Lender on the day Periodic Payments arc due under(he
                    Note, until the Note is paid In full, a sum (tlie "Funds") to provide for payment of amounts due for:(a)(axes and
                    assessments and otlier items which can attain priority over tliis Security Instromeni as a lien or encumbrance on(he
                    Property;(b)leasehold payments or ground rents on the Property, if any;(c) premiums for any and all insurance
                    requited by Lenderunder Section 5;and(d)Mortgage Insurance premiums,ifany, or any sumspayable by Borrower
                    to Lender in lieu of(lie payment of Mortgage Insurance premiums in accordance with the provisions of Section 10.
                    These items are called "Escrow Items." At origination or atany time during the term of(be Loan,Lender may require
                    Uiat Community Association Dues,Pees, and Assessments,ifany,be escrowed by Borrower,and such dues,fees aud
                    assessments shall be an Escrow Item. Borrower shall promptly furnish to Lender all notices of amounts to be paid
                    under this Section. Borrower shall pay Leader the Funds for Escrow Items unless Lender waives Borrower's
                    obligation to pay tlie Funds for any or all Escrow Items. Lender may waive Borrower's obligation to pay to Lender
                    Funds for any orall Escrow Items at any time. Any such waiver may only beIn writing. In die event ofsuch waiver.
                    Borrower sliall pay directly, when and where payable, tlie amounts due for any Escrow Items for which payment of
                    Funds lias been waived by Lender and,if Lender requires, shall furnish to Lender receipts evidencing such payment
                    widiin such time period as Lender may requite. Bonower'sobligation to makesuch payments and to provide receipts
                    shall for all purposes be deemed to be a covenant and agreement contained In this Security Instrument, as die phrase
                    "covenant and agreement" is used in Section 9. IfBorrower is obligated to pay Escrow Items directly, piirsuaut to
                    a waiver,and Borrower fails to pay the amount due for an Escrow Item, Lender may exercise its rights under Section
                    9 and pay such amount and Borrower shall then be obligated under Section 9 to repay to Lender any such amount.
                    Lender may revoke the waiver as to any or all Escrow Items at any time by a notice given in accordance with Section
                    15 and,upon such revocation, Borrower shall pay to Lender all Funds, aud in such amounts, diat are dien required
                    under diis Section 3.
                         Lender may, at any time, collect and hold Funds in an amount (a) sufficient (o permit Lender to apply the
                    Funds at (lie time specified under BESPA,and (b) not to exceed the maximum amount a lender can require under
                    BESPA. Lender shall estimate the amount of Funds due on (he basis of current data and reasonable estimates of
                    expenditures of future Escrow Items or otlierwise in accordance with Applicable Law.
                           The Funds shall be held in an Institution wbo^ deposits are insured by a federal agency, instrumentality, or
                    entity Oncluding Lender, if Lender is an institution whose deposits are so Insured) or in any Federal Home Loan
                    Bank. Lender shall apply (lie Funds to pay the Escrow Items no later than the time specified under RBSPA. Lender
                    shall not charge Bonower for holding jand applying die Funds, annually analyzing the escrow account, or verifying
                    (lie Escrow ItemSt unless Lender pays Bonower interest on(he Funds and Applicable Law pennits Lender to make
                    such a diarge. Unless an agreement is made in writing or Applicable Law requires interest to be paid on tlie Funds,
                    Lender shall notbe required to pay Borrower any interest or earnings on(he Funds. Borrower and Lender can agree



                    Borrower Initials

                    MASSACHUSETTS-Sinoto Femtly-Fannie Mae/Freddie Mae UNIFORM INSTRUMENT• MERS DocMaglc^OisaBDoa aoo-e49't367
                    Form 3022 01/01                                 Page 4 of 13                          www.docmoglo.eom




Ma3Q]2.inuD4.(cni
                   Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 49 of 100 PageID# 346




                   in writing, liowevcr, that interest shall be paid on tlje Funds. Lender shall give to Borrower, without charge, an
                   annual accounting of tlte Funds as required by lUBSPA.
                          If lliere is a surplus ofFunds held in escrow, as defined under RESPA, Lender riiall account to Borrower for
                   tlie excess funds in accordance witli RBSPA. ITthere is a shortage ofFunds held in escrow, as defined under RBSPA,
                   Lender sliall notify Borrower as required by RESPA,and Borrower shall pay to Lender the amount necessary to make
                   up tite shortage in accordance wltli RESPA,but in no more than 12 monthly paymmts. If there is a deficiency of
                   Funds held in escrow, as defined under RESPA,Lender sliall notify Borrower as required by RESPA,and Bonower
                   shall pay to Lender tIte amount necessary to make up the deficiency in accordance with RESPA,but in no more tlian
                   12 montlily payments.
                          Upon payment in iiill of all sums secured by this Security Instrument, Lender shall promptly refund to
                   Borrower any Funds held by Lender.
                          4. Charges; Liens. Borrower shall pay all taxes, assessments, charges, fines, and impositions attributable
                   to the Property which can attain priority over this Security Instroment, leasehold payments or ground rents on the
                   Property, if any, and Cbmmunity Association Dues, Fees, and Assessments, if any. To llie extent that these items
                   are Escrow Items, Borrower shall pay Ihem in the manner provided in Section 3.
                         Bonower shall promptly discharge any lien which has priority over this Securi^ Instrument unless Borrower:
                   (a)agrees in writing to Ute payment of die obligation secured by die lien in a manner acceptable to Lender, but only
                   so long as Borrower is performing such agreement; (b) contests die lien in good faiUi by, or defends against
                   enfbrcement ofthe lien in,legal proceedings which in Lender's opinion operate to prevent the enforcement of die lion
                   while diDse proceedings are pending, but only until such proceedings are concluded; or(c)secures from die holder
                   of the lien an agreement sadsfactoiy to Lender subordinadng the lien to this Security Instrument. If Lender
                   determines that any part of die Property is subject to a lien which can attain priority over this Security Instrument,
                   Lender may give Borrower a notice identifying die Jten. Within 10 days of die date on which that notice is given,
                   Borrower shall satisfy die lien or take one or more of die actions set forth above in this Section 4.
                          Lender may require Borrower to pay a one*time charge for a real estate tax verification and/or reporting service
                   used by Lender in connection with this Loan.
                         5. Property Insurance. Borrower sliall keep die improvemenls now existing or hereafter erected on die
                   Properfy insured against loss by fire, hazards included within(he term "extended coverage," and any other hazards
                   including,but not limited to, eardiquakes and floods, for which Lender requires insurance. This insurance shall be
                   maintained in the amounts including deductible levels) and for the periods diat Lender requires. What Lender
                   requires pursuant to the preceding sentences can change during die term ofthe Loan. The insurance carrier providing
                   die insurance shall be cliosenby Borrowersubject to Lender's right to disapprove Borrower'schoice, which rightshall
                   not be exercised unreasonably. Lender may require Borrower to pay,in connection with diis Loan,either:(a)a one-
                   dme charge for flood zone deteroiination, certificaUon and tracking services; or(b)a one-time charge for flood zone
                   determinadonand cerUfication services and subsequent charges each time remappings or similar dianges occur which
                   reasonably might affect such determination or certification. Bonower diall also be re^onsible for the payment of
                   any fees imposed by die Federal Emergency Management Agency in conuecdon widi the review of any flood zone
                   determination resuldng from an objection by Bonower.
                         IfBorrower fails to maintain any of die coverages described above. Lender may obtain insurance coverage, at
                   Lender's option and Borrower's expense. Lender is under no obligaUon to purchase any particular type or amount
                   of coverage. TJierefoie, such coverage shall cover Lender, but might or might not protect Borrower, Borrower's
                   equity in die Property,or the contents of the Property,against any risk,liazard or liability and might provide greater
                   or lesser coverage dian was previously in effect. Borrower acknowledges (hat the cost of the insurance coverage so
                   obtained might signlficandy exceed the cost ofinsurance that Borrower could have obtained. Any amounts disbursed
                   by Lender under diis Secdon 5 shall become additional debt ofBorrower secured by diis Security Instrument. These
                   amounts shall bear interest at die Note rate from the date of disbursement and sliall be payable, widi such interest,
                   upon notice from Lender to Borrower requesting payment.
                         All insurance policies required by Lender and renewals of such policies shall be subject to Lender's right to
                   disapprove such policies, shall include a standard mortgage clause, and shall name Lender as mortgagee and/or as an
                   additional loss payee. Lender shall have the right to hold die policies and renewal certificates. If Lender requires.
                   Borrower shall prompdy give to Lender all receipts ofpaid premiums and renewal notices. IfBorrower obtains any

                    Borrower Initials

                    MASSACHUSETTS-Stnolo Family-Fannio Moe/Froddia Mao UNIFORM INSTRUMENT - MERS DocMogtceffimiaB Boo^49.t382
                    Form 3022 01/01                              .Pane 5 of 13                            www.doemagh.eom



Ma3(az.nBmS tciA
                 Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 50 of 100 PageID# 347




                 foim of insurance coverage, not otherwise required by Lender, for damage to» or destruction of, die Property, sucii
                 policy shall include a standard mortgage clause and shall name Lender as mortgagee and/or as an additional loss
                 payee.
                       In Ute event ofloss.Borrower shall give prompt notice to the insurance carrier and Lender. Lender may make
                 proof of loss if not made promptly by Borrower. Unless Lender and Borrower otiierwise agree in writing, any
                 insurance proceeds, whether oi not the underlying insurance was required by Lender, shall be applied to restoration
                 or repair of lite Property,if Oie restoration or repair is economically feasible and Lender*s security is not lessened.
                 During such repair and restoration period. Lender shall have (lie right to hold such insurance proceeds until Lender
                 has had an opportunity to inspect such Properly to ensure (he work has been completed to Lender's satistaction,
                 provided dial such inspection sliall be undertaken promptly. Lender may disburse proceeds for the repairs and
                 restoration in a single payment or in a series of progress payments as die work is completed. Unless an agreement
                 is made in writing or Applicable Law requires interest to be paid on such insurance proceeds. Lender shall not be
                 required to pay Borrower any interest orearnings on such proceeds. Pees for public adjusters, or otlier tliird parties,
                 retained by Borrower shall not be paid out of the insaraiice proceeds and shall be the sole obligation of Borrower.
                 If(lie restoration oriepairis noteconomically feasible or Lender's security would be lessened, theinsurance proceeds
                 shall be applied to die sums secured by(his Security Instrument, wJieUier or not then due, with the excess,ifany, paid
                 to Borrower. Such insurance proceeds shall be applied in die order provided for in Section 2.
                        If Borrower abandons the Property, Lender may file, negotiate and settle any available iusurance claim and
                 related matters. IfBorrower does notre^ond witliin 30 days to a notice from Lender that the insurance carrier has
                 offered to settle a claim, dien Lender may negotiate and settle the claim. The 30^y period will begin when die
                 notice is given. In either event, or ifLender acquires the Property under Section 22 or otherwise. Borrower hereby
                 assigns to Lender(a) Borrower's rights to any insurance proceeds in an amount not to exceed the amounts unpaid
                 under the Note or diis Security Instrument, and(b)any other ofBorrower's rights(other than die right to any refund
                 of uneained premiums paid by Borrower)under all insurance policies cpvering (he Property, insofar as such rights
                 aie applicable to die coverage ofthe Property. Lender may use the insurance proceeds either to repair or restore die
                 Property or to pay amounts unpaid under die Note or this Security Instrument, whether or not(hen due.
                        6* Occupancy. Borrower shall occupy, establish, and use die Property as Borrower's principal residence
                 widiiii60 days after the execution ofthis Security Instrumentand sliall continue to occqpy the Property as Borrower's
                 principal residence for at least one year after the date ofoccupancy, unless Lender otherwise agrees in writing, which
                 consent sliall notbe unreasonably withheld, or unless extenuating circumstances exist which are beyond Borrower's
                 control.
                        7. PrcservntioD, Mnintennnce and Protection of the Property; Inspections. Borrower shall not destroy,
                 damage or impair die Property, allow the Property to deteriorate or commit waste on the Properly. Whether or not
                 Borrower is residing in die Property, Borrower shall maintain the Property in order to prevent the Property from
                 deteriorating or decreasing in value due to its condition. Unless it is determined pursuant to Section5 dial repair or
                 restoration is not economically feasible. Borrower shall prompdy repair the Property if damaged to avoid further
                 deterioration or damage. Ifinsurance or condemnation proceeds are paid in connection with damage to, or the taking
                 of, die Property, Borrower shall be responsible for repairing or restoring the Property only if Lender has released
                 proceeds for such putposes. Lender may disburse proceeds for(he repairs and restoration in a single payment or in
                 a series ofprogress payments as die work is completed. If(he insurance or condemnation proceeds are not sufficient
                 to repair or restore die Properly, Borrower is not relieved ofBorrower's obligation for die completion ofsuch repair
                 or restoration.
                         Lender or Its agent may make reasonable entries upon and inspections of the Property. If it has reasonable
                 cause. Lender may inspect the interior of the improvements on die Property. Lender shall give Borrower notice at
                 tlie time ofor prior to such an interior inspection specifying such reasonable cause.
                         8. Borrower's Loon Application. Borrower shall be in default if, during (he Loan application process.
                 Borrower or any personsor entities acting at the direction ofBorrower or witii Borrower's knowledge or consent gave
                 materially false, misleading, or inaccurate information or statements to Lender (or failed to provide Lender widi
                 material information) In connection with the Loan. Material representations include, but are not limited to,
                 representations concerning Borrower's occupancy of die Property as Borrower's principal residence.



                 Borrower Initials;

                 MASSACHUSETTS-Slngle Famity-^Fannls Mae/Froddio Moo UNIFORM INSTRUMENT - MERS DocMagtceff^mm 80O^49.tS67
                 Form 3022 01/01                                  Pooo6of13                            wvfW.docm9gfG,com




MaSOtS mmiSIon
                Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 51 of 100 PageID# 348




                      9. Protection of Lender's Interest in tbe Property and Rights Under tliis Security Instrument If(a)
                Borrower fails to perform Uie coveiiants and agreements contained in tliis Security Inslmment,(b) diere is a legal
                proceeding tliat mightsignificantly affect Lender'sinterestintheProperty and/orrightsnnder diis Security Instrument
                (such as a proceeding in bankruptcy, probate,for condemnation or forfeiture, for enforcement of a lien which may
                attain priority over this Security Instrument or to enforce laws or leguladons), or(c) Borrower has abandoned the
                Properly, dien Lender may do and pay for whatever is reasonable or appropriate to protect Lender's interest in the
                Property and rights uirder diis Security Instrument, including protecdng and/or assessing the value of the Property,
                and securing and/or repairing the Property. Lender's actions can include, but are not limited to:(a) paying any sums
                secured by a lien which has priority over this Security Instrument;(b)appearing in court; and (c) paying reasonable
                attorneys' fees to protect its Interestin die Property and/or rights under diis Security Instrument,including its secured
                position in a ban^ptcy proceeding. Securing die Property includes, but is not limited to,entering the Property to
                make repairs, change locks, replace or board up doors and windows, drain water firom pipes, eliminate building or
                oiher code violations or dangerous conditions, and have utilities turned on or off. Aldiough Lender may take action
                under tbis Section 9,Lender does not have to do so and is not under any duly or obligation to do so. It is agreed that
                Lender incurs no liability for not taking any or all actions authorized under tins Section 9.
                        Any amounts disbursed by Lender under this Section 9 shall become additional debt of Borrower secured by
                tills Security Instrument. These amounts shall bear interest at the Note rate from (lie date ofdisbursement and shall
                be payable, with sucli interest, upon notice from Lender to Borrower requesting payment.
                        If tills Security Instrument is on a leasehold, Bonower shall comply with all tlie provisions of tiie lease. If
                Borrower acquires fee title to the Property,(lie leasehold and (lie fee title shall not merge unless Lender agrees to the
                merger in writing.
                       10. Mortgage Insurance. If Lender required Mortgage Insurance as a condition of making the Loan,
                Bonower shall pay tiie premiums required to maintain tbe Mortgage Insurance in effect. If, for any reason, the
                Mortgage Insurance coverage required by Lender ceases to be available firom the mortgage insurer tiiat previously
                provided such insurance and Borrower was required to make separately designated payments toward the premiums
                for Mortgage Insurance,Borrower shall pay tbe premiums required to obtain coverage substantially equivalent to(he
                Mortgage Insurance previously in effect, at a cost substantially equivalent to (be cost to Borrower of(be Mortgage
                Insurance previously in effect, from an alternate mortgage insurer selected by Lender. If substantially equivalent
                Mortgage Insurance coverageis not available. Borrower shall continue to pay to Lender tbe amount of tbe separately
                designated payments that were due when the insurance coverage ceased to be in effect. Lender will accept, use and
                retain Uiese payments as a non-iefiiiidable loss reserve in lieu ofMortgageInsurance. Such loss reserve sliall be non-
                refundable, notwithstanding tiie fact tiiat (lie Loan is ultimately paid in full, and Lender shall not be required to pay
                Borrower any interest or earnings on such loss reserve. Lender can no longer require loss reserve payments if
                Mortgage Insurance coverage(in the amount and for(lie period that Lender requires) provided by an insurer selected
                by Lender again becomes available, is obtained, and Lender requires separately designated payments toward tiie
                preniioms for Mortgage Insurance. If Lender required Mortgage Insurance as a condition of making the Loan and
                Borrower was required to make separately designated payments toward ilie premiums for Mortgage Insurance,
                Borrower shall pay die premiums required to maintain Mortgage Insurance in effect, or to provide a non-refuiidable
                loss reserve, until Lender's requirement for Mortgage Insurance ends in accordance with any written agreement
                betw^n Borrower and Lender providing for such termination or until termination is required by Applicable Law.
                Nodiing In this Section 10 affects Borrower's obligation to pay interest at the rate provided in tiie Note.
                      Mortgage Insurance reimburses Lender(or any entity that purchases tiie Note)for certain losses it may incur
                IfBorrower does not repay tiie Loan as agreed. Borrower is not a party to the Mortgage Insurance.
                       Mortgage insurers evaluate their total risk on all such insurance in force from time to time,and may enter into
                agreements witii otlier parties that share or modify their risk, or reduce losses. Tliese agreements are on terms and
                conditions(hat are satisfaciocy to tlie mortgage insurer and the other parly (or parties) to these agreements. These
                agreements may require the mortgage insurer to make payments using any source offunds dint tiie mortgage insurer
                may liave available (which may include funds obtained from Mortgage Insurance premiums).
                       As a result of Uiese agreements. Lender, any purchaser of the Note, another insurer, any reinsurer, any other
                entity,or any affiliate ofany of tlie foregoing, may receive(directly or indirectly) amounts that derive from(or might
                be characterized as)a portion ofBorrower's payments for Mortgage Insurance,in exchange for sharing or modifying

                Borrower Initials

                             JL'
                Form 3022 01/01          Femily-Fannle Mae/Freddie Mao
                                                                    PageUNIFORM
                                                                         7 of 13 INSTRUMENT - MERS DocMagfe£8^saaaa Boo-e4S-t362
                                                                                                            www.</oemagh.com


MiSOnjnni.?im
Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 52 of 100 PageID# 349




 Uie mortgage insurer's risk, or reducing losses. If suck agieemeni provides that an affiliate of Lender takes a share
 of Uie insurer's risk in exchange for a share of the premiums paid to the insurer, the anangement is often termed
 "captive reinsurance." Further:
       (a) Any such agreements will not affect the amounts that Borrower has agreetl to pay for Mortgage
 Insurancei or any otlier terms of the Loan. Such agreements will not Increase the amount Borrower will owe
 for Mortgage Insurance, and tliey will not entitle Borrower to any refund.
       00 Any such agreements will not aB'ect the rights Borrower has- if any - with respect to the Mortgage
 Insurance under the Homeowners Protection Act of1998 or any other law. These rigiits may include the right
 to receive certain disclosures, to request and obtain cancellation of the Mortgage Insurance, to have the
 Mortgagelnsurance terminated automatically,and/or to receive a refund ofany MortgageInsurance premiums
 tliat were unearned at the time ofsuch cancellation or termination.
        11. AssignmentofMiscellaneousProceeds; Forfeiture. All Miscellaneous Proceeds are hereby assigned to
 and shall be paid to Lender.
       If the Property is damaged, such Miscellaneous Proceeds shall be applied to restoration or repair of tlie
 Property,iftlie restoration orlepairiseconomically feasible and Lender's security is notlessened. During such repair
 and restoration period. Lender shall have the right to hold such Miscellaneous Proceeds until Lender has had an
 opportunity to inspect such Property to ensure tlie work has been completed to Lender's satisfection, provided tliat
 such inspection sliall be undertaken promptly. Lender may pay for tlie repairs and restoration in a single disbursement
 or in a series of progress payments as tlie work is completed. Unless an agreement is made in writing or Applicable
 Law requires interest to be paid on such Miscellaneous Proceeds, Lender shall not be required to pay Borrower any
 interest or earnings on such Miscellaneous Proceeds. If tlie restoration or repair is not economically feasible or
 Lender's security would be lessened, tlie MiscellaneousProceedsshall be applied to tlie sums secured by this Security
 Instiumeut, whether or not then due, witli tlie excess, ifany, paid to Borrower. Such Miscellaneous Proceeds shall
 be applied in die order provided for in Section 2.
        In the event of a (oiat taking, destruction, or loss in value of the Property,(lie Miscellaneous Proceeds shall
 be applied to die sums secured by diis Security Instrument, whether or not then due, with the excess,if any, paid to
 Borrower.
         In die event ofa partial taking, destruction, or loss in value of(lie Property in which (be fair market value of
 (lie Property immediately before die partial taking, destruction, or loss in value is equal to or greater than tlie amount
 of die sums secured by (bis Security Instrument immediately before the partial taking, destruction, or loss in value,
 unless Borrower and Lender otherwise agree in writing, die sumssecured by(bisSecurity Instrumentshall be reduced
 by die amount of die Miscellaneous Proceeds multiplied by tlie following ftaclion:(a) the total amount of the sums
 secured immediately before the partial taking,destruction, or loss in value divided by(b)the feir market value of the
 Piopeity immediately before die partial taking,destruction, or loss in value. Any balance shall be paid to Borrower.
        In tiie event of a partial taking, destruction, or loss in value ofthe Property in which the fair market value of
 tiie Property immediately before (lie partial taking, destruction, or loss in value is less than die amount of tlie sums
 secured immediately before the partial taking, destruction, or loss in value, unless Borrower and Lender otherwise
 agree in writing, die Miscellaneous Proceeds diall be applied to die sums secured by diis Security Instrument whether
 or not(he sums are then due.
        If the Property is abandoned by Bonower, or if, after notice by Lender to Borrower(hat(he Opposing Party
 (as defined in (he next sentence) offers to make an award to setUe a claim for damages, Borrower fails to respond to
 Lender witiiin 30 days after die date the notice is given. Lender is authorized to collect and apply(he Miscellaneous
 Proceeds eidier to restoradon or repair of die Property or to the sums secured by this Security lostniment, whether
 or not then due. "Opposing Party" means the third party that owes Bonower Miscellaneous Proceeds or die party
 against whom Borrower has a right of action in regard to Miscellaneous Proceeds.
        Borrower shall be in default if any action or proceeding, whetiier civil or criminal, is begun tiiat, in Lender's
 judgment,could result In forfeiture ofthe Property or other material impairment of Lender's interest in the Property
 or rights under this Security Instrument. Bonower can cure sucli a default and,if acceleiatioo has occurred, reinstate
 as provided in Section 19, by causing die action or proceeding to be dismissed with a ruling tlial, in Lender's
 judgment, precludes forfeiture of die Property or other material irapaiiment of Lender's interest in the Property or



 Borrower Iniiiols;   HlllW
 MASSACHUSETTS-Singlo Famlty-Fannie Mao/Freddlo Mao UNIFORM INSTRUMENT • MERS OocA/fe^te^IRascsso 800-M$'i3e2
 Form 3022 01/01                                 Page 8 of 13                            www.docmaglG.com
                    Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 53 of 100 PageID# 350




                   rights under this Security Instniment. Tiie proceeds of any award or claim for damages tliat are attributable to Uie
                   impairment of Lender's interest In the Property are hereby assigned and shall be paid to Lender.
                          All Miscellaneous Proceeds tliat are not applied to restoration or repair of the Property shall be applied in tlie
                   order provided for in Section 2.
                          12. Borrower Not Released; Forbearance By Lender Not a Waiver. Extension of tiie titne for payment or
                   modification of amortization of the sums secured by this Security Instniment granted by Lender to Borrower or any
                   Successor in Interest ofBorrower shall not operate to release the liability of Bonower or any Saccessors in Interest
                   of Borrower. Lender shall not be required to commence proceedings against any Successor in Interest of Borrower
                   or to refuse to extend time for payment or otherwise modify amortization of tiie sums secured by tills Security
                   Instrument by reason ofany demand made by tlie original Bonower or any Successors in Interest of Borrower. Any
                   forbearance by Lender in exercising any right or remedy including, witliout limitation. Lender's acceptance of
                   payments from tliird persons, entities or Successors in Interest of Borrower or in amounts less than the amount tlien
                   doe,shall not be a waiver of-or preclude the exercise of any right or remedy.
                          13. JointancISeveralLiability;Co-signers;Successorsand Assigns Bound. Borrowercovenantsand agrees
                   QtatBorrower'sobligations and liability shall bejointand several. However,any Borrower who co-signs this Security
                   Instniment but does not execute tlie Note(a "co-signer"):(a)is co-signing tliis Security Instrument only to mortgage,
                   grant and convey the co-signer's interest in the Property under the terms of this Security Instrument; (b) is not
                   personally obligated to pay die sums secured by diis Security Instrument; and (c) agrees diat Lender and any other
                   Borrower can agree to extend, modil^,forbear or make any accommodadons with regard to the terms ofthis Security
                   Instrument or die Note without die co-signer's consent.
                          Subject to the provisions of Section 18, any Successor in Interest of Borrower who assumes Borrower's
                   obligationsunderdiisSecurity Instrumentinwrlting,and is approved by Lender,shall obtain all ofBorrower'srights
                   and benefits under dils Security Instniment. Borrower shall notbe released fix>m Borrower's obligations and liability
                   under this Security Instrument unless Ijender agrees to such releasein writing. The covenants and agreements ofthis
                   Security Instrument shall hind (except as provided in Secdon 20) and beuefit the successors and assigns of Lender.
                          14. Loan Charges. Lender may charge Borrower fees for services performed in connecdon widi Borrower's
                   default, for die purpose of piotecdng Lender's interest in the Property and rights under diis Security Instrument,
                   Including, but not limited to, attorneys' fees, property inspecdonand valuadon fees. In regard to any other fees, the
                   absence ofexpress authority in this Security Instrument to charge a specific fee to Borrower shall not be constiuedi
                   as a prohibidon on die charging ofsuch fee. Lender may not cliarge fees that are expressly prohibited by this Security
                   Instniment or by Applicable Law.
                          If the Loan is subject to a law which sets maximum loan charges,and that law is finally interpreted so that die
                   interest or other loan diarges collected or to be collected in connection'widi die Loan exceed the pernutted limits,
                   dien:(a)any such loan charge shall be reduced by the amount necessary to reduce die charge to die permitted limit;
                   and(b)any sums already collected from Borrower which exceeded permitted limits will be refunded to Bonower.
                   Lender may choose to make this refund by reducing the principalowed under the Note or by making a direct payment
                   (0 Borrower. If a refund reduces principal, the reduction will be treated as a partial prepayment without any
                   prepayment charge(whether or not a prepayment charge is provided for under the Note). Borrower's acceptance of
                   any such refund made by direct payment to Borrower will constitute a waiver of any right of action Borrower might
                   have arising out ofsuch overcharge.
                          15. Notices, All notices given by Borrower or Lender in connection with tiiis Security Instrument must be
                   in writing. Any notice to Borrower in connection with this Security Instrument shall be deemed to have been,given
                   to Borrower when mailed by first class mail or when actually delivered to Borrower's notice address if sent by other
                   means. Notice to any one Bonower shall constitute notice to all Borrowers unless Applicable Law expressly requires
                   oUierwJse. The notice address shall be the Property Address unless Borrower has designated a substitute notice
                   address by notice to Lender. Borrower shall promptly notify Lender of Borrower's change of address. If Lender
                   specifies a procedurefor reporting Borrower'schauge ofaddress, tlien Bonower shall only report a change ofaddress
                   tiirough tiiat ^ecified procedure. There may be only one designated notice address under diis Security Instrument
                   at any one time. Any notice to Lender shall be given by delivering it or by mailing it by first class mail to Lender's
                   address stated liereinunless Lenderhas designated anotlier address by notice to Bonower. Any notice In coimection
                   willi tills Security Instrument shall not be deemed to have been given to Lender until actually received by Lender.

                   Borrower Initials:

                   MASSACHUSETTS-Slnole Famny-Fannio Mao/Freddie Mao UNIFORM INSTRUMENT - MERS DocMoglee(Fmsas eoo-649.t363
                   Form 3022 01/01                                Pago 9 of 13                         www.doemagk.com



Mt30Z2jianL9.tan
                     Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 54 of 100 PageID# 351




                     If any notice requited by tills Security Instrument is also required under Applicable Law, the Applicable Law
                     requirement will satisfy tlie corresponding requirement under tliis Security Instrument.
                             16. Goventing Lawj Severability; Rules of Construction. Tills Security Instniment shall be governed by
                     federal law and the law of tlie jurisdiction in which the Properly is located. All tights and obligations contained in
                     tills Security Instrument are subject to any requirements and limitations of Applicable Law. Applicable Law might
                     explicitly or implicitly allow tlie parties to agree by contract or it might be silent, but such silence shall not be
                     construed as a prohibition against agreement by contract. In tlie event that any provision or clause of tins Security
                     Instroment or Uie Note coDflicls witli Applicable Law,such conflict shall not ariect other provisions of this Security
                     Instniment or t)ie Note which can be given effect without(he conflicting provision.
                            As used in tills Security Instrument:(a) words of the masculine gender shall mean and include corresponding
                     neuter words or words of the feminine gender;(b) words in tlie singular shall mean and include the plural and vice
                     versa; and (c) Uie word "may" gives sole discretion witliout any obligation to take any action.
                           17. Borrower's Copy. Borrower shall be given one copy of the Note and of this Security Instrument.
                           18. Transfer of tlie Property or a Beneficial Interest in Borrower. As used in this Section 18,"Interest in
                     the Property" means any legal or beneflclal interest in the Property, including, but not limited to, tliose beneficial
                     interests transferred in a bond for deed, contract for deed,installment sales contract or escrow agreement, the Intent
                     of which is the transfer of title by Borrower at a future date to a purchaser.
                            If alt or any part of the Property or any Interest in (lie Properly is sold or transferred (or ifBonower is not a
                     natural person and a beneficial interest in Borrower is sold or transferred) without Lender's prior written consent,
                     Lender may require immediate paymentin full ofall sums secured by tliis Security Instrument. However, tliis option
                     sliall not be exercised by Lender if such exercise is prohibited by Applicable Law.
                             If Lender exercises(his option. Lender shall give Borrower notice of acceleration. The notice shall provide
                     a period of not less than 30 days from tlie date the notice is given in accordance witli Section IS within which
                     Borrower must pay all sums secured by Utis Security Instrument. If Borrower fails to pay these sums prior to die
                     expiration of tills period. Lender may Invoke any remedies permitted by tills Security Instrument witliout further
                     notice or demand on Borrower.
                          19. Borrower'sRigbtto Reinstate After Accderaflon. IfBoirowermeets certain conditions,Borrower shall
                     have(he right to Jiave enforcementofthis Security Instrument discontinued at any time prior to the earliest of:(a)five
                     days befere sale of(lie Property pursuant to any power ofsale contained In this Security Instrument;(b)such other
                     period as Applicable Law mightspecify for the teimination ofBonower's right to reinstate;or(c)entry ofajudgment
                     enforcing this Security Instrument. Those conditions are (liat Borrower:(a)pays Lender all sums which tlien would
                     be due under Uiis Security Instrument and the Note as if no acceleration had occurred;(b)cures any default of any
                     other covenants or agreements;(c) pays all expenses incurred in enforcing tiiis Security Instrument, Including, but
                     not limited to, reasonable attorneys' fees, property inspection and valuation fees, and other fees incurred for the
                     pu^ose ofprotecting Lender's interest In tlie Property and rightsunder tliis Security Instrument; and(d)takes such
                     action asLender may reasonably require to assure that Lender's interest in the Property and rightsunder this Security
                     Instrument,and Borrower's obligation to pay the sumssecured by tiiis Security Instrument,shall continue unchanged.
                     Lender may require that Borrower pay such reinstatement sums and eiqienses in one or more oftiie following fbiros,
                     as selected by Lender:(a)cash;fl))money order;(c)certified check, bank check, treasurer's check or cashier's check,
                     provided any such checkis drawn uponaninstitution whose deposits are insured by a federal agency,instrumentality
                     oreotify;or(d)Electronic Funds Transfer. Uponreinstateraentby Bonower,this Security Instrument and obligations
                     secured hereby shall remain fully effective as if no acceleration had occurred. However, tliis right to reinstate shall
                     not apply In the case of acceleration under Section 18.
                            20. Sale ofNote;Change of Loan Servicer; Notice of Grievance. The Note or a partialinterestIn the Note
                     (togetiier wiUi tliis Security Instrument)can be sold one or more times witlioutprior notice to Borrower. A sale might
                     result in a cliange in (lie entity (known as the "Loan Servicer") that collects Periodic Payments due under the Note
                     and tiiis Security Instrument and perfonns other mortgage loan servicing obligations under the Note, tiiis Security
                     Instrument, and Applicable Law. There also might be one or more changes of(he Loan Servicer unrelated to a sale
                     of(lie Note. Iftiiere is a cliange of(lie Loan Servicer,Borrower will be given written notice of Uie change which will
                     state the name and address of tlie new Loan Servicer, the address to which payments should be made and any otlier
                     information RESPA requires in connection with a notice of transfer ofservicing. If the Note is sold and thereafter

                                     :jMVV
                     Borrower Initials

                     MASSACHUSETT8~6lnola FamOy-pannie Mae/Freddie Mao UNIFORM INSTRUMENT - MERS DocMaghs&isaisaBi aoows-waa
                     Form 3022 01/01                                     Pago 10 of 13                             " www.dpcmaglG.eom


M«3ai2.iium to ten
                   Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 55 of 100 PageID# 352




                   die Loaii is serviced by a Loan Seivicer other than Uie purchaser of(he Note, the mortgage Joan servicing obligations
                   to Borrower will remain with die Loan Servicer or be transferred to a successor Loan Servicer and are not assumed
                   by the Note purchaser unless odierwise provided by die Note purchaser.
                          Neidier Borrower nor Lender may commence,join, or bejoined to any judicial action(as eidier an individual
                   lidgantor(lie member ofa class)(hatarises itom the odier party's actions pursuant to this Security Instrument or diat
                   alleges diat die other party has breached any provision of, or any duty owed by reason of, this Security Instrument,
                   until such Borrower orLenderhasnotified the odier parly(withsuchnodce given in compliance with the requirements
                   ofSecdon 15)ofsuch alleged breach and afforded (he odier party hereto a reasonable period after the giving ofsuch
                   notice to take correcdve acdon. If Applicable Law provides a time period which must elapse before certain action
                   can be taken, diat time period will be deemed to be reasonable for purposes of this paragraph. The notice of
                   acceleradon and opportunity to cure given to Borrower pursuant to Secdon 22 and the nodce of acceleration given
                   to Borrower pursuant to Secdon 18 shall be deemed to satisfy die nodce and opportunity to take correcdve action
               provisions of diis Section 20.
                      21. Bnzardoiis Substances. As used in Oils Secdon 21:(a) "Hazardous Substances" are those substances
               defined as toxic or hazardous substances, pollutants, or wastes by EnvironmentalLaw and the following substances:
               gasoline, kerosene, odier flammable or toxic petroleum products, toxic pesticides and herbicides, volatile solvents,
               materials containing asbestos or formaldehyde, and radioactive materials;(b)"Environmental Law" means federal
               laws and laws ofdiejurisdiction where die Property islocated(hatrelate to healdi,safety orenvironmental protection;
               (c) "Environmental Cleanup" includes any response acdon, remedial acdon, or removal action, as defined in
               Environmental Law; and (d) an "Environmental Condition" means a condition that can cause, contribute to, or
               odierwise trigger an Environmental Qeanup.
                      Borrower shall not cause or permit the presence,use,disposal,storage,orrelease ofany Hazardous Substances,
               or direaten to release any Hazardous Substances, on orin die Property. Borrower shall not do, nor allow anyone else
               to do, anydiliig affecting die Property (a) Uiat is In violation of any Environmental Law, (b) which creates an
               Environmental Condition, or(c) which, due to die presence, use, or release of a Hazardous Substance, creates a
               condition diat adversely affects (he value of die Properly. The preceding two sentences shall not apply to die
               presence,use, or storage on die Property ofsmall quantities ofHazardous Substances diat are generally recognized
               to be appropriate to normal readential uses and to maintenance of the Property Oncluding, but not limited to,
               Iiazardous substances in consumer products).
                      Borrower shall promptly give Lender written notice of(a) any investigation, claim, demand,lawsuit or odier
               action by any governmental or regulatory ogency or private party involving the Property and any HazardousSubstance
               or Environmental Law ofwhicli Borrower has actual knowledge,(b)any Environmental Condition,including but not
                   limited to, any spilling, leaking, discharge, release or threat of release of any Hazardous Substance, and (c) any
                   condition caused by the presence, use or release of a Hazardous Substance which adversely affects die value of the
                   Properly. If Borrower learns, oris notified by any governmental or regulatory authority, or any private party, tliat
                   any removal or odier remediation of any Hazardons Substance affecting tlie Property is necessary, Borrower shall
                   piompdy take all necessary remedial actionsin accordance widi Environmental Law. NoUiing herein shall create any
                   obligation on Lender for an Environmental Cleanup.

                          NON-UNiFORh/) COVENANTS. Borrower and Lender further covenant and agree as follows:
                        22. Acceleration; Remedies. Lender shall give notice to Borrower prior to acceleration following
                   Borrower'sbreacli ofany covenantor agreementin this Security Instrument(butnot prior to acceleration under
                   Section 18 unless Applicable Law provides otherwise). Tiie notice sliall specify:(a) the default; <b) the action
                   required to cure the default;(c) a date, not less than 30 days from tlie date the notice is given to Borrower, by
                   which tlie default must be cured; and (d)tliat failure to cure the default on or before tlie date specified in the
                   notice may resultin acceleration ofthesumssecured by this Security Instrument and sale of(lie l^operty. The
                   notice shall Purtiier Inform Borrower of(he right to reinstate after acceleration and the right to bring a court
                   action to assert the non-existence of a default or any otiier defense of Borrower to acceleration and sale. If the
                   default is not cured on or before the date specified in tlie notice. Lender at its option may require immediate
                   payment in full of all sums secured by this Security Instrument without further demand and may Invoke the
                   statutory POWER OF SALE and any other remedies permitted by Applicable Law. Lender shall be

                   Borrower Tnitials:
                                iais:

                   MASSACHUSETTS-Slngle Famiiy-Fannto Mao/Froddle Mao UNIFORM INSTRUMENT • MERS DocMsgfe^fftumoo eoo-g^s./jas
                   Form 3022 01/01                                Page 11 of 13                          wiviv.i/oem»fffc.eom



MbSQ2iuitlII tcm
              Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 56 of 100 PageID# 353




               entitled to collect all expenses inctirred in pursuing the remedies provided in this Section 22,including, but not
               limited to, reasonable attorneys' fees and costs qf title evidence.
                      If Lender invoices the STATUTORY POWER OPSALE,Lender shall mail a copy of a notice ofsale to
               Borro^ver, and to other persons prescribed by Applicable Law, in the manner provided by Applicable Law.
               Lenda:shall publish the notice ofsale, and the Property shall be sold in the manner prescribed by Applicable
               Law. Lender or its designee may purchase the Property at any sale. The proceeds of the sale shall be applied
               in tlie following order:(a)to all expenses of tliesale, including, but not limited to, reasonable attorneys' fees;
               (b)to all sumssecured by this Security Instrument;and (c) any excess to the person or persons legally entitled
               to it.
                     23. Release. Upon payment of all sums secured by this Security Instrument, Lender shall discbarge this
               Security Instrument. Borrower shall pay any recordation costs. Lender may charge Bonower a fee for releasing this
               Security Instrument, but only if die fee is paid to a third party for services rendered and the charging of die fee is
               permitted under Applicable Law.
                     24. Waivers. Borrower waives all rights ofhomestead exemption in die Property and relinquislies all rights
               ofcurtesy and dower in the Property.

                     BY SIGNING-BELOW, Borrower accepts and agrees to die terms and covenants contained in diis Security
               Instrument and in any Rider executed by Borrower and recorded widi it.




                                                            .(SeaO                                                          _ (Seal)
               HAROLD LL^HARRIS IV                        -Borrower           SHAUNA HARRIS                               -Borrower



                                                           _ (Seal)                                                           (Seal)
                                                           -Borrower                                                      -Borrower




                                                               (Seal)                                                         (Seal)
                                                          -Borrower                                                       -Borrower




                   Witness:                                                   Witness:




                   MASSACHUSETTS-SIngte Family-Fannie |y/lae/Fredd]e Mao UNIFORM INSTRUMENT • MERS DocMagteeff^ooBBO eoo^4S-fS02
                   Foim 3022 01/01                                   Page 12 of 13                           www.doemagh.eotn



Man32.iaBa 12(on
                   Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 57 of 100 PageID# 354




                   CommonwealUi of Massachusetts

                   County of WORCESTER

                         On (bis     15th day of July, 2005                                ,before me,(he undersigned notary public,
                   personally appeared HAROIiD L. HARRIS IV, SHAUNA HARRIS

                   proved to me through satisfactory evidence of identification, which were           ^^
                                                                                                                                           f


                   to be(he person whose name issigned on Uiepreceding or attached document,and acknowledged to me that(he)(slie)
                   signed it voluntarily for its stated purpose.

                   □ (as partner for
                        a corporation)

                   □ (as                                                             for
                                                                                                                          , a corporation)

                   □ (as attorney in fact for
                        die principal)

                   □ (as                                                             for
                                                                                                                                 . (a) (the)
                                                                                     )




                                                                                                            J0HNW.KY6ER
                                                                                                              Nataiy Public
                                                                                                     CcmmonwealQi of btasaactiusetts
                                                                                                     MifComnfissionB(piesJul12,2007

                                                                                                        Notary Public (Printed Name)


                                          (Seal)                                My commission expires:




                   MASSACHUSETTS-^ingla Family-Pannia Mae/Fraddio Moo UNIFORM INSTRUMENIT - MERS OocMag/b^tRBinsca
                   Form 3022 01/01                                   Pago 13 of 13                                  ■ tvivtv.docma^/o.com




MOnil nna.» ittu
     Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 58 of 100 PageID# 355

                                                 Exhibit A

      Properly Address: 50 Lovell Road,Holden, Massachusetts 01520

      The land with the buildings and improvements thereon on the southeasterly side of Lovell Road,
      Holden, Worcester County, Massachusetts, at a comer of the land now or formerly of Raddin and at the
      westerly comer ofthe premises;

      Thence N.33 degrees E.by Lovell Road seventy-three(73)feel to the land formerly ofFowler;

      Thence S.48 degrees by said Fowler land eighty-five(85)feet, more or less, to land formerly ofDavis;

      Thence S.33 1/4 degrees W. by said Davis land seventy-tliree(73)feet to said Raddin land;

      Thence N. 48 degrees W. by said Raddin land eighty-five (85) feet, more or less, to the place of
      beginning.

      Excepted fiom the above premises is the portion thereofconsisting of approximately four hundred forty-
      eight and five tenths(448.5)square feet conveyed by B.B. Wilbur to Herbert V. Lindsay Jr. and June M.
      Lindsay by a deed dated April 15,1974, and recorded with the Worcester District Registry of Deeds in
      Book 5539,Page 187(See Plan Book 399,Plan 108).

      Being the same premises conveyed to the herein named mortgagor(s)by deed recorded with Worcester
South Registry ofDeeds in Book 34211,Page 294.
          Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 59 of 100 PageID# 356




           After Recording Return To: HOMEBRIDGE MORTGAGE CORP
          60 OAK DRIVE
          SYOSSET, NEW YORK 11704
          Loan Number: W265949MA
          MIN; 1002711-0000014787-4



           Prepared By:




                                        (Space Above This Lino Por Recording Data)

           DOC ID If:

                                  InterestOnly ADJUSTABLE RATE RIDER
                   (Six-Month LIBOR Index (As Published In The Wall Street Journall - Rate Caps)


               THIS InterestOnly ADJUSTABLE RATE RIDER is made this 15th
           day of JULY 2005 , and is Incorporated Into and shall be deemed to amend and
           supplement the Mortgage, Deed of Trust, or Deed to Secure Debt (the "Security Instrument") of
           the same date given by the undersigned (the "Borrower") to secure Borrower's Note to
           HOMEBRIDGE MORTGAGE CORP, A NEW YORK CORPORATION
           (the "Lender") of the same date and covering the property described In the Security instrument
           and located at:
                          50 LOVELL ROAD, HOLDEN , MASSACHUSETTS 01520
                                                  (Property Address)

                  THE NOTE CONTAINS PROVISIONS ALLOWING FOR CHANGES IN MY
                  INTEREST RATE AND MY MONTHLY PAYMENT. THIS NOTE LIMITS THE
                  AMOUNT MY ADJUSTABLE INTEREST RATE CAN CHANGE AT ANY ONE TIME
                   AND THE MAXIMUM RATE I MUST PAY.




           CONV
           •BC-ARM Rider                                                                    .
           FE-4279 (0410)                             Page 1 of 4




iwmi.cw
Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 60 of 100 PageID# 357




       ADDITIONAL COVENANTS. In addition to the covenants and agreements made in the
  Security Instrument, Borrower and Lender further covenant and agree as follows:

  A.INTEREST RATE AND MONTHLY PAYMENT CHANGES
       The Note provides for an initial Interest rate of   6.200 %,The Note provides for changes
  in the interest rate and the monthly payments, as follows:

  4.   ADJUSTABLE INTEREST RATE AND MONTHLY PAYMENT CHANGES
       lA) Change Dates
      The interest rate I will pay will change on the  1st    day of
 AUGUST, 2008 , and on that day every sixth month thereafter. Each date on which my
 interest rate could change is called a "Change Date."

       (B)The Index
       Beginning with the first Change Date, my interest rate will be based on an Index. The
  "Index" is the average of interbank offered rates for six month U.S. dollar-denominated deposits
  in the London market ("LIBOR"), as published in The Wall Street Journal. The most recent Index
  figure available as of the date 45 days before the Change Date is called the "Current Index."
       if the Index is no longer available, the Note Holder will choose a new index that Is based
  upon comparable information. The Note Holder will give me notice of this choice.

       (C| Calculation of Changes
       Before each Change Date, the Note Holder will calculate my new interest rate by adding
  SIX AND 200/1000                   percentage points( 6.200 %) to the Current Index. The
  Note Holder will then round the result of this addition to the nearest one-eighth of one
  percentage point (0.125%). Subject to the limits stated in Section 4(D} below, this rounded
  amount will be my new interest rate until the next Change Date.
       The Note Holder will then determine the amount of the monthly payment-that would be
  sufficient to repay the unpaid principal that I am expected to owe at the Change Date In full on
  the Maturity Date at my new interest rate In substantially equal payments. The result of this
  calculation will be the new amount of my monthly payment.




  CONV
  •BC-ARM Rider                                                                     Initials:
  FE-4279(0410)                                Page 2 of 4
            Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 61 of 100 PageID# 358




                 (D) Limits on Interest Rate Changes
                 The Interest rate I am required to pay at the first Change Date will not be greater than
               9.200 % or less than6.200           %. Thereafter, my interest rate wHI never be increased or
              decreased on any single Change Date by more than ONE AND 000/1000                      percentage
              point(s)( 1.000 %)from the rate of interest i have been paying for the preceding six months.
              My interest rate will never be greater than 12.200 % or less than      6.200 %.

                 (E) Effective Date of Changes
                 My new interest rate will become effective on each Change Date. I wit! pay the amount of
              my new monthly payment beginning on the first monthly payment date after the Change Date
              until the amount of my monthly payment changes again.

                 (F) Notice of Changes
                  Before the effective date of any change in my interest rate and/or monthly payment, the
              Note Holder will deliver or mail to me a notice of such change. The notice will include
              information required by law to be given to me and also the title and telephone number of a
              person who will answer any question I may have regarding the notice.

                   IG) Date of First Principal and Interest Payment
                   The date of my first payment consisting of both principal and interest on this Note Ithe
              "First Principal and interest Payment Due Date") shall be the first monthty payment date
              after AUGUST, 2008

              B. TRANSFER OF THE PROPERTY OR A BENEFICIAL INTEREST IN BORROWER
                  Uniform Covenant 18 of the Security Instrument is amended to read as foDows:
                      Transfer of the Property or a Beneficial Interest in Borrower. As used In this
                  Section 18, "Interest In the Property" means any legal or beneficial interest in the
                  Property, including, but not limited to, those beneficial interests transferred in a
                  bond for deed, contract for deed, installment sales contract or escrow agreement,
                  the intent of which is the transfer of title by Borrower at a future date to a
                  purchaser.
                       If all or any part of the Property or any Interest in the Property is sold or
                  transferred (or If a Borrower Is not a natural person and a beneficial interest in
                  Borrower Is sold or transferred) without Lender's prior written consent. Lender may
                  require immediate payment in full of all sums secured by this Security Instrument.
                  However, this option shall not be exercised by Lender if such exercise is prohibited
                  by Applicable Law.
                       If Lender exercises the option to require immediate payment in full. Lender shall
                  give Borrower notice of acceleration. The notice shall provide a period of not less
                  than 30 days from the date the notice is given in accordance with Section 15 within



              CONV
              •BC-ARM Rider                                                                    Initials:
              FE-4279 (0410)                            Page 3 of 4




Ui427Slcw
   Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 62 of 100 PageID# 359
.r t




          which Borrower must pay alt sums secured by this Security Instrument. If Borrower
          falls to pay these sums prior to the expiration of this period, Lender may invoice any
          remedies permitted by this Security Instrument without further notice or demand on
          Borrower.



                                                      limAM                                        (Seal)
                                 HAROLD                     IV                              borrower

                                                                                                   (Seal)
                                 SHAUNA HARRIS                                              - Borrower


                                                                                             _ (Seal)
                                                                                              Borrower



                                                                                             _ (Seal)
                                                                                              Borrower




       CONV
       •BC-ARM Rider
       FE-4279(0410)                            Page 4 of 4
Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 63 of 100 PageID# 360
                   Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 64 of 100 PageID# 361




                                                                                                                            4; ' 4



             '■'■ ' . •■■'- . ' ■• ,                       ■.,       ■-




             -V     4                        '        -



         iipi®iiii#|fe#s                                                             "c. '•           >-S-.k.
         ^;p?-iASilSSA
                                                                                                                     1.i:
                                                                 A                                    4A
                                                                 -    ;


                               ,,A-                   ..                  ■
                                                                              ";'   A;        ■;:'>A' .r~       -' ' ' a" ' '"v
         .              A-.                          t;'
                        '   '' V         ,       i



         SSStel #i5 alfc<®''s
                    > '.>'         . -               A'
               5
v^5i,.
             ASl'
                                                      . .4



                                   ;#A
                                                                                           VI VBCD LOW I SOIIOaOTf
                                                                                               MXfli tee8S25se}im9«os
                                                                  NOTE
            WML 14, 2011                                 vbiladolphta,                                   ianrunuiM
            |Oato|                                           (Oity)                                          i0Uta|
                                       IMl • 44X8 0y, POILWSLPaXA, fk Ifl42-S221
                                                  |P«op«ny MdioMi
             1. BORRowErrspnoMiseiopAY
                hiet8me9relo4iiOtsllhowieook«d.lpi8mli»topeyU8. |TO,ooo.oo CMiomooRttieaM*nMP4n<
             ptu»l(ittfest.(oih«eRltre((h«Landar.TlwUn0wb mmru swi, n», h ynsMiw ouumnw
             mVlflOi MM.
             I vA imfca si pajiinaiti tsatottdi Note In Oittorn olcastL check er monoycmitr.
                lvB(ftnttntfSialC»LKitfirm^triRiflrMtlCo(a.1lwtmtftr4ronyem«(iotsk«o0ilsNatoby(raii3tiir«nd«itio
             b snoasd(0reesira payiMRts uatftrflds Net*Is csSmI dtt  KoMsr*
             2. INTGRBSr
                tatsmstwO b*duugsd en unpaid pdndpilimtt Ot*(UOsffiount o(RfeMtpsI hM fasen poU.t wQ pay Mtnst*1*
             y«nVntiv( 9.299%.
j               IheiRlereitntBiequlrMibyOilsSacdonabfliaFstalwOiMybalhbefmsndefterQnydeiBuKdtsedbedlnSoefoi
             8(B)efatI»Net*i
             X PAYMaCTS
                (A}Ibn*tnd PItM of Piymofita
                lvflp*ypttec^4ndlt!lwBtbyiosldBg*p«yinaiitowyBwnai.
                liRflmstenvBtonBtfypiynnnieaflt*          ur      tf^feCeashmoo&iboQkiAioen Mn i, 2011.
             l«(fliMkstft*Mp*ynNntetMfycRenOiunfltfi»op^iBo>Oi*pitnc4MJeMlfittnoit*Rtf*fqfe9»rcti<igt»(tacAo(l
             bsfawomtwycw*underone Not*.Cm>moaa^p*ymaiwg booppcedaicftetchiftlocldttttfcao end wBb*
             sppg8d6atitts<saibeftj;*WnctpsiH.on       KMT 1, 2041,                 l«aio*mmflunto«wfflftWtNoto.t%»ffl
             pay thoso iinounii biftiOen OMt<W*.vMeh b oiltd th*"Mttittty out.*
                loOinaifBiyraoBatlypaymentiot
             9191 cowowm nt
            9K0I, M      40090-2091
             or*1*laserent piooo tf nqplrtd by th* Not* Heidor.
                ^AraoimlefItotiMy Poyment*
                MyresnO^paymentviObotnttioameuntefUA                 ftll.oo.
            4. mRHOviEirsinaKrTOPiiERAV
             asa*ftopaymont*VVhsntm«ko«Pirtpoyment.lwOtsfth«NoteHoidsrInMntSnglfistlcmdoinglalmaynatdsalsnste
            0 paymtnte*o Rspoymsat Vtfiav* not owd* olttw mofiOily pmrneots du*undertbo Nelo.
               I may moke a bi9fteptymenict panUfbspoymtflti wtSttutpoying*Pnp^dnmtditiB*.1h» Net* HoUor wd
            iia*inyn«p^rmanbtsrMliio*9MameufttofmMfp8iOatlew*uidere)fsNet*.Kei«*vBr,0i*Nei*He)d8fm^r«Ppijr
             myfbepormoRt toSt*ooonitd and unpaid tntamlen iho fbopqansA emeont. btfofo flpplyino niy FYep^fmsnl to
            rMhiee8i9MRc^*meunieftb*Nst*.nimah*apiifiBlftB|HqinMnLthef*«iflb*iioclMn^lnei*duodatoerin
            9w*mcgntcfnyinqn0iiyps|m<nltfldwoth*Net*HeMof*ywlnwiWnfltoCwioctw^.
            0. tOANOHAROfiS
               n• (nr.vMch eppte to Mslean end wMetisets mtidhnan tern ehnv«s,is(btiSy bilsmntid sothatQi0Meieot
            ofethsftoaid>si8eaeegsclsdortob*ctilactodInccnnaeton*iahBtfsleanaKeaadlh*p8nriBodl»Bl».eiBn;(e)any
            eveh teen oiMis*shsB bo mduood by Ot*smounlnsmsafy to radue*(h*cherQo to dw petmOtod BmR:and(Ueity
                                                                                        folUolat fi   klCU^
            laaimAtzraimMiBHOTLfibdstasiy^nrtsUMffnesisiiMUieieitiiotoiituaiiNr rtensawtiet                "'
            eies»eotoO(OwOenm*<ikha,                       Peg* 1 el 9                                    FtoeoNOT eiei
                                                                                                     D4«iS«201i l#iOO
                                                          J503182676
                                  CRlSn^L N01E-1
    Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 65 of 100 PageID# 362
Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 66 of 100 PageID# 363




                                                                             pi:
                      U
                          ;ii S




                                            Pi
                                              li
              -3 =3




                                                                             III
                                        III



                                                                 III
         If




                                       11
                                            ir



                                                           II
         II




                                                         If

                                                                       i!?
                                                   Ill
                                                         ''If?
                                  II




                                                                        I
Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 67 of 100 PageID# 364



                                                                              VI NBCD IM0 I 90StSt67<
           BamM«rffiuitp«ytBtun»tccurt<Sbytttl98MuiMytRs6uniQnlHBo<iowerbbtBpsy9ttc«sum»ptior(o0w
           ea|»liiBoftdteportotf.Undtrra^tiwto>ny(twt<Bttpifna8tdbyftl»8oan6ytn»ttuin>ntV(B>ic«lftathtf
           imOov or damoAtf en Bofrewtr.




        VnmeBd Tie HAta>|9)AND8£AL(8)OF1HE UWSnatONED.


                                                           Mur B.




  'PAYTOTHEOROa^O^




       lyBMjAMrfiEAL
       VICEPRESOENT




                                                                                        (BtgnOifdnd Only]
        IIUUiaroiEWCTB»TCHOT6<>i»ffiggy*»««>tVl«f^tWI»WlCWIBPOWiPWflWl>igff ffORaawoim
        •teOMeavOrtwOKamntikbHL                  fftfl* 9 ot 5                                RtMMOT OTM
                                                                                        Q«*i9-aeii i«iB«

                                                      503182676
                               0RI6INRL NOTE-I
                                                                                           VI WGO uns I M>U2<TC
                                                                                            mat leoosissosmCTMS
                                                                  NOTE
             JVMt* 14, SMI                               »Ul«dolphla,                                     PtOmnVMISA
             |Oato|                                          ICttyl                                           fSUtal
                                       isft 0 4€ra oTi musnyazik, pa mas-snr
                                                   tPcoparty AdtooM)
             1. BonmwrEfrsraoMisETOPAV
                 In(«(umferabanOi«tlhmaraeelMd.lpfQiniiotopayU8.            $10,060.00 ^mountbeiM*M»(p<r),
             pf(i»bHemllothtord«roriteLimftr.11wUoOorb PtAOonut OMOt, m, A PSomuA CBMBnao
             OAVSVOO IMS.
             IvAI mako cQ poymonts URdor tMi NoteIn Ow Conn olenh.Ohock or iROiwy ORtr.
                 luntfHitindeulthaUtiOtriMytransttfadiNotaDttlRitferoraAyntotKhotikioMtNotobybvnteoitdwIto
             II EllwW w rOCOWW pijFHWro WiCli Uw Iww D ClBSe iw •ww rWOpT*
             2. naamt
                 Intofofl vfO bo chaiBOd on vnqMiO pdnel^ unH Itio(u9fmottnlointic^ ha» boon pM.I«ta pay bitomi«t0
             youtynttoot 9*2901.
                IbotnbrostrRtoroqutrodbyOUoSocilonStetharatolwSlpcybothboforaandoftefcnytfaftutltftMftbodinSoction
             0(6}of M» Note,
             2, PAVMENTB
                 <A)Hmoand Plcco OfPaymoato
                 I viO pay ptfROl^ and tntnoit by RUktRg0poymont owfy moMh.
                ivamtkomyotetAtlypoyiooRioaOto      iot tfqfoliadifMnOiboglmlngoa Jtaai t, 2011.
             IwfiaioikotbotopaynwntiowiyowilhuiiBtiHBiopoMtfoftbopilBt^MiindtiiifMtowlotyoCwfchiigoocteqtbod
             btioiaromt RuyoMtmdir MsNote.EsKhmontMy paymtntwabofp^bdaotlb ochoduMdOttfdoandivB bo
             eppled(oftitumboCBf»Rtecb<lHlcn         lour 1, 2041,               l8t9owtamountiimtf«rOdiNetB.I%iiO
             pay Oiostamounts India on Otatdcto.wti)d)tsecBadOto*Mctuitly Date.'
                 I wS make my monthly poymaati ot
             9191 OORPOmB DA
             SllOf, m    4iOM>24>t
             or ata dSbrant ptseo IflaoHlmf by Ow Neto Kottfer.
                (B)AmottM et SSoRthiyPayoNnta
                MyiRflnSiIyp^fiDantisabatnftaamoimiefULS.            $M5.94.
             4. BORROWEfraRIOHrtOPREPAY
                lln«aOio(lgl)teeRi8l(apaymaRtsofmrte(pOlataiiyanobffmthoyafadua.ApoymintcfMic<palot4ylstotown
             eao*Prepaymenl*WheniiMtoaRepaymtttt.la(fB(rithal{QtoHoMarCn«nt&t8th8tlamdefeTosaliiiaynaldaitBnoto
I            apaymenlaial^epeqffnmtVihavaratmadtanihomoftth^paymantaduaunderOteNoto.
I
                I may make0fuO Frepayntemor peitol Rrepaymaitb wllheut payOiO•fifopoynwAchatge.Hui Noto KeMar wQ
             usomyfYapaymtntstoniduoaOtoamountof Mtdpa)that1 mm undorCMsNats.KowowtthsNoteKotdor mayappty
             ftiyftopayment10the acetvad and unpaid tatofoat en tho RropiVinenlamount, bafOro app^flng ray PmpqnnntIb
             fodttoalhaftIneIpalaffleum6fthaNQla.tflmBkoapaftliinrapa)iRienl.ttntowObano€haR$8alnlhodiMtfitaortn
             Otaamountof my fficnihiy paymant untaaa Ow Nota Kctderestaa* faisnttrtB 10 Qteso tfunsaa.
             0. LOANCHARQES
                tfataa,artdeft a^Costo this toon and aMelitats maibiiiim loan chafgoa.isfnaoyintatpralad M thatthe bdafoal
             ofoqtafloancftiiyaootlactidoftobacotectedlnoonitactlonaiimtWsloanoKetadthapamtlBadfcidb.BitmWwy
             such loan ohsfga stitO bo laducad by Om amoitid neeesaaiy le raduea0» charga toOta poimttad 6ri% ad^any
                                                                                                Soialalat
             WaTOTATgWXttOtUTg              rtn^iRJSfKnjafNttSMttOtCTCRMItCSTWaiDfT PKnaCNUOl                  ^
             otiaoMoaO(ftwOac«iaieo.inc.                   POga 1 of 1                                    fasoaNOT otbi
                                                                                                     ea-u-aoii loloo
                                                           J503182676
                                  0RI6IKRL NOTE-1
    Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 68 of 100 PageID# 365
Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 69 of 100 PageID# 366




                                                                       h
                                           111
                                                 m
                                 ill




                                                                       £}|
             ir


                                III
             ei




                                                                  II
                                       BS
        aJ




                                                                             II

                                                                                   I II
                                                                  I
                       !Hffil
                                 g i




                                                           I II
                  §i




                                                     i«l
                                                 I




                                                                       lil
                                                                              mi
         II




                                                                  I
                                      i§




                                                                       i
Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 70 of 100 PageID# 367




                                                                            n MBCD UNW • S09ie2S7<
            DonTwmfmatp«y«l«amwcuridby{hi«8»Qaftytft<trwaatnitfBcntwtrtti^tep«yth«f«um»{MtortoO)t
            e»ybrttoclftbpttlodLLBiawwaylnvote6nyi«BqdIe»p«iBat«lbytWi6ganftytititntm«vl%>W)outfWhtf
            neOM er tfimantf on Bcmwtr.




         VmNE88 WE HM(D(8)AND             OPIHE U»ffiERS»NB>.


                                                          KMT 8.




     PAYTOTHEOROatOF
      WnHOUT RECOURSE
      FIA6STAR6ANICFS8


       MELEIDAMcNEAL
       VICE PRESIDENT




                                                                                      t8te»0itsb«l0nly|

         iWttiCTfltBWCPiiMgtBWMhtffcriiiiiriiiiiftiiiiiTw^nriMUwrwiMPWHtaimT Nmsmtm
         PmMesrOnABvtoaangnliklaa                PSng*
                                                   '   Cf S                                 PKOCNOT OWl
                                                                                      M-is-aoii Mioe


                                                   J503182676
                               ORIGZhCRL NOTE-JL
Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 71 of 100 PageID# 368




      After lleeerdiBg Rotern 9oi
      flAOSSAR BMm
      5t91 GOBPOmSB DRZVB
      tBOt, MX 48098
      FXBAL DOCIIMBBSB, NAIL STOP «r-$31-l




      Km it 273163800
      APV It




                                     -(Opac*AbevtThisttoa Fm lUeotdlno Oatal <
      VI NBCD LOMI • 503182676
                                               MORTQAGE
                                                                 IMIM: 100088B8031826760S

      OERNmONS
      Words iisedin muRljptosefitiens otOib dooutnonloredofinsdbdowond other woida ore defined In
      Sections 8,11,18,18,20end 21.Certain rules rsoardlRgOie usage ofwords used In this doeument
      are also provided In Seotta)10«
      (A)*%aetifl^lnatrumeiit"meaR9 this document,whioh is dated april 14# 20ii,
      together urith all RIdeis to this document
      (0)''Botfowof"Is May B, KoCloud and Vara L, JoaoD,




      Borrower ts the mortgagor under this Becuii^ Instmment
      (C)*WBt8*Is Mortgage Bectimie Regbtralnn Byetems,Inc. MER8Isaeepaiate corporation thatIs
      aeOng sotsVasandmneefor Usnderand Lender^tuccessersend assigns. MBIStstitenioitgagso
      imdarthlaBsaudty Inotiumsnt MGRS Isorganbed and erdsttngimderthelawsofDelaware,and has
      a ma^address at P.CX Bex 2026,Rinl, Ml 48S01-2020|and a street address of 1801 & Voorhses
      StiBSl, Buita C,OarwDIe,IL 81834.The M6R8 telephone number Is (868)678*MERS.
      (D)'iAndoi"la PLAOSzaR rrhr# psb.




                                                                                 Initialst
      P6M4mVAIOA-e]n9t»F«ndy^ann1eWH/FmddlsMMUNll9RMll(8TRU!IBIirRrfn80S81/D1                ^
      OnlBoOoeunwnttvtftfc                    Page 1 of 13                       PARDBBb     PAEO^Tl tOH
                                                                                     04*13-20il 14i00
Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 72 of 100 PageID# 369




                                                                      VI MBCD LOIM I S0318267e
      Undor It a pbosralut cbmobrsd fiavxBOS BJun                    orgontiod and osdttfng under the
      laws of UBX3BD 8ZAZBS OF tonssach.                                          Lmdei't addratt b
      SiSl COJtPORASS OR, «ROl, MX        e8098-363e,

      CE)'Ifote" means the pfombsoiy notes^ned by Borrows and dated aprzi* 14, 20ll.
      'T?ieMGte9tatetthalBoiiowerowetUfider*********«*****68VE»rx isovsiUR) ahd ro/IOO
                                                                 kDotbn (U.8.        $98,000.00 )
      In full not later than Miur 1, 2041.
      (F)"Property**meansthe propertythatb desorlbed betowunderthe heading ItransferofRlghtt bithe
      Property/
      (Q)"Loan** means the debt^Adeneed by the Note, plus biterest,any prepayment charges and tate
      charges due under the Note,and all sums due under thb SeouiSy Instnonent, plus InteretL
      (M "RIderaP meansall Riderstothb SecurityInstrumintthatareoxseutsd try Borrower.IhofoOowIng
      Riders are to be executed by Bofrower teheek boxasappScablet:
          CZSAdjuttable Rate Raer      CIDCondomlnlum Rider            CUSecond Home Rider
          I^BaQoon Rider               OPlanned Unit Development Rider CI30ther(s)(speeliy]
          B1*4 Pbffilly Rder           OBIwesldy Payment fwer
               VA Rider



      5) "Applteablo Law"means an cotttroSInoappIlceblefederel,state and beat statiilas,i8gutatlQn8,
      onnnarm and admlrdstradvarulesandordereflhathavotheeffectoflaw)aswb9asallappDrabtefinBl,
      non^poilsble Judicial opfnbns.
      (J) Community Aeaodttlen Duee,Pteib and Aeseaementa* means all dues.fees, essesemento
      end other ohsigss that ere tmposed on Borrower or the Property by a condomlniuin ossodbtton,
      homeownere assootafion or etmnar organlxatlen.
      (K)"BeotrontoPUndaltanafeynMans any transfer offund8,oth6rthanatnui8aotlon originated by
      chedr, draft, or slmOar paper bstrument, which b InNated fhrm^ en eleetronlo terminal tetephonio
      InsSnimont,computer,or magnetto tape ao as to order,Instrud or authoitze afinendal msStutlon to
      debit Of crediten eocouniSuch term Inctudes,but b notDmfted to,polnt-oPsala transfsia,automated
      t6!l8rmachlnetran8aetIons,tran8fBr8tnttbted bytebphone,WlrotrBn8iUis,andeiitDmetedcleaitnShous6
      tranefiam.
      (L)"Eaoiow ItemaF* means those Items that are described In Section S.
      fM)"UlsoQllansouaPrecoedB^mesnsanycompensation,settlement,award ofdamages,orproeseds
      paM byany third party(otherthan Insumnce proceedsj^d underthecousragee descilbedin Section
      6)fon(0 damage to,ordestniotlon of,the Property; AO condemnation orcther taking ofaQ or any part
      of the Property;(^oonvmmncaIn Ibu ofcendemnaton;or0^ ml8rN>'8sentBttons ,oromteslons as
      to, the vanie end/or condmn of the Property.
      (N>"Mottgage InsuraneeP meansInsufanceproleotbg lenderagalnstthe nonpaymentof.or default
      on,the Loan.
      g))''PeilodlePBymenlfmeanstheiegularfytchedutodamountduefor0)prbdpaland tnterestunder
        e Note,phis(R)any omounte under Sectfen 3ofthb Sectnfty(nstniment
      (P)"RESPA* means the Real Estate Settbmenl Proeedurss Aot(12 U.$.C. 92601 et seq.) and fb
      Implementtng ragutaSon. Regulation X(24 C.F.R.Part3600),as they might be amended from time to
      time,or any addionalorsuccessor tegielatbn orregutailon thotgovems thesame subjeot matter.As
      used In this Seeurlhrlnstniment,*REBPA* refers to aOrequIrBmenb end lestrbtlonslhaUre tmposed
      In regard tea tsda^rebtod mortgageloon* even ifthe Loan doss not quafdy asa federal^ratotsd
      mortage loan* under RESPA.
      <0)"Sueoeaeortn Intereatef Borrower"meansany parb that hastakenliiletothe Property,whether
      or net that party hssassumed Borrowai's obOgatlons under the Notesnd/cr thb Security InstmmenL
                                                                              XDltiolat
      PafOiSn.VANUUSbtdvPanilH'ttRfltoMM/PieddlOilMUNlRriUIUfSTRUMEIfrRormSSSSiroi        10.'
      OnBfi0|}oeumsnti.lnB.                 Page 2 of 12                                  PABD58L toil
                                                                              ' 04-13-2011 14t00
Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 73 of 100 PageID# 370




                                                                          VI MBCD MAS 9 90}1$2(76
      TRANSFER OF ffiOHTS IN THE PnOPERW
      ThbSteurily(nstnimfntsaoima toUndtn(I)thoifipaymenioftholoan,aKlUr«iiowBte,ejdenslora and
                                    ^TA litA             mf                     AfV#l           linWAFlHIft




      000^19 Wl mMVV l#|0 »WWTUWMMWM
      nyp9tfRMeafiRO'fuiMlcaoa)of PBZZiADBtTOSA
      8SB Tzns
      APS It 272163600




      whiohoimeni^haa Old atfdrew ol 1S61 s 46x» sr# pbzuid8lp8IA#
                                                                                                |Stro«t)(Ctlyl
      Ponnaylvanta       19163-3827            CPropeity Address*^:
                           IZlpCodN
           TOQETHS)WITH an thelinpioveinonts now or hereafter erectnlon tha prepnty,and eOeasamonto.
      appurtenaneeai and(Wuret new ar hereafter o partd tha proper^.AS reptsoamenli and addKtona ehaO
      eliobaeereredbythlsSeeitittylnatrufflenLAUdlhaforasolngbrelefiadtolnthlaSacuH^lnetnimaniae
      tha'Prepart/'BeiroweriindenlandaandaflreeathatMBtS hddeenlylesaltniotothatnteresb granted
      byBonowartnlhb Seeurftytnetiumen!,but,Dnaeaeeaiytocon^wfthtaworcuttom,MBtS(atnomlneo
      for lender and Lendei'e eueeessoiB and aeftgns) has Ore r^hb to exereiee any or aS of Otoaa Intereaie,
      Incktding,buinotOmlted to,the righttofoadoeoand eeD Ore Pioperty;and totakoany action required of
      Under tnduding,butnet Gnrited h,ideating end cancenng Oib Saeuifty Inatnanenl
          BORRCTWER COVENANTSthatBonoww^b tawfUIVfielted ofOre estate hvefcyconveyed end has
      Ota rightto mertgaga,grantend eonvey Ore Property and flial Ore nnpperty b unencumbered,exoept
      (orencimibrencaaefrecoid.BonowerwanantsandwindefendgenereliyOre OtfetoOrel^w^agalnst
      oO oialma and demands,eubfeetto any encumbrences ofrecord.
          THIS SECURITY INSTRUMENT comblnee unfform covononb for naOonal use and nonmntform
      covenants with limited varfattone byfuibdlctlon to coneOtutaaunlfoimaeouiOybietnimeAloovBitng real
      property.
          UNIFORM COVENANTS.Bomwer and Under oovreiant and agree aafoBowe:
          1. Piwmenl of Principal,Interest Eeerowltemo^PrejMymreilCiuigea,and tote Charges.
      BonowerensD pay when due Ore princtyalof,and bitereeton,Ore debtevtdenced byOta Note and eny
      prepaymentchargesand late chargee duo under Ore Note. Bonower ehaO abo payftmds for Escrow
      hema pursuantto SeettonS.Paymenb due underOre Noteand Oib Seouitty InstnnnenieheO be made
      In U.S.eunenoy.However.Ifanycheek oroOrertnetrumoO received by Underas payment under Ote
      Note or thb Security Instrument b returned to Under unpaid, Lretder may require Oral any or aQ
      subsequentpaymenb dueisuler Oio Noteand thb Security tnsliument bemadeIn cneor more ofthe
      fbSowmg forms,as aelected by Under:(a)cash;(b) moirey order;(c^ ceitBed check,Irenk check,
      treesurm check or cashlo'e check; prorided any eueh check b drawn upon an bntiiutbn whose
      deposHs ere Insured by a federal ageri^,Instramentalfty,or enftty;or(tQ Electronb Fun^ TVMsfer.
                                                                                zaltialai
      PEiirrevLVAiOA-8tnobFefniv-f^*Mieffto(MbMMUtaRriiM(N8TRuafQ«rpwiReoeii/ei
      OnawDocuiMnI«,(AO.                         Pogc 3 of 13                                 PAOIEOL tctt
                                                                                        Oe-13-2011 14too
Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 74 of 100 PageID# 371




                                                                        VI MBCD LOAB I S0)ie267<
          Pftynwnb are deemod rocetvad by Underwhen received atthe tocellon designated In the htota or
      at such other location as may be desfgnated by Under bi accordance with the nottea provbtons(n
      Section 19.tjender may return any paymentor paitblpaymentRthe paymentOf partbl payments are
      Iniufflelentto bring the Uan ourreni lender mayaec^t any pi^entor paitia)paymmt insufltetent
      to bring the UanouirenlitMthoutwaiverofenyfi^hereunoeror prejutScetoftsilgnta torahiaeauch
      paymmt or partial payments Infhefiituro,butlonderb not obllQQted toapidy such payments at the
      dme such payments are acoepted. Ifeach Periodic Paymentis apj^ed as of Bescheduled due date,
      then Under need net pay Interest en tmappBedftmde. Under may hoM such unappOedhmdeuntQ
      eonowar makes paymmtto bring the loan ouivmtL If Borrower does not do so within a reasonable
      period oftime,Undar shsl either applysuch hinds or return thorn to Borrower. If not mpDed eatfler.
      euch hmds w81 be appQed to the ovtetai^bg prtodpal balance under the Note trnmaoatety prior to
      foredoBure. No dbet or dalm which Bonewer mlgnt have now or In the future against Uitder shall
      redevB BorrovrerfrofflmaklngpaymentsdueundertheNotsand thb BeourhyInstrummttor perfbrmtng
      the covenants and agremtents secured liy this Beourfty Instniment
          2. Applleatton of Paymente or Prooeeda. Buept ae otherwise deocrlbed(n this Section 2,el)
      payments acceptsd and applied by UndsrehaO beappiled In Aefollowing orderof priority:(a)Interest
      dueunderthaNote:(b)prndpalduoundertha Nete:{q amountsduo underGeeUnS.Such payments
      shaO be appBad toeach Pericm PaymentbitheOlderIn which It becamedue.Any remaining amounts
      shanbeappBedfirttto late ohaiges,second to anyotheremounb dueunderthb Security Instrument,
      and then to reduce(he principal babnceof the Note.
         II Under receives a paymentfrmn Borrowerfor a deBnquent Psriodlc Payment which Includes a
      sufficient amount to pay any (ate charge due, the payment may be appOed to Ote defoquent
      paymortand thelatecharge.Hmorethanone PeriodicPaymmitb oubtand^,Under mayapply any
      payment receivedfrom Borrower tothe repayment ofthe Periodic Paymenb R,and to the extantthat,
      each paymentcan be paM In hiO.To the ejdontthatany erooese QXbb after the paymantb appBad to
      thefull paymentofone or more Peitodlo Paymenb,such exosse may be eppBed toany(ate charges
      due.Votuntaiy propaymenb ehafl be appOed first to any prepayment charges and(hen aa described
      In the Note.
          AnyappBcaHon ofpaymenb,Insurance proceeds,or MIsetilanoous Preoeedstoprlnclpaldueundw
      the Note shell notextend oroosfoone(he duedeto,orchange the amount,of the Patlodio Payments.
          3. Fundsfor Escrow ttome.BorrowershaQpay to UmteronthsdayPsriodloPaymsnbaredus
      underthe Note.untBtheNote b paid In toll,aaum me"Funds')topro^sforpaymentofamounbdua
      for.(a)taxes end assessmenb and other hems which can atlm (ulorily over thb GecuiHyInstniment
      88 a Qen or encumbrance on the fYoperty:(b)leasehold paymoib or ground rente on the Proparqf,If
      any:(c) premkime tbr any and aO Inwranee required by Under under Beotfon 5;and (d) Mortgage
      tnsuranee premiums, R any, or any sums payable by Borrowsr to Under In Beu of the payment of
      Mortgage Insurance premiumsIn accordance with theprmbbnsofSection 10.Thesettema arecalled
      "Esbw Rents." At ori^c^n or at any time during mo term ol the Uan,Under may require that
      CommuMty Association Dues, FSes,and Assessments,R any, ba escrowed by Borrower,end eueh
      dues,fess and assessmento shall be an Escrow Item* Borrower shaO promp^fUmbh to Under an
      notices ofamounto tobepiBd underlhbSe^n.Bcnowershall payUndertheFundsfsr Escrow Items
      unless UnderwalVes Boirower*e oblbaSon to pay the PUndsfor any or ell Escrow items. Under may
      waJve Bonowar's obfigatton to paytoLsndar Fimdsforem oraO Emtqw items elany time.Anysuch
      waiver mayonly bein writing.In theeventofsuch waiver,Boirowarshall pay direetly,when and where
      payable,Iheamountedueforany EscrowItemsforwhbh paymentofFunde basbeenwaived by Under
      and,RUndarrequires,shaOfUimshtoUnderreoelpteovtdenoing such paymentwHhbiauoh tlnreperiod
      Bs Under mayrequire. Bonowof's ottSgaRon to maxssuch paymentsand to prerideiBoelpte shill(or oQ
      puiposesbedeemed toheaoovenantandagreementcontamedInIhb Security(nstrument,asthephraso
      "covenant and agreeinenir b used b Section 9. R Bcfrewer b obBgated to pey Escrow Kwns <sioc%,
      mnsuanttoavvalver,e^ BcROwerbbtopaythe amountduefUran Escrow R^Lender nt^exerebe
      ns righb underSecfion9and pay euCh amountand BonawerehaQ then be obBgatad under Seolion8to
      repayto Underanysuchemounl Under maylevckethewaiveras toenyor^
      PaiN8VLVANIA.8beUFeiieKfiiml»filMri^rad«eMMlll(iraRMU(81RUMflNTFeim90Sei/^
      OiilntDo«tm8nti.lfle.                  Page 4 of 19                                  P/flsOfiOl toil
                                                                                   04-13-2011 14I00
Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 75 of 100 PageID# 372




                                                                           VI MBCD LOMI f B09182676
     by anotfoeolvon In oeoonlancawfttiSactfon 15and,upon such rovooatlon,SofioworshaQ payto Lander
     sQ Rinds,end bi suoh emounis.thatam then required under this Section s.
         Lender may,atonytime,ooQootandhold RindsIn en amount(a)suffiolentlopefmltLendertoapply
     theFunds atthodmaspacfflfid underRE8PA.and(htnottoexoeodthemaxiRHimamoimtaleAdftroan
      require underR68PA.LendershallesflmateOre amountofFundsdueon the basb ofcunentdata and
      reasonable estfmatse of eupendituies of future Gktow Items or othenwtso In accordance with
      AppBcabte Law*
         The Funds slwU be hetd in en inatSuOon vtihose deposits are Insured by a foderel agency,
     (nstrumentatfly,or entity dneiudtng Lsnder.lfLenderIsen bretltutlon whose depositsaresoInsured)or
     In any FsdetaiKome Uan Bank,under ahoBappty the Funds to pay the Escrow tlams no tilerthan
      the tlmospsoHled underRE8PA.Lendershsllnetoharoe Boirowerferholdingend applying the Rinds,
      aiuuiany an^/dng ttte escrow aecount,or veiifylno Escrow Itemti, unless Lenaer pays Borrower
      InterestcnfteRymdaandAppBcableLawpermllsLenderto makesuehachsfge.Unlessan agrewnent
      is made In wiiOng or Appwebte law requires Interest to be paid on the FUnds.Uuidef shell not be
      required to pay Boiicwer any Interest m eamlnge on tire Rinds. Borrower and Lender can agree(n
      writing,however,thmintereslshaBbepaMonBhe^de.twedershallglvetoBoirtwer,Wtthouictwrga.
      an annual aeoounUiM ofthe Funds as required by REBPA.
         IftheretsaiuiBkisolRmdshiMtnescrow,88tt6l^undQrREBPA.Underah8aacceunttoBorrower
      futIreexeetsfUnas bi eoBoidancaw^ RE8PA.trthereisashoftegeolf^mds hM In escrow,esdcAted
      imder R^PA,Lender ihaB ncABy Bonower asrequired by REBPA,and BoficwershaBpaytoLenderthe
      amountneceseeiyto make up theehortega bioeocidanoe wBh RG8PA.butb)no more tnanl2 moiihly
      pammmts.tf therels a debeli^dRmds hetd bi escrow,as dsQnad under RSBPA,Lntder etreB no%
      Boftoweraslequbed by RESPA,and RoiiowershallpaytoLendertheamountneeessaiyto make up the
      deBdenoytnacooniencewlihREBPAibutlnnomoremanlBmonihlypeyments.                               ^ ^ ^
          Upon psymentbifUOofaQeume secured bythis Beeurftylnstniment,LendsrshaQ promptly reftind
      to Borrower any Funds held by Lender.
          4. Charges;liana.Borrower shall pay an taxes, eseesements,charges,fines,and bnpesmons
      attrilMitablato the Property which can attain priorityoverthis BscurityInstniment,leasehold payments
      or ground rents on the Praperty,if any,and CommunBy Association Dues.Peas,and Aesesements,If
      ai^^theextentthatthesehemsareEscrow items.BorrowereheSpaythem In the marmer prmridod
          Bomrw^shaO promptly dischameany[Ion which has priority overthis Security Instrument unless
      Bmraww:(a) agrees bi writing to m pe^menl of the oDlIfiatlon secured by the Sen In a manner
      acraptabteId Lender,btdonV oolong asBonowerls perfom^suehagraemenl:(b)conteatetheBen
      In good fSsSh by,or defends againstenforoemenl of tire Qen In,fsgat proceedings which In Under's
      opbi^ operate to preventthe enforcementof the Hen white those proceedings are pending,butonly
      until eif^ procoedtngs are concluded; or (c) seourse firom the holder of the Den an agreemerit
      satisfaotoiy to Lender subotdbrettng the Rento this Beeuritytnetrument II Under detarmtnes that any
      paitclthaPnyerWIssubJeottoaUenwhtehcan attain piforttyovarttileBeeurttyInstrument,Lendermay
      give ^inwer a notice tdentil^g tire Sen.Wititin 10 days of the date on wiileh tiiat notice Is gWen,
      BorrowershaQ sai^the Qmi ortake ens or more of the amions setfOith above bi this Beeflsn 4.
          lender may require Borrower to pay a ene4Ime mtatge lOr a real estate tax vertfleatton and/or
      reporting ser^ used by Lendw In connection wltfi thie Loan.
          8. PropeiVtiieurenoe.Borrewereha9KeeplheImprevBmanlsnowa)69t!ngorh9eflftereieotedon
      thoRropeiWtniured agalRstlGsa l]^fire,hazBrds Included wQhln the tenn"extended oovsrageb*and any
      other hazards Including,but notlimited to,earthquakesand tiocds,for which Letdar requires(nsuiance.
      Thte boufarree shaO bo malntateed tn tire emouitts Bnetudtng tiedireSblefevele)and for tire iMBfods that
      Lenderrequ^Vtttat Underremdias puiBuentto tire preee^sentenceseen ohange dumg theterro
      oftheLDan.ThabisuianoeceirierprDvkftRgthalnsuranoashaBbechosenbyBoiiowersttirjsetieLettdw's
      i^httodbappfoveBoncwerlechoIoe,whichiteht^notbe6X8rBi56dtmr8asonabhr.LntdermByreqi^
      Borrcwar topsy,te oonneotlon wfth ttito Loan,eOhen(a)aone^bna tfieige forflood zone detemunationi
      ceitllleal^end tracing servlees;or(b)a onetime chargeforflood zensdetornAurt^ar^^g^gflw
       P6NN9YUVAfAA-8b)gtoRuney-fttntfoafMt/Proddh Mm UNIFORM ClISVIIUUEtirPOnnSOCsirei
       OaSn9Doam»nt*,lna                       Page 8 Of 13                                     WEDBDL 1011
                                                                                       04-13-3011 14I00
Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 76 of 100 PageID# 373




                                                                           VI ffBGO IMS 9 503ie2<7«
      soivteodeiKieubsequonlchaiQdseBohtlinorefflapptnsftorilmn&rchQRgosoecurvMMeh ivasoniblymishi
      0tfedt tuehdetamftlnafioooroartifioation. BoirawsrahaQ also boresftonstblotor ttia paymofttofanyfees
      Imposed byIhoFsdeialEmaiQancy M8na0fifn«UAsan^&icoimeetton wUh010rsMtawofanyfioM 2ono
      (ffitarmlnaDon rasutfng from an objection by Bofiowar.
          tf BorrowerfeBs to maintain any ofthe covereoeedoooifbed above,Lender may obtain Insurance
      oovefage,atLender*o option and BoirowerlBexpoise.Lendertaimd^noobOgattontopurdiasaaiiy
      paittcttsarQlpo oramountofcovemga.lherefsro,such coverageehaS cover Lerid<7,butm^htormlgm
      nolpfotoetBcnewar,Bonower%oqtdtyinlhal^operty,orthaeontsnttofthe Prop8riy,8ffitotanyittk,
      haiard orQabliatfand mightprovMegraotmor(essercoveragethan wasprevtoualyIn efteet Boirowar
      acfcnowledgeelnaltheeotlofthotnittmnceooveiBstaoobtabied inlSht^nlilcantty exceed the cost
      oftneuranee thatBoirowaroould have obtained.Anyamounts disbursed by Lender underthlaBoctlen
      5shall become additional debt of Bonowereecured by this Beourlty Instniment Iheee amounts shall
      bear Interest at(ho Note ratafrom the date of dfsbummentand shaO be payable,with euch Interest,
      upon notice from lisnder to Boirower requesting payment
          All(nsuiancepoQclOsrequired by Lenderand renewalsofsudipoSoIesshallbeaubjeotto Lendei'e
      rightto disapproveeuch poBcles,ehaO include astandard moftgage clause,and shall nameLenderae
      mortgagee enrVor as an eddWenaf toea payee. Lender shall have the rfght to hold the policies end
      renewal cartSicates. If Lender reqidrea, Borrowar ahall prompUy give to Lendtr afl receipts of paid
      premlume end renewal notices. If Borrower obtains any form on Insuranee covamge, not otherwise
      required by Londar.(ordamage to,ordestraotlon of,thehoperty,sueh poOoyshalltnoiudeastandard
      mortgage cleuse and Shan name Lender as moitgagae eno/br as an additloial toss payee.
         Inlheevantofloss.BowowsrshsOglvepRHnptnotlcetotheineuraaeeeanlar and Lender.Lender
      may mekeproofof(oselfnotmadepfomptfy byBeimwv.Unlese Lendmrand Borrowerothsiwlseagree
      In writing,any Insurance prTOeGd8,whedterornotthe underMng Insurance was required Iw Lender,
      shaObeimpBedtofestorellonorrepaIrofthePropeity,ffthereetorBtfonorrepmrbeconomioawfsas9>le
      and Lender'ssecurity Is notlessoned.During euotirepairand restoration irarlod,LenderehaOhavathe
      lightto hold sudiInsurance proceeds until LenderhMtuuSanoppoitunmtolnspecttuahPropeiW to
      ensure the work has been comptstsd to Lender's sattsfbotlon, provided Oiatauoh fnspeotlon Shan be
      ondeitaken promptly.LsndermaycQsburseproceedsforthorepalraand rssioiafionInastnglepayment
      or hi aserlas of progress paymentsas the workbcompletad.Unless an agreementis madeIn wrklno
      orAppSeableLawrequlreslnteresttobepaldcnsuohinsuraneepioceedSiLonderehallnotberequired
      10 p^ Borrower any Interest or earning on such proceeds. Pees for pubSo adjustrae,or other third
      partto, retained by Bonower shall notbepaM outofthe fosioanoe proceeds and shaO be the sole
      obllgaAion offorrower.KtherestoranonoriepalrIs noteoonomloiilyfeaslblecr Lendei'eeeourity would
      beleesenad,the btturanoe proceeds shsQ beapplied tothesumseecured bythb Securitytnstniment,
      Whether or notthen due,wBh theexceea,tfany,paid to Borrower.Bueh Insursnceprocaidt shall ba
      eppBed In the order provided for In Becifon 2.                                        .,
          If Borrower abandons the Proper^,Lender mayfile, negotiate and smtio any a(vailabie Insurance
      claim end related mattere.dBorrowerdooenotiespondwHhlndOdaystoonotieofrom LmdOT^foo
      Insurance carrier has offered to eetffe a claim, then Lender may negoffate and eettle the datm. ihe
      dO^ayperiod wDlbeoInwhenthenotloebglven.In efthmrevenliOrlfLonderacqulreethePirQpaftyunder
      Section 22 or otherwise, Boirowar hereto aedgns to Lender <a) Bonowerb rights to any(nwianco
      proceeds in an amountnotto exceed the amounts uripald underthe Note orthis Becuiity liwtnimeiit,
      and 0>)any other of Bofrowei's rtghb (other than the rightto any refund of uneein^ premkinra paid
      by Bcfrowerjunder allfosurinoe pottoto ooverfng Ihe ^perqf,tnecfer as eudi rights areappHea^
      to thecoveiage ofthe Property.Lender may usethe Insuianoe proceeds oWierto repalrof wlorsina
      propertycrto payameuntounpski underdie Note or(WsBeourltyInstrumentwhefoerornrttliwi^e.
          S. OMUpanoy.Borrower ehailoccupy,eeteb&h,and use the Propaity as Borrower^ principal
      reskfence within 60 days a^the execution ofOds Beeurtty Instrumentand shall continue to e^py
       the Property as Borrower's prfaidpel reeldsneefor atleastone yosraflw the dateof wupmoy,uraees
       Lender otherwise agrees n wii&ig, wWch consent ehaO net lie unreMonably withheld, or uraesi
       extenuBltng droumstances eidst which are boyond^nower'soontroL
       PENNSVLVAIIIA-SbtBfo PafdSy-FtnRto MtWFiroddto Mae VKtPORM INSTRUtlBNT   SOSi1/Dt
       CfianeOeoumente,lna                        Page 6 of IS
                                                                                     04-13-3011 14too
    Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 77 of 100 PageID# 374




                                                                              VI mCD LOAN I B03182676
             7. Pi«8Qivatfon,MalntinanoeftmlProteolIonoflh0Pioptiiy:trap9ot(onaBarower8lieanol
         (lootroy.<tama8d orImpalrUte nepmty.aBowthoProperlytodeterfoialoorcommitwaotaon the Ropeity.
         WhetocniotBoimwarbiaskliRolnmePropeitytBoirowBrehaOm^ti^nthePrepeitylncRlertopfovsnt
         thoFtaportyficmcteterioiatinocrdocPBftelnglnvBluecliiototteoomjSlofLUAleseEtbdstfflmlnedpurBuafrt
         toSee^SlhatrBpalroriMtorafionfefioteeonomleaByfBBslbteb BonowershaOpromptlyrepofinhai^aty
         ITdamsaedtoavmftiithefdeteitomlloncrdamm. BtneurBnoeoroondannaOcnprooeedaeiopBldtn
         coimeeSon wKh denage(Ob or(he taMrig dt,the mpeity,BoirGWor shall be leeponslbto for repanng or
         restoring the FVoperty only if Lender haa retaased proceeds for such purposes. Lender may dbbureo
          proooedsforthorepataondiestofattontnoelnglepaymemor&ftaeeilesofpiooiesepaymentsaslhework
          »oonipt8tod.(f(he(R8umnoeoroondenmaiIonprocoedsamnotttr6ic{enttorepalrorre8toiofheRmpef^,
          Bonower b itotreieved of Boiraww's obCgadofi tordie compfstfoit ofsuch        or restoraSon.
              Lender or £b agent may make reasonable entdes upon and (nspecttons of the Aoparty. If ft haa
          reasonable cause,UndwmayInspeelfho Inteitoreftheimpiovemenb en the Roperty.LenderthaSgive
          Bonower noSoe at(ho time of or prior tosuch an fntolorInspeetten spediytRg auoireasonabto cause.
             6, Borrower'o Loan Ai^neatfon. Boirawer shall l»e In default IL dutfng the loan epplloatlon
           rocesa, Borrower or any persons or enthtos acting at the direction of Borrower or with Borrow^a
          pro
          Imcowbttoo w- consent gave materially false, mlslsedlng, or Inaccurate Intormatlon or etatemonta to
          Lender (or faBad to pno^ Lander          malerlal Infofmalton) In connection with the Ijoan. Matwfal
I         raprasentatlonslnc{ude,hutaieneiMad to,representBtlonsconoemlne Borrower'a occupancyofthe
          Property aa Borrower'a prln^pd rostdenoo.
              9* Prolecttoiiof Lendar'otntereattn the Propertyand RIghte UnderthioSecurity InetmmenL
          If(e)BorrowarfaSa to peitoimlheoovenanta andagrasmenta containedIn thbBeeurlt/lnatniment,(b)
i         therebalegBlprooe^gthatmlghtdgnllbantlyeftootLfindertolnterestlntheRop^and/ortiehts
I         under thb Security Inatniment(such aa a prooeeding fn bankniptey, pnrirate,for eondamnallon or
          forfbhuro,forentoreementota Ben which may attain pMtyoverthb Seeurity Instrumentorto enforce
•         lawe or regutalfona)i or(c) Borrowerhos ebandonad the Ropery,then Lender mi^ do and pay fOr
I         whatever b reasonableorappropriate to protect Lander^ Interesth the Roperty and rtghts underIhb
'         SecurBy tnitrument, bictudlng protecting and/or asiesilng the value of die Propatly, and securing
          ancyor repidringdiePrMerty.Lender'a actions can Inolttdei butare netSmited to:(a)paying anyauma
          secured byaOenwhtchnBspftorttyoverthb Securiiylnstnimentifb)appearingIn court;and(c)paying
          reasonable attorneys'fees to protect Ra interest n the Rop^r enw rfghta under dib Semirity
          Inatniment.including llsaecured posRIon in aimnktuptcy proceeding.Bocuring the Propeitylneludaa,
          butbnotttmfledto,enteringthePrepmtyto makor8|^re,changeto«(8,reptaeeorboaTd updoorsand
          windows,dram waterfirom pipes,eliminate buQdIng or othereode vfotatlena ordangerous conditions,
          andhavButBKIa8tum8denoroff.Althou^ Lender may take action under this Section 9,lender does              i
          not have todo so and b net under any dutyor obligavon to do so.ft b ogread that Lender Inours no
          RabGhy for not taking any or all aotlona authoitoad under thb Seotton 9.
              Anyemounb cfisbursad by Lmuferunder thb Section0ahaB become additional debtof Berrewer
          aeoured bythb Seeurity Inalrument Ihese amounb ehaO bearInterestat the Note ratefrom the date
          of dbbufsement and shall bo payabb, with euch Interest, upon nolioe ftom Lander to Borrower
          reguesdnp paymenL
              If Ihb SecurBy fnstrumentb on a laaaahold, Bmrawer ehaD comply wBh ell the provblona ofthe
          tease.BorrcwefehannotBurrenderthaleasehddeataiaandlntereatahcreln conveyed ortefmlnate or
          cancel the ground tease. Borrower ahafl not, without the ergnese written rrenaent of Lender, altar or
          amend the ground lease. If Borrower acqukm fee tUe to Iho Property,theleasehold and the foe tBIe
          shall not mtigo unless Lender agrees to the merger In writing.
              10. Mortgage tnauranea. If Lender regulred Mortgage Insurance aa a eondlUon of making the
          Loan.BonowwahatlpaytheprsmHima requrodlomalntam the MortgagetnsuraneaIn efiem.N,forony
          reason,thoMoitgagelnsuraneocoveragefeouIred byLanderceasestobaavanebtefromthemortgage
          Insurer that prevkwsly provided audi Insurance and Boinwar waa required to make aeparatety              |
          dealanatod paymentstoviyardthe premlumator MortgageInduranoe,Boncwarehall paythe ptemluma
          requuad to obtain coverage aubsiantltlty equlvatentto the Mortgage insurance prevtoi^                   I
                                                                                   XnltialBii
          PENNSVLVAKUr-Sbt^Fan^imUe MM/FrotfdWMfieUNtTOR^ INSITRUMeiir PermSOSa imi
          OiUhaDeeuii)gnto,ti)a                   Page 7 Of 13                                   PAgoaSL lOtI
                                                                                         04-13-2011 14I00
Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 78 of 100 PageID# 375




                                                                         VI           LOU I S0S182676
      a costsubflantlBlly oqulvsten)to tho costto eoffower otthe Moftgage Insurance pf0vtou8^ bi effeol
      fftman aftefiuue moftB80OInsurertalocted by Lender.Itsubstan^equWaloUMoftsasalttsuranoo
      coverage b not aveOabtOi Benower thsO continue to pay to Lender ihe amount of Im tspsrotely
      designated paymmts that were due when the bmiranee coverage cttsed to be h eftoot Lendervra
      eoeept,useand retain these paymenb asa non>reftmdAbte tosslesenreIn OeuofMortageinsurance.
      Such loss reserveehaU be non-ietUndabtei notMtihstBndlng thefaa thattheloan b ultimetety tn
      ttiD, and Lender ehaO not be required to pay Bonewerany(nteresi or earnings on such toss reserve.
      Lenderoannotongerr         *                     ""                               - ^
      torthepertod thatLenderrequires)provided byen Insurorseleoted byLenda'agaln becomesavaOabte,
      b oblamed,and Lender requlros separatelydeslgnatod paymento toward the premiumstor Mortgage
      lAsuranoo.IfLsnderrequired Mortgage Inaureneeaa aconolttondmaklngtho Loanand Boirowerwas
      requlrad to make aepaialaly dealgnaied payments toward the premiums for Mertgage Insurance,
      Bonewer ahaO pay the premlumi required to maintain Mortgage Insurance In eftocL or to provide a
      non-refundstola toss reserve,until Lender's requfrementtor Mmtgage tnsuranee ends In accordonca
      with any wrtttm agreement berareen Borrower and Lender prmlMg tor euch teimtoation or until
      *              neqifiedby^pllcabler "                                               .
                     It the rate eforasd In thi




      enter Into agreemento with other parties that share or modliy their ibk, or reduce tosees. These
      sgreemenisareonteimsandcondltlonsthBtareeBttstaotoiytothemettgagetosttFerendthQOtherpaily
      (or parttos) to these agreements. These agreements may require the mortgage Insurw to make
      payments using anyeouiceofhinds thatthe mortgageInsurer may haveavaOable(whbh mayInclude
      hinds obtalneadrem Mortgage tnsuranee premiums).
          Asa resultofthese agreements.Lender,any purdiasarofthe Note,anetherlnsuror,anyreinsurer,
      any otherenti^ioranyemilateofany oftheroregcbg,mayreceive(directiy crindlrcctly)amounts that
      derive from (or might be oharaoted^ as)aportton of Bonower's paymentotor tdortgage tneurenee,
      In exohangeforsharingor mcdlt^g thernoftgage tosurer'd risk,orredueing tosses.Ifsuch agreement
      provides that an atititote of Lender takes a share o1 the Insurer's rbk In mochangetor a ehara ofthe
      premiums paid to the Insurer,the arrangement to often tarmed 'captivelelnsuianee.* Further:
         (a) Any auoh agracffienta wtQ not aftoot tho emountothal Borrower haa agreed to pay fbr
      Mof^agoInauiance,oraiqr othertermaoftho Uan.Such agrasmentawiS nollReieaaeiheamount
      Borrower wotowefor Mortage bwirance,andihoywSI notenfltte Borrowerto any reftmd.
          <b) Any auoh agreomsnla wQl neteffoetthe righta Borrower haa-Ifany-wfth laapeetfo tha
       MoitgagotnsuraneoundorthoHomeowneraPiotoetionAetof1998oranyothorlaw.Thes8i(ghta
       may bieludo the right to reosfve ositain dJioloourea^ to request and obtain oanodjatlen offoe
      Moitgagatntttrane8,(ohavethe Moitgagatnanrfmoeterminated autom8tieany,an<VortorocOtve
      arefundofanyMoi^galniUfancepremlumalhatwereiineamedatthetlmeofaucheenoallatten
      ortonnlnattoii.
             11. A«dgnmentofMIaetlloiicoueProceoda;Fbitolhire.ABMbce8anoqu8Pmce8d8are hereby
      asalgnedteandehaQbepaMtoLefider.                                            ^                     ,
          nthe Property to damaged,sudi ^cellaneousPreceedsshafl be appfied to restoration oriepalr
       ofihePfop^.IftheroatoiattonorrepalrtoeeoflemtoillyfCasIMeandLendef'eaocuihybnottossened.
       O^ng such repair and restorirtton ireilod, Ldtder enaD tiave the rl^t to hold su^ Mfscetlaneous
       Proceeds unta Under has had an opportunity tetnspeclaufih Piop^to ensuretoo woik hw hew
       comptotsdtoLmdei'seatisftetion.provMedtoateuohlfwpeetionshiabeundeit^ promptly.Lendv

       to bo paid misuch Umwwwwww..                                  -w.,       r-t            .
       or oamtngscn such MboeOsneousProceeds.Iftherestoration orrepalrbnoteconemlesllytoastoteor
       Lender'sseouritywoutdbelessened.theMisoeaaneousProceodsshaObeapplledtotoenmstMj^
                                                                               laifeialai'SeSeSK

          Onan«Oeeumtnts.(na                      Page 8 of 15                                        toil
                                                                                      oa-n^aoii utoo
Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 79 of 100 PageID# 376




                                                                         Vi IfBCO LOAS ^ S03162676
      by this Security Instniment,Whether or notthen dua,w{th(he oxMts,If aiy. peldtoBofrower. Such
      MIscelleneous Proceede ehall be oppBed(n the order prodded tor(n Section 2.
         Infhoeventofatota!taking,deBtruetlon,crlo8eIn valuaollhaRoperty.theMiscellaneoueProeeede
      shaft be applM to the sums secured by this Security Instniment,wheither or not then due,whh the
      excese,If any,paid to Borrower.
         In the eventofa partialtaking,destruoUon,or toes In vatueolthe Propertyto which thefair market
      value ofthe nrq»ftyImmediate^ betore the paidaltaktog^i deetnietlon,or toss in value le equalto or
      groaterttianfheemountofdiosumseecured^tMeSeoumylnetnimentlmmecSatelybetorethe partial
      taking,deetniotlon.orlose In valuo,tmleee Bonowerand lenderotherwise agreeIn wrhtog,thesums
      secured by this Seourtte(netiumentthaQ be reduced by the amount of the MboeOaneoue Preceede
      muttlptlod by thetollowtoghaotlon:(a)the total amountofthe eume seoured bnmedlately before the
      partial tektog, destructton, or toss to value dMded by (b) the fair, market value of tne Property
      (mmedlateiy before the paittol taking, deetniotlon, or bra to vahia Any balance ehaO be paid to
      Bonower.
         Intheeventota peidsltaking,destruction, tose to value ofthe Property In which thefalrinaiket
      value ofthe Property hnmerBateV before the partialtaking,dratniodon,or tora to vahie to lose Otan the
      amountofdieeume eooured tmrnedlateV before the patUai taking,destruction,or toas to value,unleee
      Borrower and Under otheiwiee agree to writing, the MlsoeHaneoin Roceedsshaflbe appltodtothe
      sums secured by thia Seourity Instniment whether or notthe eume ere then due.
          IfthePrweitytoabandoned by Borrower,ortf,after notloo byIjenderto BoirawerthattheOpposing
      Party(asdeflned to the nextsentence)cftois tomakean awardtosetUoa dabnfor damages,Doirower
      fSllatorespond to UnderwithinSOdaysafterthedata the notfoetoglveniUnderleauthorised toeoUset
      and epp^the Mtocellaneoue Rroceeds either to restoration or repair of the Rropeily or to the sums
      secured bythlsSecuiftyfnetrumentiWhetherornotlhen due."Opposing Petty* means the third party
      timtcwes Borrower Mtoeeltoneeue Proceeds or the party egetoetwhcm Borrowerhasa righlofaction
      In regard to MtoceQaneous Pioceeds.
         Borrowershall be to dsfieuiltifany aetton orprraeeiflng, whdher olvQ orcftmlnal,to begun that, to
      Under's(udgment,could result to forfeiture ofthe Property or oth«'matertal Impairment of Under'e
      totsresttothe Prepeity orfishta underttili Sectofiy tnstrument Borrowercan cuteouch a defaultand,
      tf eoeeleralion haa oceuiied.letoetate as provtdeo to Seotton 19,by causing the eollan or proceeding
      to be dismissed with a mSng that,In l^der's(ttdgment,pieotudra forfeiture of the Prep^or other
      material tmpatonent of Urumr*e Interest to the Prqserty or rights under this Bseuifty Instniment The
      proceedsofanyaward ordalm for damagestoatareattrlbutablotelhoimpairmentofUndm'e Interest
      to the ^operty are hare^ aeelgnod and shell be paid to Ijender.
          AD MIseeQaneoue Rroceede that are not appDed to restoration or repair ofthe Ropeity shall be
      applied to the order provided(or to Section 2.
         12* Botiowor Not Reteaaed:Porbeamneo By Under Net a Watuer.Bftsnslon of the time(or
      payment or modlDoetion of amoruratton oftho sums secured by this Security Instrument granted by
      Underto Bonowerorany Sucoeeeorin Interest of Bonower eheO notoperate to ralease the tlabOity of
      Bonower or any Sucesseoie to toterest of Borrower. Under shall net be lequtred to eommenee
      proceedingsagalnelanySuccessor In tnterestolBonower or toiefUsetomtend ftmefor payment or
      otheiwtoemot^amordiatlonoftheeumeeeouredbyihleSecurBylnstiumentbyteasonofanydmnBnd
      madeIty the orfotoal Borrower orany Sueoessore to Interest of Bonower.Anyforbearance by Under
      Inexerarfnganyifghtcrremectytocludtng,wfthoutSmllafion, Underto acce^oacf peymenteltom
      third persons,entifes orSuccetsoiiIn tnlereel of Bonoweror In amountston than the amount then
      due,ehaO not be a waiver of preclude the oxeiotoe ofany right or remedy.
          13. Jotot«nd$everalLlablllty;Co-elsner8;8ucoeeeoreiindAsNgn8Bound.Bcnrowercovenants
      and agrees that Borrowei'e obltoatlons and OabStyshall Ire Jointand eoveraL However,any Bonower
           coignstl^ Security Instrumentbutdoes notexecute tho Note(a*'oo-flsn^:(a)to coining
      this Secu^ Instfument only to mortgage^ grantand convay the cootoner'a toterest to the Property
       underthe termsofthto Secimtytoelnimeni;i>)to not porsonaDydiBgated to payIheeumesecured by
       this Socurtty Instrument;and (c) agrees thai Under and any other Borrower can agr-'
                                                                                initlalei
       PGNNSvLVANiA-etnetoPomBy^Rio MtwvirodStoeiM UMFORMirmmuMeNrPerm asm 1/01
       ORlMDeeiinwnaitAa.                     Page 9 of 13                                   PAfl^EOL lOll
                                                                                     00-13-2011 14I00
Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 80 of 100 PageID# 377




                                                                        VI MBCO liOMI • 50S182676
      modliy*fbibsar or mako any teeommodoOent wttti regBrd to iho tenns of this Soourity tnstnimentor
      tho Noto without the co-slsnar'a coment.
         Sub^t to tho provislono of Section 16, any Suooeseor In biterest of Boirowsr who aisumos
      Borrower'sobltgattons tmdorthisSocurfVhistnimeiitbiwriting,and to approvodbyUnder,ohaOobtatn
      aQofBonower'a rfghtsendbenefito underthlsSeourityInstrument BorrowershoHnotbe refeesodftom
      Boirowm'eobllpawmsand Dabity underthtoSecurity(nstrumentimlsssUnderesreeetoeuchrefotte
      biwriting.Ihocovenants and agieemento ofthisSecurity Instrumentahall bind(oxeeptas provided In
      Beellon 20)and benefit the euocoaeors and assigns of Under.
          14» Loan Chargoa. Undar may charge Berrcwer feesfor eervtoes parformed In oonneotlon with
      Borrower'sd8feult,mrIho purpoeoof proteetlng Underto interesttn the mpertyand rights underthis
      SacurilyInslrument,lncludlno,butnotamlted to,attomoy8*feet,propertyInspedlonandvituatlonfees.
      In regard to any otherfees, the obsenoe of express authority In thfa Becuniy tnstrumanttochargea
      speoltofeetoeonowershallnotbeconstrued aaaprehMSonon thechaiging ofsuchfse.Undermay
      netchargefees that are ortpress^ prohibited by this Becuri^ tnstnunentor by AppSoablo Uw.
          tfthe Uan to airi^ecitea taw which sete maumum loancteuges,and thattowto finelVinterpreted80
      thattho tntaiestor edwloan chargeecoQsM orto be coUscled teconnecttonwfih the Loan exceed the
      pennitted Bmlls,then:to)anysuch toan charge ahafl be rethiced by the amount necessary to reducethe
      chargetothepetmltted Gmll:and(p)anyauma alreadycottectedfrom BcncwerwhtohCEKceedod permitted
      Bm&iwQIberefUnded to Boivowar.Unaormswehobseto makethtorefUnd byreducing thepi(ne|palowod
      under fiteNoteortiy making adiredpaymem to Borrower.Ifa rdUnd reduces principal,thereduction wOl
      bo treated asa parttol prepaymentwtthoutenypiapaymantchargo(nhether orncia prepaymentdmige
      to protMed for uftdw the Note). Boirowarto acceptance of ai^su^ refund made ly dlrad payment to
      BorrowerwaconstltiitaawaiverofaiwitghtofoellonBorrcwermlghthavoaiisteooutdeuQhovdoharga.
          16. Kotfcoe.AD noSoes given by Bdrower or Lsndertocormececn wftb thisSeeurl^tostrumantmust
      be to wifitog.Any nodoo to Borrowerto connection wtih this Security tnstnimentshaD bodeemed to have
      addressIfsent byotoer means.Notice toenyotteBorrowershaDconsttoftendlceto aDScfrcwere unlesa
      AppDoable Law erqirasSly rsqulras dheiwlie.Ihe noUea address shaD be the Rfopaity Addfeia unleas
      Borrower has des^nated aiubstltuta noDce address by ncficeto Under.Borrowerst^promptly
      UnderofBcncwdtochangeofaddiQsa.IfUnderspodSosaprocadureforreporting Bonmvef^ohango
      ofaddrasa,then BonowershaOonlyreport achango ofaddressthrough(hat apacUed proeedure.lhare
      mayboonVonedosffftatsdndtoe address underthb SecmlVtostotmentat any onetime.Any noticeto
      Underahafl be dvsn by dsBveitog ftor by maStog k by first ctosa maS to Undertoaddress stated hereto
      untese Undo'haedmlgnatadanottterBffilteea l» n^to Boirower.Ai^ncdce to oonnectton wSh Ihto
      Security tostnimentahaO not be de«ned to hava been given to Under untilacteaiy received by Under,
      denynotloarequkadbydiisSecurity toitnimemtoetoo required underAppflcabto Uw,theAppBcableUw
          16. Qovemlng Law; SevemblRty; nulte of Conetnioltoa Ihb Security toetrument ehaO be
      governed by federal law and the toMrof tho{uil8dtotion to wMch the ^oparty to tooated.AH rights and
      obligations contained to this Security Instrument are eubjeol to any requirements and Omitattona of
      AppDoable Uw.AppDeable UwmtonfeoDcntyortmpDcIDy aSow the parlies to agree by contractor tt
      mtghtbo sUoit butauoh sDeneeahallnotbocontlnied as aprehlbltion againstagreementbyoontraot
      In meoventthatany provision ordausa ofthis Securite Instrumentorthe NcteconlBots with Appltoabto
      l.aw,such eonfilctehatt no!aftoetother provtolons ofthle Security Instrumentorthe Note which can be
      given effect without the confitettog piovltlen.
          As used to this Security Inatniment:(a) words of the masoutine gender ahall mean and todude
      Gorrespondtog neuter worda orworde ofthefsmlntoe gender;(b)words to thesingulareheil mean end
      todude the plural and vice versa:and (c)the word "may"ghnssde discretion wTtliout any obSgallon
      to take any action.
         17. Eoimwsr'eCopy.BofrowershBBbagtvBnoneoopydtheNoteandefihls Securitytostnimofit
          19. Tranefsr of the Prepsity or o Bonondal tntsreatbi Boirewer.As used In thte Sootton 16,
      "InterestIn the Property* meansanytagelor banefidaltnterestIn the Rnoperty,Including,
                                                                              Xaitialsi^
      PeWteVWMOA-StngSsFftffiSH'efmto 6ttdRstfdI»(ttM UWF^ mamUMEffr Form SQSf 1/01
      OitBRaDocunNnU^bic                     Page • 10 Of 16                               Rf^EOL 1011
                                                                                   04-13-2011 14iOD
Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 81 of 100 PageID# 378




         _    . ..                                                        VI KBCD LOAH f 803182676
      to,tho89b6n6flelalfnt8r99tftreui8f8frecllnabondfor<fQ«d,contr8etforcleod,In$tBl&nentMte8G«itrBct
      orescrowB9reemont.tftotntentofwhteht8tl)otrBn8fBroflHlobyBoiroworatoftftyfedatetoopur6ha8ef.
          tfoBoroqfpaflofttianopoityorarvintarafittnUionopeitybeoMortiaiwfenedCQrtfBoirmmrtonot
      a Rotuml pofBon and a benofieial{nterestIn Bonnowar b add ortramtomQ wilhQid Undsi^ pjkH-vn&tsn
      consont Lender may leqtAe hmiodiate pavrnentm ftiQ deleume leeured Iwthb SeeutOy Inetniment
      Houmver,ttds cplon dto)nm be exudsedby Lander tteuch Qocsrelse b praholted byApiSeaUelaw.
          If Lander exerebee thb optfdh,Lender eriell^ Borrower notice oracoeleiatton* The nollce abaD
      pro\^de a period d notleae(ban 30dayefrom the date the notice li given In accordance with Beetlon
      ISvdthlnwtiich Borrower muetpayeSeumsaeeuntd by thtaSecurityInetnimeni tl BenowerfBaeto pay
      theae sums prior to the exptrailon d thb period, Lender may Invoke any femedtea permitted by ibia
      Seourfty Instrument udthoutfurther notice or demand on Borrows.
          10. Borrowtr'o Right to Rebistate Alter Aoceteration. if Borrower meeta oertaln oondBlona,
      Borrowershall have the r^httoItave enltaroementd this Beourity Inainimentdboonttnued atanyttmo
      idortothe earliestd:(^fivedi^befiaresaledtheFToper^pursuantta any powardtalecattalned
      In this Security Inalmment;(b)etidi other peibid as Applloable Law mightepeettyiorthoteimlnatton
      d Borrower^ rlgtit to rdnstale;or(o)entry d a Judgment enforefng ftm Bocuilty Instiumentllmee
      cotKSttons are that Borrower:(a)paw Lander etfeuma whieh then would be due under thie Seeurlty
      InstrumentandtheNoleaeHnoaccelerallonhad oocurred;(b)curesanydefeultdanyothercovenanto
      07agreements;(o)payseB expensestneuffed in entoretng tWsSecuittyInsbument,InOludlng,butnot
      Bmlted to,reasonable attomeye*tees,pipperlylnspootion and vatuatlenfeee,and otherfeesincurrod
      (brthepuiBose ofprotectlf^ tender'a hitarostbi ttro Propertyand rights underthisSocurlbflrtttrumeitt;
      and (d)takes such action as Lender may reasonably requhe to assure ttiat Undvb {merest hi the
      Piropmty and rlghla undertdsSecurityInstrument,and Botrower'a obBgatien topaytheeumaeecurad
      by this Seanfly InstiumenL shaQ continue unchanged Lender may requirattat Borrower pweudi
      relnstatementeumeaRdergrensaslnonaormoredmofoltowIngfeimSiaaeeteetedlrylendat^toash:
      (b) moneyorden (o)certKled check,bank check,tieaaurmla check or caahter'a oheek, provided any
      suehchocklsdrawnuponan Irtstttuttonwhoeo deposftsorelnsuredtoafSdetalagency,tnstrumsntaSty
      or enttty;or(d)Beotrenle Funds Transfer,Upon reinstatement by Bsrrewer,this Socurliy Instnrmcnt
      endcWgattenstocured herebythaMremiUnluI^tlftctlveeeWnoaccderatten had occurred.However,
      thb rightto retnatate ahaB not appty In the case of aeceleratton under Sectten 18,
          Sd Seleef NotoiCluMeofLoanSeivleer:NeUe9orCli1evance.TheNotaoroparttallntmat
      In the Note Ao^^wlth this SecurityInatrumonQ can beaeld one ormore Urnea without prior notiM
      to Borrower.A sate mfghlresultIn achange In the entily gmown asthe"Loan Servlcer^ thatcolteols
      FerlodtoPa^sntsdueundertheNoteandfhisSecurltylnBtnimentandperfonnsothefmoitgBgelpm
      aervldno ob^atlona imderthe ttete,this SaourityInstrument,and AppUeabla Law.There also might
      bo one or more changea ofthe Loan Servlcer urirelated to a sale of the Note,If there la a oltange w
      the Loan Seivlcsr, Borrower will be given written notfoe ofthe ohange whtoh wDI strta the namynd
      address of the new Loan Servteer, ttie address to whioh paymsnts should be made and any othw
      Iiitormatlon RESPA leciulresIn connertion with anotee oftransfer ofaeivfe^.H^Notelss^end
      thereaftertto Li^Is senriced bya Loan Servloerotherthan the purdtaser ofthe Note,the mortgage
      (ean servicing oW^ons to Borrcwer wBI lenwln with the Loan Servteer or be fransfen^ to e
      suocesaor Loan Seivtesr and are notassumed by the Note purchtter unless othawtsa provided by
       the Itote purdtaser.
           Neither Borrower nor Lander maycommence,loin,orho telhed toanyJudM acltoi(as ejttw^
       Indhftdud Btlgantcr the memtrerda dasa)thetaibesfrom lha other pa^a ectfons pursuant to this
       SecurityInstiumsntor thatallogesthalihe other paityhas breach^                        ^tK
       byreason d.this Security Instrument untHsuch Borroweror Under has notlflcd thootttorp^fwan
       such notteo glvwi to ccmpBance with the requirements d Seotten IQ dtuch oBog^ breach md
       altofded the ether party h»eto a leasonabte period after the SMng
       eotton.IfAppDcaWe Low providesalime period which mustelapse betere certain aol^^botoKen.
       that time period wtB be deemed to bo reaeoneble for purposes d       paiagaph.Jmo notteo of
       eceet^tton end opporturdqi to cure given to Bcircwer pursuant to Seotton «2 andttan^g^"
                                                                           InitialsI4
       PENMSTLVAMA-anria FSnffly-PlliRloIteWRodCtoIteo tJNIFCliM IHSIRUIIBMTPCf« aowi/OI
       OnSRPOocuiQtlitBbtROi
                    ^                          PsgO
                                                 » 11 Of 19                                 PABJBJL
                                                                                      04-13-2011    1011
                                                                                                  14i00
Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 82 of 100 PageID# 379




                                                                            VX HBCD LQAS f 603182676
      aetaferatton Qlven to Boiiower punuant to Seofloa 18 ahaU bo doamed to aatia^ the nottoe and
      opportunity to take eorroettve aetton pravtetom of this Geotion 20.
         21. Hoardouo Subolaneea.As used In this 8ootIcn2f:            'Hazardous Stibstanoea* are those
      subatanoes dsfinad as todo or hazaidoia substances, poOutants, or wastes by Envbonmental Uw
      and the(oaowlng substances:gasoline,keioseno,otharnammable ortttde petrolaitm products,toxic
      pesticides and herbicides, volalSe solvents, matsitals contalnktg asbestos or fofmaMehyde, and
      radloaotive matsifals:(b)'Ehvlioninental Law* meansfederallaws and bwsofthejurtsdiotion where
      the Property b located (hat relate to health, tmfety or environmental protection;(c)"Bivironmrntal
      Cleamip^lneludeBanyrespenseaol!on,remedbtaetlon,orremovalactfon,asdefined In Eh^ronmental
      Law; and (d) an "Environmental Condition" means a oondttlon that oan cause, contrlbiite to, or
      otheiwlso trigger an Ehvirenmental Cleanup.
          Borrower shall not cause or permit the pressnoe, use, dlaposBl, storage, or releasa of any
      Hazardous Substances, or threaten to roleaae any Huardous mbstances,on or In the Property.
      BorrowershaB notdo,noraHow anyoneelse todo,anything afteettng theProp^(a)that b In violation
      of any Envlronmental law.(bl whfeh creates en Environmental Condltfon, or(q whteb, due to the
      praaence,uie,orre!easeoforazaidou88ub8tanoe,erBatesacondltlofithaladveredya(liecbthevaIue
      ofthePiopef^.The preceding two eentencee aheil not apply to the presenee,use^ or etoragoonthe
      Property ofsmallquantltfae ofHazaidouaBubstancea Ihatamgmwallyieceiipdtedto be appropriate
      lonoimalresIdentlelusesandtomelntenanoooftheRpoperty pdudlng,but notOmlted to, hazardous
      substances In consumer produote).
          BorrowerehaD promptly give tinderwritten notice of(c)anyInvestigation,cbbn.demand,lawsuit
      or other action by any governmental or regulateiy agency or private party tevoMng the Prop^and
      any Hazardous substance or Envfroransntal Law of which Borrower has actual knowfedge,(blany
      Environmental Condition,Including butnotQmtted to,anyramng.leaking,(Sschaige,release m threat
      ofrelease ofany Hazardous Bubstenee,and(q anyconidlBon caused bythe presence,use or reloaso
      of a Hazardous Substance which advereely ofteoto the value ofthe l^^eity.If Borrowor(earns,or to
      notftied by any fiovemmental or regutotory aulhorily, or any private party, that any removal or other
      remediation ofany HazardousSubstance affecting the Propertyto necessary. Borrowershall promptly
      take oQ necessaryremedialaetfona In aceordanoewith EhwonmentatLow. Nothing herein shellcreate
      any obtoatlon en Lenderfor an EInvtronmental Cleanup.
          NOIwNIFORM COVENANTS. Borrower and Lenderfurther covenant and amea as Idlows:
         22. Aoeeteratlon; Remedied. Lender ehall give notice to Borrower pifor to acceleration
      following Bonrower'e breach of any covenant oragreomeiitIn tide Seouri^(namimont(but net
      priorto acceleration under Section18itnteea Aj^Teabla Law provldea othoiwlae). Under ahall
      notify BoiroweroriamongotherlhlngmCqthodefattll;(b)thoaeUon requiredtocurethedefautt;
      <o)when the default muathe cured;and(d)thatfailure tocurethedofaulleaeseelRod mayresult
      tnaeoatorattonoftheoumaaeeuredbylhteSoourltylntbumenLforaelesufebylttdtelalproeeedtng
      and aate of the Property. Lender sindl furtlter Inform Borrower of the riglit to retnatate after
      eaotletation ondlhe rightto aaaarltn thefbreolcaureproeaedlng the non^tatenee of edafoult
      orany other defenae of Borrower to aoeeteratlon and fforeoloiure.If the default Is notcured oa
      apedlfled^ Lendar atfie option moyiiqutreImmediate paymentInfun ofen attmeaecured bythla
      Beeuflty Instrament wtlhout further demind end may lOiocloao thte Seeurtty fnatrumant by
      ludlola] proeeedlim. Under ehall be entilted to oolteel all expenaea Inourred In pursuing the
      remedlesprevtdedlntlils8eotten22,tneludlng,butnotllmltedto,attomey»*feseandeoeteottitto
      evtdcnca to the extent permitted by AppSeatrie Uw.
         88. Release. Upon payment of all sums secured by this Beeurily Instrument thto Security
      Instrument end the eetate oonvqred shaB tennlnate and become void.After auch ocourrenea.Under
      shea dtochargaand eatfsiy this SecurityInstrument Borrower ehaQ pay any reccrdafion costs. Under
      for services rendered and the charglrig ofthe fSe to pemtitted under Appllcabte Law.
           24* Walvfiie. Borrower,to theextent permitted by AppUoabto Law,waives and releasesany error
      or defseb In proceedings to enforce thto Security Instrument and hereby waives the f
                                                                                zoitlaisi
      PBHKBVLVANVWatnsts RunlV-FciuittMsiri^rtMe M«e UNIFORM(NBTRUMENr FeroSOSSIfot
      OnIb«OaetmMcdo,lno.                     Page 13 Of 13                                  PAfiJEDL lOii
                                                                                     04-13-2011 14i00
Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 83 of 100 PageID# 380




                                                                        Vl HBCD LOAS 0 909182676
      proMnterftitura taws providing for stay of exocution, oxfonslon of dme,mmptton from attadimenti
      fovy end o^,and homeotead oxemptlon.
         28. Rofn8Uitoiii9iilPoilod.Bonow8r^tfm9toreInffotopfOM(dodbiSoetloiilOi}iaae9dendfoonohoitr
      prforfothaoommoncefiMcfbtdcRnooSdoharifrdOfifocrotheroalopuisuanttothloSeeuittytRstninwit
         28. Purehtso Momy Moftgogo.If any oftho debtoeeurod thb Secuitty Instiumem b fontfo
      BorrowoffoaequlrodtlototbePicportyithfodeourBylnstiiimontehaRb&apurdiasomonoyinoitssgo.
         27. tntereatflito AfterJudgmenL Bonoweragreee thatlholnteroBtmtopayabtoalteraiiidgmftnt
      benteredcnfitoNotoerlnanoolIoncfmortgagoforMfosiiieshalbelheratepeiyabfoffomtlniiolodrne
      under tee Koto.

          8Y teQNINQ BHLOW.Bciroweraocepte ond agrees to the teime and covefwnb contelned In thb
      Seeuiity tnelnimont and In any Rldtf exeouted by Borrower end leeordad wtth ft.

                                                                                             (Seal)
                                                 tax 8

      ooa&oBMeaitik oi vsoaswnmh
      county oi PBXtAOHLPRKA

           On tbia« tbe IH « day ofi i^f   I AsjI
                                     Mid ti&doraJlra
                                                                   befoea me,
                                                 uadorelgBad officer, paraonaliy ajppeared

              MA{f: w.iTor^
      known to mo (or eatiefaotevily pvovoo) to be the poraoa wbOBe nosMfe)
      ia/avo eobaevibed to the within inetrunont and aoknowlodged that
      ho/eho/tboy exaootad the name for the yucpesoe thoeein eontaiMd.
           Xn witneaa wfteveef X hereunto aet my hand and o£fioial^|ed^«
           My ogmniflsion expireai        \lckv)\i
                                                                   ti

                       N0TAIUAL86M.
                       VELERASNiaUR
                        ttotwyMUto
          UHNte HPRaiKSIWR.KOHISOHfRY C0UH1Y




      C6fdfiGalg^i|il^an(
      do hereby eert^ utai tee coneetandreu oi      wtthiwiamedMortaaaeelt sisi congORAaw
      Dk* TO«r. MI        488ge«263e

          WRneeo my hand tele                  .day of         rgsrr


      nNi«n.v«NiMt«.rmiy^.iiiii.MMn.M.MuUMfeRMiNMRiuiafrMaiMati/n
      Onan»OoeuRi«iit«.lne.                 Page 13 of 19                                PAfiO^ ton
                                                                                 06.19-2011 14i00
                             Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 84 of 100 PageID# 381




                                                                                           '.       '.             >',r'



                                                                                           l!^*il:
                                                                                                ^ t. ^       "
fStSMS
                                                                                                .- - V--''




:iaE'                                                                                           ^        /M         -
•: ;■■.■?;'
•   •' *■■" „■::• ■/ •
                       ,-
                         <                                              ■ :4t^
                                                                            ^   '   I'          /- * '"f          -"■ r - -'
        •.' •? j   •                                                    '

                                                                        •           .i,-




                                                                                                    -• -      .




    ■      ~'''
Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 85 of 100 PageID# 382



                           imoliial                  Claim IBeeb

  PREPARED BY AND RETURN TO:
  RLH MA'AT LAW AND THE RIGHTS
  OF INDIGENOUS PEOPLE
  C/0 AGENT/ATTORNEY"^RHASHEA LYNN HARMON®
  THE PHILADELPHIA BUILDING
  1315 WALNUT STREET,SUITE 320
  PHILADELPHIA,PENNSYLVANIA 19107
  267.312.7322



  ®||te Sulientliro made the 13*^ day ofJuly In the year ofThe Most High tStOO tCj^OIURltllir SSlltb
  Aixteen(20t6),
          -JBetttieeti-

  Vsxa IL 3fim^                                   jOcClotth Cffiotl^er)
                                 (Hereinafter,called("^rantortf")),ofthe original in Fee,


  tS^e He iLinli & tHnifieli 3tiW0enontf Hribate foreign tCrilial J^omCfp tCrtua
  Cfumav^rvissOf
                                 (Hereinafter,called "#rantee(g)''),of the other part,in Fee on
  behalf of allatlve Trustees.




  19NtnejlCeQ, that the said Arantonl, for and in consideration of the sum of ONE SILVER
  DOLLAR COIN(United States FIAT Value $25.00),lawful money and legal tender of the United
  States of America (USA), unto them well and truly paid by the said 6ranteeg/®nuttee$l In
  good faith, at and before the sealing and delivery of these presents, the receipt whereof it Is
  hereby acknowledged. Grantor, hath or have remised,released and quit- claimed;

          9nb

  Hpf these presents,^rantor^, doth or do remise, release, and forever quit-claim, unto the
  6rsntrr(st)/®mgtre(g),his helrs/asslgns/agents/beneficlaries,all the rights,titles.Interests,
  property,claims,and demands whatsoever, both In law,domestically and internationally,and
  in equity, in or to the lands or premises released, or Intended so to be, so that neither the
  Grantor or #rantot(0), nor his or their personal representatives, nor his or their heirs, nor
   his or their assigns(including agents/beneficiaries),nor his or their third party capacitors,shall
Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 86 of 100 PageID# 383



                            ^nobtal(^it Claim Beeb
   at any time thereafter^ have, claim, challenge, or demand the said lands and premises and
   buildings or any part thereof.In any manner whatever;and

   ^erebp,6ratttot(0),grant,conveys,bargains,sells,aliens,enfeoffs,releases and quit-claims
   SQoMal l&ltft dsittt           3&{0{|t!Sl, and ConUnn unto the said Grantees,their heirs, and
   Assigns; and

   9nsHb0, rights, titles. Interests, claims. In the below described real property known In the
   United States as real estate; and

   iSQl         CEtteltl, lot or piece of ground with the messuage or tenement thereon erected;
   and

   ftttttStdl, on the Northern easterly side of 46*^ Street at the distance of 478 feet, 4 Inches
   Southeastward from theSoutheastside of WoolUlstlb iSbtttttE tt^t tPOEtltp                (27*^)
   Wat\l of tie Cftp of                 defacto;and
   CotlteitlftlB,in frontor In breadth on the said 46**^ Street,14feet,four(4)Inches and extending
   of that width In length or depth Northeastward 80feet to a certain alley three(3)feet wide.

   BefngiUiolimSte:
                          13618.46*** street

                          TAX ID#:27-2-1658-00


         the same premises title which,3^0|^ IS* iHottfO,Executor by Deed dated December
   1,1982and recorded December 9,1982in                 Coittftp]defacto. In Deed Book EFP
   615 page 436 granted and conveyed unto Zootl IS* li^Otnod^ and fftSlStlt Wimuuil), his wife
   In fee,

             iSnb

              the same premises title which,lootl 9* Wouifltlb and JfoOOCo              Executors
   by Fee Simple Deed dated March 18, 1996 and RECORDED June 28, 1996 In [$8Ctob646f8
   Cotltltp] defacto, granted and conveyed unto jKop C* ^lltCIOub and Vsxa 3L S^OtlEO In
   Allodial Fee Simple as jSfoillt UtenantS    tlCfie Slisllt              In Deed Book
   Number and/or Instrument Number JTD 27 Page 480.

             herein 91lbbtaf l&ltlt Claim Be^Is a conveyance from Mother and Daughter as Joint
   Tenants with the Right of Survivorship,to      JRt llinb Ss fBnifieb Snbigenoutf foreign Cdbol
   jfamOp Cnurt in 9nobial^EE ftisiplE.
Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 87 of 100 PageID# 384



                                         (0uit Claim Beeb
  t!]^Og0tl[)0t, with all and singular buildings, improvements, ways, streets, alleys, passages,
  waters, water courses, rights, liberties, privileges, hereditaments and appurtenances,
  whatsoever thereupon belonging or in any wise appertaining, including but not limited to any
  and ail reversions and remainders, rents, issues and profits thereof and all the estate, right,
  title. Interest, property,claim and demand whatsoever of the said 4ltantor(sl),in law,equity,
  or otherwise, howsoever,of, in and to the same and every part thereof.

            iStfb %ti ^olb,the said lot or piece of ground,real property,estate above described
  along with the buildings and improvements thereon erected, hereditaments thereunto
  belonging or in anywise appertaining, and all the estate, premises hereby granted or
  mentioned and intended so to be, with all appurtenances, unto the said
                               and the survivor of them, and their heirs, and their assigns, in
  perpetuity, of such survivors to and for the only proper use and behoof of the said
  Grantees/Trustess,and their survivors.

  Sub,the iStantOtiel for themselves, their heirs and their assigns, their Heirs, their Executors,
  and their Administrators,

  So,hereby,these ^vtsizntst Cotlbop,         (Staift all rights,titles, interests liens,equity,and
  claim whatsoever for the first party, either in law or equity, to                          their
             their            their (CxemtOtO, and their SllnnCniOtratom, et cetera to their
  benefit and behoof.




  In Support of th^above said Witnesses are the following:

                                                            O
            2:

  3n WittttSiSi                 said parties of the first part of these presents have hereunto set-^ y
  theirhandrandseals:              ,



                 gnature                                          tee's Signature

                                                                      ^ Z-AZ.
   Vcra L. Jones and May McCIoud Grantor(s)                           's(Trustee's) Name

                                                             /.y/C                         S'Lft/c.32.0
   Grantor's Address, Residence                              Grantee's Address
Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 88 of 100 PageID# 385



                         illlloltial              Claim Beeb

   City, State & Zip                                      City, State, & Zip



  ^tate (0f: ^emtfiipttiania )
   Cotintp(9!$(flalielpf)ia )


   On this 25th day ofNovember in the^ar of T\     lousand and Eighteen(2018), before me,the
   undersigned Notary Pubiic Officer/^     m           hereby certifythat personaiiy appeared,
                                                                       /hose names are signed to
  the foregoing instrument, titied    dbiAL'QUIT CLAiM D^D, and who is Known to me (or
  satisfactoriiy proven)and acknowiedged to be the person(s) whose name(s)subscribed to the
  within instrument and acknowledged that they executed the same, voluntarily on the day the
  same bears dated.

                l^f)tXtOt, I have hereunto set my hand and official seal on this                    day of
             month In the year of20f(.



   -and-

  ^ipature o!JBtotarp (Officer:


                                                           My Commission Expires


                                                                       COMMONWEALTH OF PENNSYLVANIA
                                                                   j                  ifOTARfAL SfAL
                                                                   i                 HEIL VAY, Notary Piibtk
                                                                            '.itynf Pivia^'i-ripMia, Pbila. County
                                                                       Vv      ;n.n.-.sK.n r;:o=r>^3 March 5. 2U21
       Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 89 of 100 PageID# 386




                                                                                                                 BOOK NO.              PAGE NO




               PHILADELPHIA                    REAL          ESTATE
            TRANSFER                TAX         CERTIFICATION                                       DATE RECORDED


                                                                                                    CITY TAX PA© 1
     Complete each section and file In duplicate with Recorder of Deeds when(1)the full conslderalionyvalue is/is not set forth In the deed,(2)when
     the deed is with consideration, or by gift, or(3)a tax exemption is claimed. If more space Is needed, attach additional sheet(s).
A. CORRESPONDENT — All Inquiries may bo directed to the foUowIng person:
NAME                                                                                                 TELEPHONE NUMBER;

Rhashea Lynn Harmon El, Esquire                                                                       AREA CODE     ,26i         312-7322
STREET ADDRESS                                                crrY                                          STATE                 ZIP CODE

1315 Walnut Street, Suite 320                                     Philadelphia                               PA                   19107
B. TRANSFER DATA                                                             DATE OF ACCEPTANCE OF DOCUAffiNT:
GRANTOR(SVLESSOR(S)                                                           GRANTEE(SVIESSEE(S)

Vera L. Jones and May E. McCloud
STREET ADDRESS                                                                STREET ADDRESS

1361 S. 46th Street                                                           1361 S. 46th Street
CITY                            STATE                         ZIP CODE        CITY                                STATE                      ZIP CODE

Philadelphia                       PA                          19143         [Philadelphia                          PA                       19143

C. PROPERTY LOCATION
STREET ADDRESS                                                               cnv.TOWNSHg>.BOROUGH

1361 S. 46th Street                                                          [Philadelphia
  IHMBL                                                 SCHQCkQlSIBIC.!.                              |[A&£a8ca.
                    Philadelphia                                       Philadelphia                                       27-2-1658-00

D. VALUATION DATA
1. ACTUAL CASH CONSIDERATION                           2. OTHER CONSIDERATION                          3. TOTAL CONSIDERATION

                                                         +

4. COUNTY ASSESSED VALUE                               S. COMMON LEVEL RATIO FACTOR                    6.   FAIR MARKET VALUE

                     $78,500.00                          X
                                                                         mi                      □
E.     EXEMPTION DATA
1A.    PERCINIAOJLOiJEXSMEIlQtJ.                         IB. PERCENTAGE OF INTEREST CONVEYED



2. Check Appropriate Box Below for Exemption Claimed

     I—I Will or intestate succession
                                                               iSASie OF DECFMFSn                                   (ESTATE FILE SVMBERl

     r~1 Transfer to Industrial Development Agency.

      I—I   Transfer to agent or straw party. (Attach copy of agency/straw party agreement).
      r~l Transfer between principal and agent. (Attach copy of agency/straw trust agreement). Tax paid prior deed SI
        1 Transfers to the Commonwealth, the United States, and Instrumentalities by gift, dedication, condemnation or in lieu
            of condemnation. (Attach copy of resolution).
      I—I Transfer from mortgagor to a holder of a mortgage in default. Mortgage Book Number L                            J, Page Number.
          Mortgagee (grantor) sold property to Mortgagor (grantee) (Attach copy of prior deed).
      r~i Corrective deed (Attach copy of the prior deed).
      fin Other (Please explain exemption claimed, if other than listed above.)
          jTransfer from Mother and Daughter to


      Vndcr penallies ofhw or ordinance, I declare dial / have examined this Slafeinenf. including accompanying infonnation. and to the best of
      my knowledge and belief, it is tme. correct prtd/omplete.
                                                  viafon
 SIGNATURE Of O         SPONOENT OR RESPONSI                                                                              DATE




82-12W(Rov. 6(93)                                                        (SKI- RHVKRSK)
   Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 90 of 100 PageID# 387




INSTRUCTIONS FOR COMPLETING PHILADELPHIA REAL ESTATE TRANSFER TAX CERTIFICATION
Section A         Correspondent: Enter the name, address and telephone number of party completing this form.
Section B         Transfer Data: Enter the date on which the deed or other document was accepted by the Party(ies). Enter
                  the name and address of the Grantor(s)/Lessor(s) and Grantee(s)/Lessee(s). You must list all names.
                  Attach additional sheet(s) with full name and address of parties involved. If necessary.
Section C         Property Location: This section deals with the property being transferred; complete fully. Include the tax
                  parcel number w^ere applicable and the county where the Statement Is being filed.
Section D         Valuation Data: Complete for all transactions.
                  1.   Actual Cash Consideration - Enter that amount.
                  2. Other Consideration - Enter the total amount of non-cash consideration such as property and
                       securities. Include mortgages and liens existing before the transfer and not removed thereby, and the
                       agreed consideration for the construction of Improvements.
                  3. Total Consideration - Indicate on line 3 the total of lines 1 and 2. This will be the total consideration for
                       the purchase of the property.
                  4. -.County Assessed Value - Enter the actual assessed value of the property as per records of the
                     county assessment office.
                  5. Common Level Ration Factor - Enter the county common level ratio factor applicable for the county
                     in which the property is located. An explanation of this factor is provided below.
                  6. Fair Market Value - Multiply the county assessed value (4)and the county common level ratio factor
                       (5)and enter the result In block 6.
Section E         Exemption Data: Complete only for transactions where an exemption is claimed,
                  la. Percentage of Exemption - Enter the percentage of the total consideration claimed as
                       exempt.
                  lb. Percentage of Interest Conveyed - Enter percentage of Interest conveyed.
                  2. Check Appropriate Box for Exemption Claimed - Boxes are provided for the most often used
                      Pennsylvania real^ exemptions. Each is explained In order of appearance on the Realty Transfer
                        Statement of Value form.
                  "Will or Intestate Succession"- A transfer by Will for no or nominal consideration, or under the Intestate
                  succession laws is exempt fr^om tax. Provide the name of the decedent and estate file number in the space
                  provided.
                  Transfer To or From Agent or Straw Party"•A transfer to or from an agent Is exempt from tax if a
                  transfer to or from the agent's principal by the third party would be exempt from tax. Attach a copy of the
                  agency/straw party agreement and a statement explaining the exemption claimed.
                  Transfer Between Principal and Agent" - A transfer between an agent or principal for no or nominal
                  consideration is exempt. Attach a copy of the agency/straw trust agreement Enter the tax paid on the prior
                  deed in the space prodded.
                  Transfer to the Commonwealth,the United States and Instrumentalities by Gift, Dedication, Con
                  demnation or In lieu of Condemnation." -(Attach a copy of resolution)
                  Transfer from Mortgagor to Holder of a Mortgage In Default" - A transfer from a mortgagor to a holder
                  of a mortgage In default, whether pursuant to a foreclosure or In lieu, thereof. Is exempt. Provide the
                  mortgage book number and page number where mortgage Is recorded, and property was transferred
                  directly from the Mortgage to the Mortgagor.
                  "Corrective Deed" - A deed for no or nominal consideration which corrects a deed that was previously
                  recorded but does not extend or limit the title or interest under the prior deed is exempt from tax.(Attach
                  copy of the prior deed).
                  "OTHER"(PLEASE EXPLAIN EXEMPTION CLAIMED IF OTHER THAN THOSE LISTED ABOVE.)
                  -When claiming an exemption other than those listed, you must specify which exemption Is claimed.
                  When possible, provide the applicable statutory citation. Attach additional pages, If necessary.
COMMON LEVEL RATIO FACTOR
This is a property valuation factor provided by-the* Department of Revenue by which the county assessed value Is
multiplied to determine the taxable value of real estate for all non-arm's length transactions, leases and acquired
companies. The factor Is base on the common level ratio established by the State Tax Equalization Board. The
common level ration is a ratio of assessed values to current fair market values as reflected by actual sales of real
estate in each county. A statewide list of the factors is available at the Recorder of Deeds' office In each county.
THIS STATEMENT MUST BE SIGNED BY A REASONABLE PERSON CONNECTED WITH THE TRANSACTION.
82-127 (Reverse) (Rev.6/93)
Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 91 of 100 PageID# 388
Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 92 of 100 PageID# 389




                                                      ^. ,           V s^'- *             ,                        -         <       -
                                                    " •« 'a^"' -a    i *■ ), "^ \'*'^rK   \ "^ .i' 'K   ^



                                                                                               *>■




                                                             f         '"■' r                 5- .V         , , <




                                                            ^/>'                                               .•            ,~\-v           .«




                                                         'r\ '       T '•» •,/                SS,,^         A!.'       ' »               V


                                                                    isiissia&i-vi
                                                                                   >>""
                                                                      . ''>;- -5..'                     >''            '<
                                      TiU'ornciAi.couKT
         Muiui narcclan Clan-(iualc/Yiimasscc-Ituligciuuis Native Anterican Ass(»ciaii()n of Nations:
                  Qriuinal Gualc. Yamassec, Mcciiica. Citerokce. Scniinolc. Creek. Wasliita
                         ^pccinl ^olucr ©f 9ttontcp
                 ©f j!Blnnb JSavccfnn Clnn, ©unlc ^nmn£f£»cr:
                                     :^era-IL. :3Ionc^:
                                     itlarcli 13. 2018
                                         "NOTICE"
       'lUlE PURPOSE OF THIS POWHR OF AT!T)RNi£Y IS TO CONVEY AUTHORITY TO
THE INDIVIDUAL YOU DESIGNATE (YOUR "AGENTr'REPRESENTATIVE") SPECIFIC
POWERS TO HANDLE ANY SUITS IN LAW OR OTHER CAPACITIES THAT ARE BROUGHT
AGAINST YOU. CONCERNING YOUR BI-INCi, AND ANY RIIAI. AND/OR PI-RSONAL.
PR0IM:RIT. which also            includes the              FULL POWERS            TO     NiXiO I IATI-: AND
ANSWER IN YOUR STEAD WITHOUT ADVANCE NOTICE TO YOU OR APPROVAL BY
YOU.
       THIS SPECIAL POWER OF AT'FORNIiY IMPOSES A DUTY ON N OUR ACiENT OR
REPRESENTATIVE TO EXERCISE THE SPECIFIED GRAN ri*:D POWERS. AND WHEN THE
POWERS VESTED ARE I:XI-RCISED, YOUR                        AGENT/REPRESENTATIVE SIlAI.I. USE
DUE CARE TO ACT FOR AND IN ^'OUR BENIii rr AND IN ACX'ORDANCE; WITH THE
POWERS VESTED WITHIN THIS POWER OF AITORNEY AS LONG AS THOSE
POWERS      DO    NOT      CONFLICT         WITH      OR     VIOLATE       THE      MUND       BAREEFAN
CONSTITUTION
       YOUR ACiENT /REPRSE:NTArivi- HAS riii- AUTiioRrrv                             Eo i;xi;rcise; the
POWERS GIVEN          HERE AND          COMPLIANT            WITH      THE      GUALE         YAMASSEE
CONSTITUTION THROUGHOUT THE DURATION OF THE SPECIAL CIRCUMSTANCE
WHICH GAVE RISE TO THE CREATION OF THIS SPECIAL POWER OF ATTORNEY.
       ONCI- YOl 1 1 IAVE: DE.CIDI'D TO RI-VOKI- THIS SPI-CIAl. POWEIR Ol- A TI()RNi;V.
AND    CAN     TI-ND      TO     YOR     OWN       AI-I-AIRS      SURR()UNDIN(i           THE        SPIX lAI.
circiimsiance:s which prompti-d                     the; ne:e:d for hie: crilai ion oi- niis
SPECIAL     power        of    A*rroRNE:Y.         rill-   powi:rs.       hi:re:in     vi-:.si i:d      shall
IMMEDIATI:LY        CI-ASE     to 0PE:RATE          by OPEIRAEION           oi- law. UNI.IISS            YOU
expre:s.sly indica ee: oehe:rwise: weehin i ie:re:in.
                                                                                                             1
Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 93 of 100 PageID# 390
                                   w
                               THIIOi-l'IClALCOUKT
        F-niRTIIKK. H\i IT IINDI{KST()()1) •i llAT AS A YAMASSi-l: (illALI{ TRIITM.
 Mi£MBIiR TliA'r ITIl- I)0(TRIN1£ 0|- ••Ri:nj£Ci lVl£ HUMANISM" APRLITS IN ALL
 Si rUATIONS. IN ri IIS Sl'LCIAL POWLR OR A I TORNEY.
        FURTMKK. AS WITH ALLA IMVL: POWERS OF A'l TORNIiY CONVLIYINO
 AUTI IORI TY TO ANO TI IIiR. TI M-: OUALI-: YAMASSP:!- COUR T MAY RI£V()KE I I ll-
 POWERS OF YOUR ACiENT/REPRESEN FA FIVP: II- THE COURT DETERMINES
 ri lA'F YOUR ACJI-N'F IS ACTING IN CONTRAVENTION OR IN VIOLATION OF THE
 DUTIES BESTOWED AND ENTRUSTED. SPECIFICALLY RELATING TO NOT ACTING
 IN YOUR BEST INTEREST AND/OR IS CARELESSLY AND/OR RECKLESSLY ACTING
 AGAINST THE DUTIES SPECIFICALLY MENTIONED WITHIN THIS SPECIAL POWER
 OF ATTORNEY OR THAT VIOLATE FIDUCIARY AND LEGAL DUTIES AS PER THE
 RELATIONSHIP ESTABLISHED BY THIS SPECIAL POWER OF A'R'ORNEY                     OR
 REQUIRED BY THE GUALE YAMASSEE CONSTITUTION CONCERNING INDIGENOUS
 AGENTS/REPRESENTATIVES AS WELL AS VIOLATIONS OF THE DOCTRINE OF
 "REFLECTIVE HUMANISM".
       FURTHER,     tup:   POWERS       AND      DUTIES       Ol-   AN   INDIGF.NOUS
AOENT/RI-PRI-SENTATIVE UNDE.R A POWER OI-ATrORNEY ARp; EXPLAINED MORE
FULLY AS SETFORTM THROUGH THE RELATIONSHIP OF CUSTOMARY INTERNATIONAL
LAW GOVERNING UNIVERSAL AGENT/FIDUCIARY DUTIES AND THE GUALE Y.A.MASSEE
CONSTITUTION Wl IICII IS THE PRIMARN'SOURCI- AND SUPREME LAW OVER ALL OTHERS
concp:rning riii- ai-fairs oi- guale yamassfp: tribal members.
       IF THERE IS ANYTHING ABOUT THIS SPECIAL POWER OF ATTORNEY THAT YOU DO
NOT UNDERSTAND. YOU SHOULD SEEK COUNCIL FROM THE YAMASSEE CHIEF OR CHIEF
LEGAL COUNCIL TO EXPLAIN IT TO YOU.
                           HAVE READ OR HAD EXPLAINED TO ME THIS NOTICE AN D
UNDI£RS                    ■N I S AND purpose:
                                                 DATE:    \
 \UTOGRAPH OF:-
 Vcra-L.: Jones:
 (PRINCIPAL)
Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 94 of 100 PageID# 391
  Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 95 of 100 PageID# 392


                                                             y)




                                          Ill; OI-I-IC IAI. COUK I



^pedal $otoer                     anb S[ntI)ott>at(on of jSlstcdgitniBnt(^f
 \l CVCi UO                      .on IR          bap of tAcjircJn month, in 2^0                 near
of t^z €IoT)ipm.


     ASSIGNMENT:,

             I,                        l^^vi do hereby appoint and assign CHIEF LEGAL

      COUNSEL OF GUALE YAMASSEE COURT.                                                   my true ami

      lawful Altomcy- In-Faci ("ATTORNEY-IN-FACt" or "MY ATTORNEY") and as my

      agent("AGENT"/"REPRESENTATIVE) with full power ofsubstitution, proxy, for me

      and in name and stead, to transact all my business concerning any suits concerning Foreign

      Court matters brought against me and any individuals for whom I am the Legal Guardian,

      and to manage and/or to appoint and assign another Guale-Yamassee Tribal Member

      or Tribal Counsel to manage all my legal affairs as completely as I might do if personally

      present or personally dealing with the matter.

             FURTHER,these appointment and assignments include and are not limited to remaining

      in full elTect through exercising the authorized powers set-forth herein below in the event that

      I become incapacitated, di.sabled. or mentally impaired.

             FTOTHe., n CHlEP LECAI,


     AGENT/REPRESENTATIVE) OF RLH MA'AT l.AW & THE RIGHT.S OF INDIGENOUS

     PEOPLES       TRU.ST.   BRICK    &    MORfAR. \}\5              WALNUT   STREET. SUITE      ."^20.


     PHILADELPHIA HOMERULE CHARTER.PENNSYLVANIA COMMONWEALTH.[19107]

     /)/; FACTO and P.O. BOX 7446. PHILADELPHIA. PENNSYLVANIA 19101. becomes
Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 96 of 100 PageID# 393




  incapncitnlcil or can no longer sen'c us my agenl/Rcprcsenlativc. anollicr GIJALI:

  YAMASSEE MEMBER WHO IS COMPETETENT IN THE GUALE YAMASSEE


  CONSTITUTION AND LAWS AND LAWS OP NATIONS, INTERNATIONALLY

  AND CUSTOMARILY shall sci


          FURTHER, I,                                           revoke any and all prior General

  and/or Special Powers of Altorncy(s) that I have heretofore knowingly or unknowingly given

  to any foreign person{s) or individiial(s). including entities prior to this herein said SPECIAL

  POWER OF ATTORNEY.


          FURTHER, this SPECIAL POWER OF ATTORNEY may be voluntarily revoked

  only by me at any time by my written revocation entered and fi led of public record, in

  thejuri.sdiction in which I have been hailed to as a "Respondent" or "Defendant'* in accordance

  and in operation with all rights provided through the DECLARATION ON THE

  RIGHTS OF INDIGENOUS PEOPLES, which is operable and enforceable through the

  GUALE YAMASSEE CONSTITUTION. Therefore, any publication, not merely

  within the counties or municipalities, e.g. the deed of records of PHILADELPHIA HOME

  RULE CHARTER. CITY OF PHILADELPHIA. PENNSYLVANIA COMMONWEALTI I.


  HO.ME RULE CHARTER shall be sufHcient. provided said publication is alTi.xed with my

  validly executed autograph and SEAL explicitly indicating revocation along with notarized

  and delivered to my CMIEI- LF:GAL COUNSEL and appointed ATfORNEY IN l-ACf.

  ^•'"'Rhashea Lynn Hannon-EI'U, Esq.

          SPECIAL POWER OF ATTORNEY: This power of attorney shall continue in

  force and may be accepted and relied upon by anyone to whom it is pre.sented despite my
Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 97 of 100 PageID# 394


                                                         >0




                                      rill-Ol-l-ICIAI COUK I
  purported rcvocnlion ol'ii or my death. UNTIL the actual WKITinN NOTICl:ol'such revocation

  is received by such pcrson(s) or contacted by and inromied by my Cl-IIEF LEGAL

  COUNSEL and appointed ATTORNEY,"'"■'^'Rhashea Lynn Harmon-El©. Esq.

           FURTHER, this power of attorney .shall become immediately elTective upon the

  e.xecution of my autograph and SEAL. All acts done by my AGENT/REPRESENATIVE and

  CHIEF LEGAL COUNSEL and appointed ATT'ORNEV, ''"'^^Rhashea Lynn Haimon-EI©.

  Esq.. pursuant to this special power during any period of this suit in law. shall have the .same

  elTect to my benefit and bind me and my succe.ssors in interest as if I were the individual directly

  addressed. Included in these powers, and not limited by .same arc the powers as are customar>'

  within the GUALE        YAMASSEE CLAN and outlined               in the GUALE        YAMASSEE


  CONSTITUTION and Yamassee Codes as follows:


    (I) "To serve as my power of attorney or representative in Yama.s.see or foreign suits or

       any formal, including busine.ss and governmental affairs"

    (2) "To create a trust for my benefit."

    (3) "To make di.scu.ss any amendments to an existing tni.st for my benefit with the Trustee."

    (4) "To di.sclaim any interest in property."

    (5) "To renounce fiduciar>' positions."

    (6) "To negotiate and make or receive payments"

    (7) "To answer questions in my stead."

    (S) " To engage in real property tran.sactions ( Trade and Commerce)."

    (9) "To engage in tangible personal properly transactions (Trade and Commerce)."

    (It)) "To engage in stock, bond and other securities tran.sactions."
     Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 98 of 100 PageID# 395




                                          Till: OI'I ICIAI CODK I
         (1 1)"To engage in eommodily and opiinn Iransaclions."

        (12)"To engage in banking and financial transactions."

        (13)"To enter safe depo.sit boxes."

        (Id)"To engage/inquire in insurance transactions."

        (15)"To engage/inquire in retirement plan transactions."

        (16)"To engage/inquire in Loan transactions."

        (17)"To handle interests in estates and trusts."

        (18)"To pursue public and private claims and litigation."

        (19)"To receive government (Tribal or Foreign) benefits."

        (20)"To pursue any and all finance/economic matters."

A.      FIPUCTARY RELATIONSHIP; An agent or representative acting under a power of

attorney has a fiduciary relationship with the principal. In the absence of a specific provision to the

contrary in the power of attorney, the fiduciary relationship includes the duty to:

      (1) Exercise the powers for the benefit of the principal.

      (2) Keep separate the assets ofthe principal from those of an agent.

      (3) Exercise reasonable caution and pnidence.

      (4) Keep a full and accurate record of all transactions, receipts and di.sbursements on behalf of

the principal.

B.    ADDITIONAL POWERS: In addition to but not by way of limitation. I al.so include other
powers as follows:

                    Contracts: To enter into, perfomi. modify, extend, cancel, compromise,

             enforce, negotiate or otherwise act with re.spect to any contract of any sort

                 whatsoever. Contracts includes the law suits of any kind which require an agreement
Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 99 of 100 PageID# 396




                                   I IIIOM ICIAI COUKI
       or waiver orjiirisdiclion or autliority U)sue or dclcnd any forced suits and forced

       claims ol jurisdiction over my being, my property (real and personal), my estate, my

       trusts ct cetera.


       (2)JMnll: fo receive all mail addressed to me from the United Stales Postal Sen'ice and

       any private carrier and to forward my mail to any address my CHIEF'COUNSEL and

       appointed ATTORNEY. ■'"•^^Rliashea Lynn Hamion-El©, Esq., may designate.

        (3) Einnlov Profc.ssionnis: To employ lawyers, investment counsel, accountants,

       physicians, other professionals and other persons or entities to render services for or to

       me and to treat, engage, or finance for such services. My only requirement is that those

       individuals employed as professionals be Indigenous and that they adhere to and honor

       the Gualc Vamassec Constitution.


       (4) Annointment as Gnnrdinn. In the event a guardian of my Estate is ever appointed

       !)>' Yamassee Court. I nominate my Attorney-in-fact as guardian of my estate and in the

       event my ATTORNEY IN FACT OR AGENT becomes incapacitated or is no longer

       living then as mentioned above I assign/appoint someone who possesses the legal

       competence, knowledge and experti.se as Guale Yamassee Legal Chief Coumsel in the

       primary AGENT'S/REPRESENTA TIVE'S stead and revocation.

       Thereafter. Guale Yamassee Court has the authority to appoint someone in accordance

       with the Constitution of Guale Yamassee Clan. This clau.se has no effect upon the

       wishes and statements regarding the assigned executor of my estate upon my death.

       My Trustee in law and in Fact, is the executrix of my estate as per the bylaws of the

       Clan Trust. This herein "Guardianship Clause" is solely applicable wherein I have
         become incapacitated, sulTered from loss ofsound mind, become mentally impaired or
         mentally disabled during my life and such Guardian.ship is nccessar>'. reasonable and
         appropriate for the benefit of my care during my life. Should I regain full capacity and
         full competence, then by operation of Divine law this Guardianship Clause will of
         course return to its hibernated passive stauj^^^^ag^gjaiatlers herein addressed shall
         resume as specified herein,        Ppt A5C
  C.      GENERAL GRANT OF POWF.RS: IN                               TO THE POWERS AND
  DISCRETION       HEREIN, SPECIFICALLY GIVEN AND CONFERRED UPON                            MY
  ATTORNEY-IN-FACT and AGENT/REPRESENTATIVE, AND NOTWITHSTANDING
  ANY USAGE OR CUSTOMS DECLARATIONS OR LAWS. AS PROVIDED IN THE
  DECLARATION ON THE RIGHTS OF INDIGENOUS PEOPLES, TO THE CONTRARY.
  MY     ATTORNEY-IN-FACT, CHIEF              LEGALL       COUNSEL       AND     APPOINTED
  ATTORNEY.        T.MRhashea     Lynn     Marmon-EI©.       Esq..    (PRIMARY        AGENT-
  REPRESENTATIVE), SHALL HAVE THE FULL POWER.RIGHT AND AUTHORITY.
  TO DO. PERFORM        AND TO CAUSE TO BE DONE AND PERFORMED ALL SUCH
  TRANSACTIONS, ACTS.DEEDS AND MATTERS IN CONNECTION WITH ANY SUIT
  BY FOREIGN COURTS, MY PROPERTY AND ESTA'fE AS MY A'ITORNF:Y-IN-FAC'f
  AND .AT MY ATTORNEY IN FACTS SOLE DISCRETION. WHICH SHALL BE
  DEEMED REASONABLE. NECESSARY. DESIRABLE                      AND PROPER. AS FULI.Y.
  EFFECTUALLY AND ABSOLUTE AS IF MY                     ATTORNEY-IN-FAd            WIlRIi THE
  ABSOLUTE OWNER AND POSSESSOR AND TITLE IN FEE AS PRINCIPAL THEREOF.
    A.    Reliance on Powers Granted: This powers authorized and granted herein. ma> be
                                                                                               8
Case 3:21-cv-00006-MHL Document 3-6 Filed 01/06/21 Page 100 of 100 PageID# 397
